Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 1 of 177




                     Exhibit A
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 2 of 177




       Edgewood Campus Master Plan
       Madison, Wisconsin
       January 8, 2014




           Edgewood Campus School   829 Edgewood College Drive
           Edgewood High School     2219 Monroe Street
           Edgewood College         1000 Edgewood College Drive
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 3 of 177
                                                     Edgewood Campus Master Plan | January 8, 2014




                     TABLE OF CONTENTS

                     1.0 BACKGROUND ……………………………………………… ..4

                     1.1   Master Plan Purpose
                     1.2   Historical Perspective
                     1.3   Master Planning Process
                     1.4   Master Plan Contacts
                     1.5   Mission and Guiding Principles
                     1.6   Long Term Strategic Goals

                     2.0    E XISTING CONDITIONS …………………………………….14

                     2.1 Existing Buildings and Land Use
                     2.2 Historic Sites and Landmarks

                     3.0    PROPOSED CONDI TIONS ………………………………….. 20

                     3.1   Future Needs of Campus Institutions
                     3.2   Campus Plan
                     3.3   Setbacks Diagram for Perimeter Buildings
                     3.4   Site One Diagrams and Agreements
                     3.5   Residence Halls and Buildings 14 & 16 Diagrams and Agreements
                     3.6   Architectural Guidelines
                     3.7   Phasing Plan
                     3.8   Open Space Plan
                     3.9   Sustainability

                     4.0    NEIGHBORHOOD AND CI TY PROCESSES …………………52

                     4.1   Introduction
                     4.2   Memorandum of Understanding
                     4.3   Affirming Past Agreements
                     4.4   New Master Plan 2014
                     4.5   Process for Approvals

                     APPENDIX … …… … …… …… … …… … …… … …… …… … …… … … 6 2

                     A.1   Campus Site Plans
                     A.2   Transportation Plan
                     A.3   Storm Water Management
                     A.4   Neighborhood Perspective on the Liaison Team Process




                                                                                           Page | 2
               Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 4 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 3
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 5 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                    BACKGROUND
                                                                1
                                          1.1   Master Plan Purpose
                                          1.2   Historical Perspective
                                          1.3   Master Planning Process
                                          1.4   Master Plan Contacts
                                          1.5   Mission and Guiding Principles
                                          1.6   Long Term Strategic Goals




                                                                                 Page | 4
                   Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 6 of 177
Edgewood Campus Master Plan | January 8, 2014


1.1 MASTER PLAN PURPOSE

The Campus Master Plan was undertaken to study how growth can             The plan demonstrates how the many factors which influence the
be accommodated and managed so as to strengthen the special               campus environment can be managed to create an attractive,
character of the Edgewood campus, and be sensitive to the impact          understandable, and efficiently functioning whole.
that growth can have on the surrounding neighborhoods. The
Edgewood Campus has been zoned “Campus Institutional”, which              The Campus Master Plan will provide a basis for implementing
requires that the campus have an approved master plan to meet the         development decisions so as to benefit all three institutions and the
zoning requirements. This plan includes the requirements of a             neighborhood by:
master plan as outlined by the City of Madison zoning ordinance.          x Creating a model academic environment for all three
                                                                              institutions
Each campus institution, the surrounding neighborhoods and the
                                                                          x Providing for the future growth of the Campus School, High
Planning Department have reviewed the Campus Master Plan. It is
                                                                              School, and College in program and faculty enhancement
an instrument of communication so that all stakeholders are aware
                                                                          x Improving the quality of campus life
of potential future developments on campus.
                                                                          x Ensuring stewardship of land and financial resources
The Campus Master Plan establishes a direction for the future,            x Preserving the appropriate green space
while maintaining the flexibility needed to respond to changing           x Ensuring compatibility of building height and use with
needs, conditions, and resources. The plan is not intended to be a            neighboring buildings
detailed blueprint for construction. Footprints for buildings, internal   x Providing for recreational needs
roadways, parking lots, and landscape elements shown on the               x Providing solutions for increased parking and traffic
Campus Plan are place holders for future development and                  x Setting forth an approval process for future development
refinement of each element.                                               x Providing solutions for mitigating neighborhood impacts of
                                                                              future development and growth




Campus Massing Model Illustrating future facility development in tan and existing buildings in white


Page | 5
                  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 7 of 177
                                                                                         Edgewood Campus Master Plan | January 8, 2014


1.2 HISTORICAL PERSPECTIVE

In 1881, Governor Cadwallader C. Washburn gave his Edgewood
Villa and 55-acre wooded estate on the shore of Lake Wingra to the
Dominican Sisters of Sinsinawa. They moved St. Regina Academy,
which had been located in downtown Madison, to the Edgewood
site. After a tragic fire in 1893, the Sisters rebuilt the school as
Sacred Heart Academy, which was later separated into Edgewood
High School and Edgewood Campus School.

In 1927, Edgewood College was founded as a junior college for
women with a two-year liberal arts curriculum, housed in the same
building as the high school. The senior college developed in 1940,
focusing on the preparation of teachers, and the first Bachelor of
Science degrees in education were awarded in 1942. Marshall Hall,
originally built in 1864, was converted for use as a college
residence hall in 1941–42, becoming the first distinctively
collegiate building separate from the high school facilities.          Grotto in 1921


In September of 2011, the presidents of Edgewood Campus
School, Edgewood High School, and Edgewood College completed
the process that established each as a separate legal entity.
Historically, all three schools were, from a legal standpoint, under
one ‘umbrella.’ Today, all three institutions remain under the
sponsorship of the Dominican Sisters of Sinsinawa.




                                                                       Existing Grotto




                                                                                                                              Page | 6
                  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 8 of 177
Edgewood Campus Master Plan | January 8, 2014


Edgewood and Community
The Edgewood Campus School is committed to providing service
to our campus and other communities. During the course of the
school year, students in all grades participate in projects that
benefit others. Starting in 6th grade students participate in two
projects involving service work during the school year.

Edgewood High School has a strong history of high academic
achievement among its graduates, many of whom have become
business and civic leaders in the Greater Madison area. EHS
students, faculty and staff contribute significantly to Madison and
the surrounding areas through community service. All students are
required to perform at least 100 hours of community service in
order to graduate. ‘Edgewood High School in the Community’ is a
day set aside each academic year. On these special days, the
entire student body, faculty and staff put down the books to
volunteer 3,500 hours serving community needs. This full day of
service is a manifestation of the school’s mission to educate its
students in service and personal responsibility.

Today, Edgewood College educates more than 3,000 students
annually, at a combination of our Monroe Street and Deming Way
campuses, and online. Our graduates can be found serving,
leading, and transforming our communities in every capacity. More
than 73% of our 12,700 alumni remain in the greater Madison area,
where they continue to draw on their experiences to help shape and
enhance the quality of life in our communities.

Civic engagement is a vital part of how we prepare students for
meaningful personal and professional lives, and we are nationally
recognized for our community engagement. For the past five
years, we have been named to the President’s Higher Education
Community Service Honor Roll, the highest federal recognition a
school can achieve for commitment to service learning and civic
engagement. Each year, Edgewood College students contribute
more than 230,000 hours of service to the greater Madison
community.

Edgewood College creates a ‘brain gain’ for the greater Madison
area, by recruiting and educating talented students who continue to
live and work here after they complete their studies. Currently,
more than 55 businesses and organizations in the greater Madison
area are owned by Edgewood College alumni.




Page | 7
                  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 9 of 177
                                                                                       Edgewood Campus Master Plan | January 8, 2014


1.3 MASTER PLANNING PROCESS

Process Overview                                                         Agreement on Master Plan Process
The master plan process was a collaborative effort with active           A process for developing a new master plan was proposed to the
involvement from five constituent groups: Edgewood Campus                Neighborhood Liaison Committee on April 18, 2011. Members
School, Edgewood High School, Edgewood College, Dudgeon                  approved the following process:
Monroe Neighborhood Association, and Vilas Neighborhood
Association. The 1997 Master Plan included a foundation                      A.   Develop an internal approval process that ensures strong
document for the Edgewood Neighborhood Liaison Committee                          communication among the three Edgewood schools and
comprised of representatives from each of the five groups. This                   outlines responsibility and authority to speak on behalf of
group has met regularly since 1997 and has guided the approval of                 all schools as appropriate.
updates to the 1997 Master Plan that accompanied each major                  B.   Choose a professional partner to assist with the Master
building project since 1997.                                                      Planning process and with developing maps and
                                                                                  documents.
The master plan process included internal planning and                       C.   Meet with City of Madison staff to review requirements for
coordination among the three Edgewood schools, and a dynamic                      an updated Master Plan.
process of sharing information and discussion of issues with                 D.   Host a meeting to include: Liaison Committee members,
members of the two neighborhood associations as well as with the                  Alders from Districts 10 and 13; neighborhood zoning
District 13 Alder, Sue Ellingson. The final master plan is the product            committee members and other partners to develop a
of extensive engagement, collaboration and effort from all five                   shared understanding and agreement on a Master
entities. The following is a historical summary of the planning                   Planning process. Clarify any expected changes that will
process.                                                                          come with a designated zoning of Edgewood Campus as
                                                                                  Campus Institutional District.
Master Plan Updates 1998 - 2011                                              E.   Develop a proposed Master Plan that is supported by all
Updates to the 1997 master plan were included in the conditional                  three Edgewood Schools.
use applications for all major building projects proposed from 1998          F.   Work with members of the Liaison Committee to review
through 2010. These updates were accepted by the City of                          updates to the Campus Master Plan, clarify issues and
Madison Plan Commission through the approval of Dominican Hall                    propose possible solutions to neighborhood concerns.
in 2006. In 2011, in preparation for the conditional use application         G.   Sponsor an open meeting to introduce a final draft of the
for The Stream, Neighborhood Liaison Committee members                            Campus Master Plan to which all neighbors and
worked together to update the graphic map and building                            interested community members would be invited.
descriptions for the master plan. When presented to the Plan                 H.   Meet with Dudgeon Monroe Neighborhood Association
Commission the master plan update was rejected with the directive                 and the Vilas Neighborhood Association to request
to develop a full master plan. The 2010 updated master plan                       support for the Campus Master Plan.
graphic and accompanying narrative was presented to both                     I.   Submit Master Plan to the City of Madison for final
Dudgeon Monroe and Vilas Neighborhood Associations in                             approval.
preparation for the development of the future master plan.




                                                                                                                                    Page | 8
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 10 of 177
Edgewood Campus Master Plan | January 8, 2014


Master Plan Meetings
In December 2012, Shawn Schey, Dudgeon Monroe Neighborhood
Association representative and Maggie Balistreri-Clarke, Edgewood
College representative, met to begin updating the 1997 Memo of
Understanding to include current resolutions of past unresolved
issues. That process continued until December, 2013. Please see
Chapter 4.

 In 2013, the Neighborhood Liaison Committee met as a whole
committee 11 times. Two major sub-committees were formed to
address the issues involving Site #1, the residence halls, and the
buildings proposed for the east end of campus. These sub-
committees met extensively from June through December 2013.
Please see Chapter 3 for the resulting agreements that emerged
from those meetings.

Two open public meetings were held to present plans and identify        Open Meeting, December 10, 2013
issues and concerns. The May 22nd meeting was attended by over
60 interested neighbors. The December 10th meeting was attended
by 18 neighbors. Both meetings were jointly planned. Alder Sue
Ellingson served as facilitator and host for both meetings. Keith van
Lith from the City Planning staff provided additional expertise for
the facilitation of the December 10th open meeting. The meeting
included information stations on various aspects of the master
plan.

Separate meetings to review plans and discuss issues were held
with both neighborhood associations.

Several meetings with the City Planning staff were critical in
providing guidance and advice for the master plan process. Of
particular note is the meeting held on October 30, 2013, during
which a new project approval process and a new architectural
design review committee were created. Please see Chapter 4.

Development of the Agreements Chapter
Of special note is the creation of an ‘Agreements Chapter’ created
to bring together three types of agreements: the updated memo of
understanding, which addresses the unresolved issues from 1997;
the reaffirmation and updating of agreements created since 1997,
and the development of agreements that emerged from the 2013
master plan process. These agreements reflect countless hours of
discussion, hard work and dedication on the part of engaged
neighbors, the three Edgewood schools, the District 13 alder, and
numerous professional consultants. Please see Chapters 3 and 4.




Page | 9
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 11 of 177
                                                                        Edgewood Campus Master Plan | January 8, 2014


1.4 MASTER PLAN CONTACTS

Edgewood Neighborhood Liaison Committee Membership and
Resource People

2013 Edgewood Neighborhood Liaison Committee             Additional Master Plan Participants and Resources

Dudgeon Monroe Neighborhood Association                  District 13 Alder
Shawn Schey, Daryl Sherman, Tom Huber                    Sue Ellingson

Vilas Neighborhood Association                           Dir. of Security, Parking and Transportation, Edgewood College
Doug Poland, Jon Standridge, Tom Turnquist               Mike Metcalf

Edgewood Campus School                                   Assistant Dir. of Parking and Transportation, Edgewood College
S. Kathleen Malone, O.P.                                 Erin Bykowski

Edgewood High School                                     Chief Financial Officer, Edgewood College
Mike Elliott                                             Michael Guns

Edgewood College                                         Director of Facilities Operation, Edgewood College
Maggie Balistreri-Clarke                                 Susan Serrault

                                                         Potter Lawson, Inc.
                                                         Doug Hursh

                                                         SAA Traffic and Storm Water Consultants
                                                         John Lichtenheld

                                                         Dudgeon Monroe Neighborhood Association President
                                                         Sherwood Malamud

                                                         Vilas Neighborhood Association President
                                                         Julia Kerr




                                                                                                                 Page | 10
                Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 12 of 177
Edgewood Campus Master Plan | January 8, 2014


1.5 MISSION AND GUIDING PRINCIPLES

The Edgewood Campus School states its mission, “In the
Sinsinawa Dominican tradition, the Edgewood Campus School
community guides a diverse student body toward becoming faith-
filled global citizens who seek knowledge and truth.”

Edgewood High School states as its mission, “Edgewood High
School of the Sacred Heart, a Catholic high school, educates the
whole student for a life of learning, service and personal
responsibility through a rigorous academic curriculum that
embraces the Sinsinawa Dominican values of Truth, Compassion,
Justice, Partnership and Community.”

The Edgewood College mission states, “Edgewood College, rooted       The Campus School
in the Dominican tradition, engages students within a community of
learners committed to building a just and compassionate world.
The College educates students for meaningful personal and
professional lives of ethical leadership, service, and a lifelong
search for truth.”




                                                                     The High School Entrance




                                                                     Edgewood College Expressing Values on Campus




Page | 11
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 13 of 177
                                                                       Edgewood Campus Master Plan | January 8, 2014


1.6 LONG TERM STRATEGIC GOALS

Edgewood Campus School identifies three long term strategic
goals: maintain the enrollment cap at no more than 325 students;
monitor traffic and parking in the Edgewood Campus School
parking lot to keep that environment safe; and care for the Campus
School buildings and land.

In Edgewood High School’s current strategic plan, four goals are
identified, each with specific measures and indicators. The goals
are educate, nurture and challenge students in an inclusive school
community rooted in the Dominican tradition; establish long-term
financial security; update Edgewood High School facilities with an
emphasis on safety, increased accessibility and learning needs;
strengthen internal and external relationships through effective
communication.

Edgewood College identifies five strategic goals in its current
strategic plan: Provide a distinctive learning environment based on
the four essential characteristics of an Edgewood College
education; retain and graduate students well-prepared for their next
meaningful personal and professional steps upon completion;
maintain moderate enrollment growth by both improving the quality
of current programs and experiences and applying areas of
strength to meet emerging community needs; achieve diversity
commensurate with the diversity of Dane County and South Central
Wisconsin, the primary communities we serve; and employ
academic, financial, facilities, and operational models that meet
current needs in ways that provide for the future.




                                                                                                           Page | 12
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 14 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 13
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 15 of 177
                                             Edgewood Campus Master Plan | January 8, 2014




                                       EXISTING CONDITIONS
                                                           2
                                       2.1 Existing Buildings and Land Use
                                       2.2 Historic Sites and Landmarks




                                                                                 Page | 14
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 16 of 177
Edgewood Campus Master Plan | January 8, 2014


2.1 EXISTING BUILDINGS AND LAND USE

Edgewood Campus School, Edgewood High School, and
Edgewood College share the 55-acre Edgewood campus. Each
school is separately incorporated with its own administration and
board of trustees. The schools of Edgewood work collaboratively in
areas of curriculum planning, facilities, community relations,
development, work-study student placement, community service,
and teacher continuing education.

Two site plans show the existing conditions of the Edgewood
Campus. The Campus Plan – Existing Buildings shows the
existing buildings, drives, parking lots, Native American Mounds,
and green space. The Existing Conditions – Boundaries site plan
illustrates the site boundaries of each institution on campus. The
institutions share access to the site and share facilities like the
Edgedome, Sondregger Science Center, and the Marshall parking
lot at the east end of campus.




Page | 15
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 17 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                                                Page | 16
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 18 of 177
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 19 of 177
                                                                                       Edgewood Campus Master Plan | January 8, 2014


HISTORIC SITES AND LANDMARKS

The 55-acre campus shared by the three institutions is home to         Park & Pleasure Drive is a beautiful stretch of road that winds
Native American Mounds, evidence that this has been a very             along the north shore of Lake Wingra, where the campus meets the
special and beautiful place for centuries. Situated toward the shore   lake. The Drive dates to the early 1900s. Today, it is a haven for
of Lake Wingra, these mounds were the subject of an extensive          cyclists, runners, and walkers. Autos may only enter and exit
survey conducted by the Great Lakes Archaeological Research            through the east. While emergency vehicles have full access from
Center. There are two ‘markers’ on campus, placed in 1915 and in       either Woodrow Street or Edgewood Avenue only, the Drive was
1919 that identify two of the sacred areas.                            closed to through traffic in 2006, concurrent with the construction
                                                                       of Dominican Hall, the newest Edgewood College residence hall.
The Edgewood High School Building is a structure that dates to
1927, when it opened to serve as both the high school and as
Edgewood Junior College. It was designed by Albert Kelsey,
grandson of former Wisconsin Governor Cadwallader Washburn.




Edgewood High School


Marshall Hall is the oldest building on the 55 acres. Its
construction dates to 1864. Originally built as a carriage house, it
underwent significant renovations in the early 1940s and in 1942
became the first uniquely collegiate building on the Edgewood
campus. Today it serves as an Edgewood College residence hall.




                                                                       The Park and Pleasure Drive

                                                                       The Edgewood Oaks grace what is now the green space between
                                                                       the High School and Monroe Street. It is widely held that the trees
                                                                       date to when Native American peoples accessed the land for
                                                                       hunting and fishing. Samuel Marshall, for whom Marshall Hall is
                                                                       named, was the owner of the property before selling it to Governor
                                                                       Washburn. Marshall, an amateur arborist when he wasn’t building
                                                                       the Marshall & Isley Bank, planted many more trees on what is
                                                                       today a beautiful home to three institutions.
Marshall Hall




                                                                                                                               Page | 18
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 20 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 19
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 21 of 177
                                               Edgewood Campus Master Plan | January 8, 2014




                                                          3
                                    PROPOSED CONDITIONS
                                       3.1   Future Needs of Campus Institutions
                                       3.2   Campus Plan
                                       3.3   Setbacks Diagram for Perimeter Buildings
                                       3.4   Site One Diagrams and Agreements
                                       3.5   Residence Halls and Buildings 14 & 16
                                             Diagrams and Agreements
                                       3.6   Architectural Guidelines
                                       3.7   Phasing Plan
                                       3.8   Open Space Plan
                                       3.9   Sustainability




                                                                                    Page | 20
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 22 of 177
Edgewood Campus Master Plan | January 8, 2014


3.1 FUTURE NEEDS OF CAMPUS INSTUTITIONS

Edgewood Campus School identifies maintaining an enrollment              They include updating facilities with an emphasis on safety,
cap at no more than 325 students as one of its strategic goals. The      increased accessibility and learning needs; by 2013-2014,
School has also identified future projects to address space needs.       complete the original commitment of $750K for deferred
They include enlargement of the existing library and computer lab;       maintenance priorities; ensure classrooms are continually
and expanding the Campus School building on the east side to             renovated throughout the facility; ensure the effective use of
include a larger music room, art room, small Chapel and a large          technology is present in all facets of the high school; ensure the
multi-purpose room, kitchen and gymnasium.                               Facilities Master Plan is used as the basis for creating components
                                                                         of the next capital campaign; and ensure Edgewood High School
Edgewood High School has, as a measure of the goal of                    understands its challenges and opportunities with regard to using
‘establishing long-term financial security,’ established its long term   external athletic facilities.
optimal enrollment at 725 students. Edgewood High School has
identified six areas of focus in its current Strategic Plan related to   Edgewood College has identified five priorities related to space
space needs.                                                             needs, to be addressed within the next ten years. As indicated in
                                                                         the chart below, Edgewood College is planning on a head-count of
                                                                         the Monroe Street campus of 2,660 students. The College is
                                                                         planning on a bed-count on the Monroe Street campus of 800.



Campus Population Summary




Page | 21
                Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 23 of 177
                                                                                      Edgewood Campus Master Plan | January 8, 2014


Residence Halls
For the past three years, demand for residence hall space has
exceeded capacity. Evidence indicates that retention increases
when students live on campus for the first two years by improving
the sense of community students experience. Further, when
integrated with a well-conceived and executed transportation
management plan as done for Dominican Hall, increases in
residence hall capacity can reduce traffic counts on Monroe Street
and other local streets.


                                                                     Dominican Hall

  College Resident Summary




                                                                                                                          Page | 22
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 24 of 177
Edgewood Campus Master Plan | January 8, 2014


Regina Hall Remodel and Eastern Expansion
The Regina Hall HVAC systems are at the end of useful life and a         School of Business
cooling system does not exist. Problems with heating and cooling         The School of Business lacks adequate space to accommodate
are serious concerns for Regina residents, based upon consistent         necessary curriculum changes and faculty growth. An updated
student feedback. Combining HVAC systems for existing space              undergraduate business curriculum calls for easily configurable,
with an addition to Regina for expanded residence hall space,            technologically advanced classroom settings that do not currently
currently the highest priority facilities project, would result in       exist on campus. In addition, dedicated classroom space for state-
installation cost savings, reduced disruption (in comparison to          of-the-art teaching experiences (such as telepresence and labs) for
completing the projects separately), and operational efficiencies        investment courses does not exist. Further space constraints limit
going forward.                                                           opportunities for interdisciplinary teaching and research.

                                                                         Music
                                                                         The Music Department needs rehearsal and performance space on
                                                                         campus. Currently the department has two rooms in Mazzuchelli
                                                                         Hall that are safe in terms of their decibel levels, with good lighting,
                                                                         heating, cooling, ventilation, and humidity control. These rooms,
                                                                         however, are only 600 and 900 square feet, meaning that jazz
                                                                         ensembles barely fit into them, while other classes, such as
                                                                         drumming and concert band must be bused to MATC, requiring the
                                                                         rental of space, the transportation of students, and the
                                                                         transportation of equipment, which cannot be stored on site at
                                                                         rented locations.
Rendering of Regina Hall Expansion
                                                                         St. Joseph Chapel is currently the only musical performance venue
Athletics                                                                on campus. This is a problem for several reasons: (1) it must be
Athletics and fitness space is lacking in a number of respects. First,   converted from a worship space to a concert space and back again
the availability of the Edgedome is severely limited by the Shared       over 175 times a year, making scheduling problems prevalent and
Use Agreement with the Campus School, most days during the               risking damage to equipment; (2) it is not acoustically designed for
school year, college students have access only before 8:00 a.m.          music, meaning that safe decibel levels are sometimes exceeded
and after 4:00 p.m. This pushes practice times into the early            and performance quality compromised; (3) lighting is dim and
morning and evening, leaving little time for use by non-athlete          external sounds bleed into the space; (4) the limited size of the
students or for individual use by student-athletes. While many           space affects the ability to draw a substantial audience; (5) the
students utilize the fitness center in the lower level of the            absence of air conditioning and humidity controls adversely affects
Sonderegger Science Center, many others choose to pursue                 the equipment maintained on site; (6) the current ventilation system
memberships at local health clubs at additional cost due to limited      impairs the performers’ ability to hear as well as affecting the
space and equipment; this increases both their living expenses and       quality of sound for the audience.
traffic to and from campus. Finally, securing appropriate sites for
off-campus sports is exceptionally difficult. Track, tennis, and
soccer programs all struggle to find appropriate sites for off-season
training, in-season practice, and/or competition. Indoor practice
facilities during the winter months do not exist for these sports or
baseball. Multiple solutions, both on- and off-campus, will be
necessary to meet these needs.




Page | 23
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 25 of 177
                                                                                             Edgewood Campus Master Plan | January 8, 2014


3.2 CAMPUS PLAN

The Edgewood Campus Plan Graphic has been a part of the                       2.     Addition to DeRicci Hall
Edgewood Campus Master Plan since 1996. It has evolved over                          Building Uses:
time to respond to the needs of the three institutions as well as                    x Non-residential college uses such as classrooms,
changes that have occurred to the natural environment, and input                          offices, and other college functions.
from the surrounding residential neighborhoods. It is not intended
to be a detailed blueprint for construction. Footprints for buildings,        3.     Library Addition, Two Levels
roadways, parking lots, and landscape elements shown on the                          Building Uses:
graphic are placeholders to communicate areas that are planned for                   x Expansion of Library, and/or offices and classrooms
future development. Each element is intended to be refined during                    x Outdoor patio spaces to the south
the detailed design phase and will be vetted through the
architectural review process.                                                 4.     Chapel Addition
                                                                                     Building Uses:
Proposed buildings on the perimeter of campus have been more
                                                                                     x Expansion of the existing chapel for use as a chapel,
defined in the master plan in order for the surrounding
                                                                                          musical performance, music rehearsal space, gathering
neighborhoods to understand the potential impacts of these
                                                                                          space and/or lecture hall
buildings. These proposed buildings are noted with floor levels and
floor area sizes. Proposed buildings that are more internal to the
                                                                              5.     Regina Western Addition
campus are less defined because the massing and bulk of these
                                                                                     Building Uses:
building sites have little impact on the neighborhood. Proposed
                                                                                     x Music rehearsal space, classrooms, and offices and/or
buildings on the perimeter of campus include sites: 1, 7, 13, 14
                                                                                          additional residence rooms
and 16, and have additional graphic information including massing
models and street sections to illustrate massing and bulk.
                                                                              6.     Regina Hall Dining Hall Expansion
Additional narratives are included for these sites that describe
                                                                                     Building Uses:
agreements that have been discussed during the master planning
                                                                                     x Dining hall, kitchen, serving area, meeting spaces,
process between the Edgewood Campus and the neighborhood
                                                                                          gathering and social spaces, classrooms, and outdoor
stakeholders. These documents follow the Campus Plan and are
                                                                                          terrace
located in 3.3 Setbacks Diagram for Perimeter buildings, 3.4 Site
One, 3.5 Residence Halls and Buildings 14 and 16.
                                                                         7.        Regina Hall Eastern Addition
                                                                                     Three floors above grade, as well as one partially exposed
The numbers below correspond to those on the following
                                                                                          basement level
Campus Plan – Future Buildings site plan
                                                                                     Approximate Area: 45,000 SF
                                                                                     Building Uses:
  1.   80,000 sf facility with two levels of parking below
                                                                                     x Residence Hall expansion
       Building Uses:
                                                                                     x Approximately 115 new beds
       x Two parking levels with approximately 234 parking
                                                                                     x Classrooms, offices and other college uses
            stalls with building program space above
       x Athletic and Wellness Facility
                                                                              8.     Edgedome Renovation or New Facility
       x Performing Arts Facility
                                                                                     Building Uses:
       x Classrooms and offices
                                                                                     x Performing Arts Facility, classrooms, offices, and other
       x Non-residential college uses
                                                                                          college uses
       x Refer to Site One building drawings for additional
                                                                              9.     Sonderegger Hall Addition
            information on massing and height
                                                                                     Building Uses:
                                                                                     x Classrooms, offices, and other college uses




                                                                                                                                       Page | 24
                Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 26 of 177
Edgewood Campus Master Plan | January 8, 2014




  9a. Sonderegger Parking Structure                               15. Marshall Residence Hall
      Building Use:                                                 - Demolition of Boiler Plant building and Maintenance
      x Addition of one floor to existing parking structure           Storage Facility
                                                                    - Demolition of a portion of Marshall Hall, the stone historic
  10. Campus School Addition                                          portion will remain
      Building Uses:                                                - Three level addition to stone portion of Marshall Hall
      x Classrooms, gym, cafeteria, chapel, offices                   Building Uses:
                                                                      x Residence Hall
  11. High School Addition                                            x Approximately 97 – 127 total beds
      Building Uses:                                                  x Classrooms, offices and other college uses
      x Offices, storage and maintenance
                                                                  16. New Non-Residential Building
  11a. High School Addition                                           Approximately 6,000 sf per floor
      Two level expansion over existing one story commons area        Approximately 12,000 sf total
      Building Uses:                                                  Building Uses:
      x Cafeteria, kitchen, serving area, meeting spaces,             x Classrooms, offices and other college non-residential
           gathering and social spaces, classrooms, offices and            uses.
           other high school uses                                     x Exterior yard for storage and staging, facing campus

  12. High School Addition                                        17. Additional Parking
      Building Uses:                                                  30 stalls
      x Fine arts, theatre storage, classrooms, lecture space,
           and meeting rooms                                      18. Revised Parking Layout for Campus School
                                                                      x Adds approximately three stalls and provides more
  13. Siena Hall Replacement                                              stacking room for Campus School pick up and drop
      Three levels                                                        off times
      Building Uses:
      x Replace existing Siena Hall Apartments                    19. Revised Parking Layout at Siena Hall
      x Residence Hall expansion and other College uses               x Existing parking lot will be relocated
      x Approximately 70 to 85 beds                                   x Parking count remains the same – 19 stalls
      x Classrooms and offices
      x Non-residential college uses
      x Refer to Siena Hall building site 13 drawings for more
           information

  14. New Non-Residential Building
      Approximately 18,000 sf per floor
      Three floors that total approximately 54,000 sf
      Building Uses:
      x Non-residential college uses such as classrooms,
           offices and other college uses.




Page | 25
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 27 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                                                Page | 26
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 28 of 177



3.3   SETBACKS DIAGRAM FOR PERIMETER BUILDINGS

The Perimeter Building Setback Diagram illustrates the existing and
future buildings along Woodrow Street and Edgewood Avenue and
the building setbacks from the street curb lines and from the Kubly
property lines. Additional information about setbacks for Site One
are included in section 3.4 Site One that include additional setback
space as the building is set at an angle to the public street. A
description of the perimeter buffer zones in located in section 3.8
Open Space Plan. The 70‘ set back allows for landscape screening
of the future buildings along the public streets. An example of the
70 foot setback for new buildings can be seen at the recently
completed “The Stream”, the Visual and Theater Arts Center at the
western edge of campus along Woodrow Street.
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 29 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                                                Page | 28
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 30 of 177
Edgewood Campus Master Plan | January 8, 2014


3.4 SITE ONE DIAGRAMS AND AGREEMENTS

Introduction
The Master Plan calls for new construction at Site One, which is
currently a surface parking structure that is adjacent to Woodrow      3.   Building Height
Street at the western edge of campus. The facility to be constructed        a. The site along Woodrow Street slopes. So the
in the future is proposed to have two levels of structured parking               building height varies along this edge. The parking
along with approximately 80,000 square feet of program space                     levels are built into the slope.
above the parking. The proposed uses could include an athletic and          b. The parking levels are approximately 7 feet tall at the
wellness facility. The following diagrams were used during the                   north end, and 16 feet tall at the south ends. These
master planning process to communicate the massing, size, bulk,                  heights may be able to be reduced with additional
and setbacks of the potential future development. This section also              berming.
includes a list of agreements created by the Liaison Committee to           c. The building program levels not including the
address issues raised by the neighborhoods.                                      penthouse or gymnasium are approximately 36 feet
                                                                                 from the grade to the roof at the north end of the
                                                                                 building and 45 feet from the grade to the roof at the
Site One Building Bulk, Massing and Setbacks
                                                                                 south end along the Woodrow Street façade.
This summary accompanies the following diagrams, please refer to
the diagrams for additional information:

Site One - Site Plan at Woodrow Street
Site One - Woodrow Street Building Section

    1.   Building setbacks from the curb at Woodrow Street
         a. From the South corner the building is set back 91
              feet from the curb
         b. From the North corner along Woodrow Street the
              building is set back 70 feet from the curb
         c. The property line is approximately 18 feet from the
              curb line.
    2.   Building step backs from Woodrow Street
         a. The building will have two levels of structured
              parking with two levels of building program space
              above.
              The two levels of building program space above the
              parking levels are set back from Woodrow Street an
              additional 15 feet.
         b. From the south corner the upper two floors are set
              back 104 feet from the Woodrow Street curb.
         c. From the north corner of the building the two upper
              floors are set back 86 feet from the curb.
         d. It is anticipated that a mechanical penthouse will be
              required. It is planned to be located toward the
              campus side of the facility away from Woodrow
              Street. The rooftop penthouse is anticipated to be set
              back an additional 261 to 283 feet from the curb at
              Woodrow Street.


Page | 29
         Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 31 of 177
                                                     Edgewood Campus Master Plan | January 8, 2014




Bird’s-Eye View of Existing Aerial




 Bird’s-Eye View of Proposed Site
                                                                                         Page | 30
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 32 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 31
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 33 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                                                Page | 32
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 34 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 33
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 35 of 177
                                                                                        Edgewood Campus Master Plan | January 8, 2014


Site One Agreements
The following agreements created by the Neighborhood Liaison
committee addresses issues raised in conjunction with the Site One
plans.

  x   Angle the building (make it rectangular on the west facade).          x   The storm water management plan depicts a bio swale in
  x   Step-back the building to soften impact on Woodrow                        the northwest corner of Site One. With the understanding
  x   Classrooms and offices on Woodrow side.                                   that this is a vegetated infiltration area and not a deep
  x   Exterior façade of the parking structure shall be                         retention basin, the intent of the storm water management
      architecturally consistent with and indistinguishable from the            plan is to take reasonable steps to minimize the impact on
      rest of the building, i.e. it will not look like a building sitting       existing trees.
      on top of a parking structure.                                        x   Develop and implement a rental policy statement for large
  x   Enclose the section of the parking lot facing Woodrow                     spaces. See large space policy below.
      Street.                                                               x   Currently, the athletic department requires all sports camp
  x   The interior and the lighting of the parking structure shall not          participants to be signed in and signed out of each practice
      be visible from Woodrow Street during both the daytime and                or session by a parent or guardian. If an athletic facility is
      the nighttime.                                                            built at Site One, the athletic department is committed to
  x   Place parking ramp entrances and exits to both levels at the              maintaining this policy.
      northeast corner of building.                                         x   Commit Edgewood schools to a master calendar and a
  x   Locate the elevation of the lower level of the parking                    single point person for coordinating large scale events to
      structure at or below the lowest grade at south side of the               minimize parking in the surrounding neighborhood. See
      existing parking lot.                                                     Chapter 3 for the Transportation Addendum plan and newly
  x   Seating capacity for large events will not exceed 1,000 in                created high school parking and transportation plan.
      bleachers; with capability for 600 chairs on floor.                   x   Develop approval process which incorporates neighborhood
  x   The dumpsters for Site One will be located within the                     input for specific use of proposed building at Site One. The
      underground parking structure.                                            newly created Architectural Design Review Committee will
  x   Create a parking plan for all three Edgewood schools to                   use this Site One Plans and Processes Agreement for the
      coordinate high attendance events and campus activities.                  development of Site One.
      Edgewood College events and parking staff will connect with           x   Create and implement plan to direct large buses coming to
      a 3-school coordination group with strong communication                   campus to use the main entrance off of Monroe Street. This
      to neighbors through liaison committee. Please see Chapter                has been included in the Transportation Addendum.
      3 for the Parking and Transportation addendum and High
      School Transportation Plan.
  x   Indicate “nonresidential” use for Site One
  x   Edgewood College will attempt to retain existing trees (with
      the possible exception of the largest deciduous tree) and will
      consider additional plantings in the expected buffer zone
      area between Woodrow Street and the building in spring,
      2014. Edgewood College shall seek input from the
      neighbors regarding plantings to mitigate the building mass
      and visual impact; however the type and quantity of
      plantings shall be at the discretion of Edgewood
      College. The final landscape plan will be determined when
      the building is proposed.




                                                                                                                                   Page | 34
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 36 of 177
Edgewood Campus Master Plan | January 8, 2014


To be addressed in future when specific use of building at Site One    LARGE SPACE RENTAL PLAN ADDENDUM
is proposed
                                                                       Any event that exceeds 100 people will be communicated to the
  x    The Dudgeon-Monroe neighborhood representatives of the          Campus School, High School, and College to ensure that there is
       Liaison Committee will consult residents that live on           no overlap in events between the schools. These spaces include:
       Woodrow Street, the 2200-2300 block of Monroe Street
       and/or the 2200-2300 block of West Lawn, as well as             -        The Edgedome
       Edgewood College, to review the effectiveness of the            -        Anderson Auditorium
       strategies outlined by the 2013 Transportation and Parking      -        Sonderegger 108
       Plan and Parking Addendum, and to determine whether             -        Washburn Heritage Room
       additional specifics on dissuading traffic are needed. For      -        The Stream Atrium & Black Box Theatre
       example, the Woodrow gate schedule will be reviewed to          -        Edgewood High School
       address the 2013 request for more hours of closure.             -        Edgewood Campus School
  x    Consider neighbor request to create a green roof at step        -        Any outdoor space
       backs.
                                                                       Our current parking infrastructure allows space for 1,600 vehicles.
  x    Consider neighbor request for possibility of doors on south
                                                                       Therefore, the “Three School- Event/Transportation Committee” will
       side of building to be exit only.
                                                                       meet to determine if any school or the neighborhood will be
  x    Consider placing a sign at the corner of Woodrow Street and
                                                                       impacted by an event.
       Monroe Street facing eastbound vehicles directing traffic to
       the Central Drive if this proves necessary.                     Should a large event take place that could potentially affect the
  x    Put in garbage contract the times of 7:00 am -7:00 pm, and      schools or neighborhood, the Committee will determine if it is
       central entrance to be used for pickup.                         feasible to host the event based on the following criteria:
  x    Campus buildings require mechanical and electrical
       equipment; that equipment, as well as air inlets and outlets,   •         Overall parking availability
       make noise. Edgewood will take steps to reduce mechanical       •         Volume of campus events (all schools)
       equipment noise that can be perceived by the neighborhood,      •         Staffing
       by locating equipment away from the neighborhood.               •         Impact on other schools and neighborhood
       Reasonable steps will be taken to ensure that sound impact      If approved, communication will be sent through the Neighborhood
       on the west side of Woodrow Street will not exceed existing     Liaison Committee as a courtesy reminder
       night time ambient noise level in the neighborhood for
       comparable times.
  x    Ensure that parking ramp interior and lighting is not visible
       from Woodrow Street at any time.
  x    Finalize landscaping and storm water management plans for
       Site One.




Page | 35
                  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 37 of 177
                                                                    Edgewood Campus Master Plan | January 8, 2014


3.5 RESIDENCE HALLS AND BUILDING 14 & 16
    DIAGRAMS AND AGREEMENTS

The Master Plan calls for up to 800 total residents on campus and
for the construction of future buildings along Edgewood Avenue
and one site that is along the Park and Pleasure Drive. The
following diagrams were used during the master planning process
to describe the size, bulk and setbacks of the potential future
development. This section also includes a list of agreements
created by the Liaison Committee to address issues raised in
conjunction with these plans.




Aerial view of east campus looking toward Lake Wingra




                                                                                                        Page | 36
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 38 of 177
Edgewood Campus Master Plan | January 8, 2014




    Aerial view of Edgewood Avenue and eastern portion of campus




   Aerial view of proposed buildings toward the eastern end of campus


Page | 37
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 39 of 177
                                                    Edgewood Campus Master Plan | January 8, 2014




    View of proposed new facilities




    Aerial View from Edgewood Avenue




    Street Level View north along Edgewood Avenue
                                                                                        Page | 38
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 40 of 177
Edgewood Campus Master Plan | January 8, 2014




                                              Dominican Hall                            Marshall Hall


                                                                                                                       12. High School
                                                                                Building 16
                                                          Building 14
    13. Siena Hall

 Site Section




Aerial view looking north along Edgewood Avenue


Existing Photos Along Edgewood Avenue




View down Adams Street toward Edgewood Campus                           View Looking South on Edgewood Avenue, Edgewood property is on the right

Page | 39
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 41 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                                                Page | 40
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 42 of 177
Edgewood Campus Master Plan | January 8, 2014




RESIDENCE HALLS AND BUILDINGS 14 & 16

Agreement Documents
These agreements are based on the following documents included        Neighbors would like to emphasize their request that building
in this section.                                                      entrances face away from the campus perimeter.
   x Campus Plan
   x Future Building Summary                                          Setbacks
   x Parking Plan                                                     Building setbacks from the Kubly residence lot line and the western
   x Architectural Guidelines                                         curb line of Edgewood Ave are as shown on the document
   x Setbacks                                                         Perimeter Building Setback Diagram.
   x Residence Hall Counts and Perimeter Sites
                                                                      Siena Parking Lot
Document dates referenced are the most current version and are        Should the Siena location be expanded for student residences, a
subject to final approval of the Campus Master Plan.                  gate controlling vehicular traffic will be installed at the parking lot
                                                                      entrance to the new Siena hall. Access to the gated Siena parking
Residence Halls                                                       lot will be restricted to users of the reserved parking spaces and
Residence halls will only be built on sites indicated in the Master   other College access needs including, but not limited to, move-in
Plan approved by the City of Madison and used only for the            and move-out days and for fire access and maintenance. The gate
purposes identified in the New Building Summary. See documents        will remain closed and will be opened only to permit use as
Campus Plan and Future Building Summary.                              identified above.

Edgewood will continue to work with the neighborhood alder and        The VNA requests that Edgewood consider connecting the Siena
Liaison Committee to manage noise and traffic. For example, the       parking lot to the central drive rather than the Park and Pleasure
effectiveness of current strategies designed to mitigate noise and    Drive.
traffic will be reviewed and augmented as needed.
                                                                      Dumpsters and Service
Specifics of the new design of the east extension of Regina Hall      Location of dumpsters and hours of dumpster servicing shall be
have not yet been provided to the Vilas Neighborhood Association      established to minimize negative impact on the neighborhood and
(VNA). Edgewood will update and consult the VNA as they become        will be restricted to between the hours of 7:00 am and 7:00 pm.
available.                                                            Edgewood will make reasonable efforts to place dumpsters toward
                                                                      the interior, campus side of the buildings.
Design and massing of the new buildings will be consistent with
the architecture of current campus buildings, and be reflective of    If outdoor storage, service, or loading areas are visible from
the natural setting of Park and Pleasure Drive and the residential    adjacent residential uses or an abutting public street or walkway,
character of nearby residences as outlined in the document            the area shall be screened.
Architectural Guidelines.
                                                                      Green Strip Buffer Zone – East End of Campus
Building Entrances                                                    The east end of campus neighborhood buffer zone is a “green
To the extent supportive of strategies to mitigate noise and manage   strip” intended to mitigate the visual, light and sound impact of new
traffic patterns, Edgewood will make reasonable efforts to orient     building development. This neighborhood buffer zone is depicted
building entrances and public outdoor spaces and paths, toward        along Edgewood Avenue and adjacent to the Kubly residence
the internal campus and away from Park and Pleasure Drive, the        property boundary in the slide on Open Green Space in the
Kubly residence, and Edgewood Avenue Garage entrances and             document Residence Hall Counts and Perimeter Sites. Please see
buildings housing vehicles will face away from the campus             Chapter 3, Open Spaces Diagram.
perimeter.



Page | 41
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 43 of 177
                                                                                        Edgewood Campus Master Plan | January 8, 2014




The neighborhood buffer zones as shown on the open spaces plan          Lighting
marked with a number 4 are located around the perimeter of the          Outdoor lights, security box lights and other lights shall be carefully
campus facing the neighboring public streets. The intention of the      designed in conjunction with the ‘green strip buffer zone’ and
buffer zones is to provide space between future and existing            placed to minimize glare and spillage onto Edgewood Avenue, the
campus buildings and the neighboring houses. The emphasis of            Park and Pleasure Drive, the woods and the boardwalk on Lake
the buffer zone landscaping is to provide visual screening of the       Wingra. Lighting shall comply with City of Madison ordinances and
college buildings from the neighboring houses.                          the following architectural guidelines:
                                                                        a. Utilize dark sky compliant light fixtures.
Plantings are expected to include a variety of species such as          b. Provide lighting that is required for pedestrian safety and
evergreens and deciduous plantings with upper story and lower                 building code required exit lighting.
story screening. While the buffer zones are roughly the width of the    c. Reduce glare and light spill towards the neighborhood, use
building setbacks, opportunities for planting can only occur in               lower height site lighting with non-glare and cut off shielding.
a portion of the zone based on proximity to buildings and roads. It     Neighbors have requested that the pole lights on both the east and
may be advantageous to provide storm water retention and filtration     west end of campus be turned off at 11:00 pm. Edgewood will take
areas in the buffer zones. This can be accomplished as long as          reasonable steps to accommodate this request. However, because
there is adequate space for both storm water and landscape              lighting plays a critical role in securing the safety of campus,
screening to coexist.                                                   Edgewood will not agree to limit its ability to use lighting as a safety
                                                                        measure, but will agree to discuss the timing of lighting with the
Edgewood College will attempt to retain existing trees and will         Liaison Committee.
consider placing additional plantings in the expected buffer zone.
Edgewood College shall seek input from the neighbors regarding          Buildings 14 and 16
plantings of sufficient size to mitigate the building mass and visual   Please see the document Perimeter Building Setbacks Diagram
impact. However the type and quantity of plantings shall be at the      for building setbacks from the Kubly residence lot line and the curb
discretion of Edgewood College. The final landscape plan for the        line of the Edgewood Ave.
buffer zone adjacent to each building will be determined when the
building is proposed in accordance with the Architectural Design        Buildings 14 and 16 will be non-residential buildings. The permitted
Review Committee process. The College will consider installing          uses will be those listed in the document Future Building Summary.
such landscaping prior to construction.
                                                                        Interior building lighting will be controlled to minimize spillage to
Landscaping materials, construction materials, black dirt, firewood,    Edgewood Avenue and the Kubly residence.
logs, debris, trailers, equipment and mulch will not be stored
permanently in the green space buffers between Siena and the            Hours of operation: classroom buildings are expected to
Kubly property or along Edgewood Ave.                                   be unlocked from 6:00 am until 10:00 pm Monday through Friday.
                                                                        On weekends, classroom buildings would be expected to be
See #4 Buffer Zone on the Open Spaces graphic and Chapter 3,            unlocked from 9:00 am until 5:00 pm unless an event is scheduled.
Open Spaces Diagram.                                                    Students would not typically have afterhours access without prior
                                                                        approval. Buildings housing Facilities Operations may be expected
Paved Pathways and Walkways                                             to be open around-the-clock throughout the week to accommodate
Neighbors have requested that no paved pathways or walkways be          the need for supervision of night staff and response to facility
placed within the buffer zone. Edgewood will take reasonable steps      issues that occur in the evening hours.
to accommodate this request and will consult with the Liaison
Committee members before adding a paved walkway or pathway.             Potter Lawson renderings of Buildings 14 and 16, particularly from
                                                                        the perspective of Adams Street and coming north on Edgewood
                                                                        Avenue are depicted in the document Residence Hall Counts and
                                                                        Perimeter Sites.




                                                                                                                                     Page | 42
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 44 of 177
Edgewood Campus Master Plan | January 8, 2014


Driveways and curb cuts are depicted in the document Campus
Master Plan.

Mechanical and Electrical Equipment Noise
For campus buildings requiring mechanical and electrical
equipment, it is important to note that this equipment as well as air
inlets and outlets will make noise. Edgewood will take steps to
reduce mechanical equipment noise that can be perceived by the
neighborhood by locating equipment away from the neighborhood.
Reasonable steps will be taken to ensure that sound impact on the
Park and Pleasure Drive, the Kubly residence, and Edgewood
Avenue will not exceed existing night time ambient noise level in the
neighborhood for comparable times.




Page | 43
                       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 45 of 177
                                                                                     Edgewood Campus Master Plan | January 8, 2014




3.6 ARCHITECTURAL GUIDELINES FOR PERIMETER BUILDINGS

Goals                                                                   4.   Entrances
Provide quality facilities that meet the needs of the campus                 a. Consider orienting entrances toward the campus and
institutions while taking into consideration the concerns of the                  towards Monroe Street versus toward the neighborhood
surrounding single-family residential neighbors along the perimeter               streets of Woodrow Street and Edgewood Avenue in
of the campus.                                                                    order to encourage student pedestrian activity within
                                                                                  the campus versus toward the edges of campus and
Strategies and Guidelines                                                         toward the neighborhoods.
  1. Massing                                                                 b. Entrances will be necessary facing the Park and
       a. The buildings on the campus are inherently larger than                  Pleasure Drive.
           the single-family homes across the street. The
           buildings can take advantage of topography changes by
           building functions into the hill and below grade to
           reduce the height of the buildings.

  2.     Modulation
         a. Break up long facades to reduce large areas of one
            material

  3.     Materials
         a. Strengthen the sense of place and continue to define
             the campus by utilizing materials that have already
             been used on the campus
         b. New types of materials can be used to complement the         The Stream at Edgewood College

             existing materials on campus
         c. Brick Masonry: Use similar light colored brick to blend     5.   Windows
             with other campus brick                                         a. Reduce glazing toward the neighborhood for buildings
         d. Rough Stone: similar to Marshall Hall and the Campus                 that will stay open late at night, similar to the Stream, in
             School                                                              order to reduce light spillage from the buildings toward
         e. Limestone or cast stone window sills and trim: Similar               the neighborhood at night.
             to Predolin Hall and the High School                            b. For buildings that do not have late operating hours,
         f. Residential Cement Board Siding: Used at Mazzuchelli                 windows that face the neighborhood are preferred to
             and The Stream                                                      help break up the exterior facades.
         g. Flat roofs, sloped roofs – residential shingles and metal
             roofs                                                      6.   Landscape buffers
                                                                             a. Provide landscaping in the setbacks to help to screen
                                                                                 the new buildings along the perimeter of campus.
                                                                               b. Include a variety of species that include evergreens
                                                                                   and deciduous plantings with upper story and lower
                                                                                   story screening. The emphasis of the perimeter
                                                                                   landscaping is to provide visual screening of the
                                                                                   college buildings from the neighboring houses.




       Predolin Hall
                                                                                                                                  Page | 44
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 46 of 177
Edgewood Campus Master Plan | January 8, 2014




    7.   Site and Building Lighting
         a. Utilize dark sky compliant light fixtures
         b. Provide lighting that is required for pedestrian safety
              and building code required exit lighting Reduce glare
              and light spill towards the neighborhood, use lower
              height site lighting with non-glare and cut off
              shielding.

    8.   Mechanical and Electrical Equipment Noise
         a. Campus buildings requiring mechanical and electrical
            equipment; that equipment as well as air inlets and
            outlets will make noise. Edgewood will take steps to
            reduce mechanical equipment noise that can be
                                                                        Mazzuchelli Hall
            perceived by the neighborhood, by locating
            equipment away from the neighborhood. Reasonable
            steps will be taken to ensure that sound impact on
            the west side of Woodrow Street will not exceed
            existing night time ambient noise level in the
            neighborhood         for     comparable       times.

    9.   Trash Dumpster and Loading Areas
         a. Locate dumpsters, outdoor storage and loading
             areas to minimize impacts on the neighborhood.
         b. If trash, outdoor storage, and loading areas are
             visible by adjacent residential uses or public streets,
             provide visual screening.
                                                                        Edgewood High School
    10. For parking structures that are below buildings on the
        perimeter of campus, the parking structure façade will be
        integrated into the design of the building above by utilizing
        the same materials on both the building and parking
        facades.




                                                                        Campus School




Page | 45
                    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 47 of 177
                                                                        Edgewood Campus Master Plan | January 8, 2014


3.7 PHASING PLAN

Edgewood College is in the process of submitting a Conditional Use
application for the Regina Hall Remodel and Eastern Expansion.
Construction for the Regina Hall expansion is proposed to begin in
May of 2014 with completion scheduled for August of 2015. No
other building projects, for any of the three institutions, are being
pursued as of the submission of this Master Plan.




Massing model illustrates the Regina Hall eastern addition




                                                                                                            Page | 46
                  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 48 of 177
Edgewood Campus Master Plan | January 8, 2014


3.8 OPEN SPACE PLAN

The natural environment of the campus is one of Edgewood’s            4.    The neighborhood buffer zones as shown on the Open
greatest assets. Situated on the shores of Lake Wingra, with                Spaces Diagram marked with a number 4 are located
extensive wetlands, heritage trees, natural woodlands and Native            around the perimeter of the campus facing the neighboring
American mounds, the 55-acre campus abounds with natural areas              public streets. The intention of the buffer zone is to provide
for students and the public to enjoy. Edgewood has been                     space between future and existing campus buildings and
committed to the stewardship of this special land since 1881.               the neighboring houses. The emphasis of the buffer zone
While the campus requires modest future growth of its built                 landscaping is to provide visual screening of the college
environment, this growth is balanced with a commitment to                   buildings from the neighboring houses. Plantings are
dedicating green and open space for recreation, storm water                 expected to include a variety of species such as evergreens
management and providing a perimeter buffer zone for landscape              and deciduous plantings with upper story and lower story
screening.                                                                  screening. While the buffer zones are roughly the width of
                                                                            the building setbacks, opportunities for planting can only
The following list accompanies the Open Spaces Diagram and                  occur in a portion of the zone based on proximity to
describes current open spaces shown on that site plan:                      buildings and roads. It may be advantageous to provide
                                                                            storm water retention and filtration areas in the buffer zones.
Open Spaces                                                                 This can be accomplished as long as there is adequate
  1. Athletic field owned by Edgewood High School. Used for                 space for both storm water and landscape screening
      team      practices,  physical  education     classes.                to coexist.

  2.   Site of ‘Edgewood Oaks,’ owned by Edgewood High School.
       This area is a large green space with heritage trees planted
       by Governor Washburn in the late 1800’s. The space is
       used as recreational space, physical education and athletic
       team practices.

  3.   Open space for snow removal management, storm water
       management and recreational uses.



                                                                           Park and Pleasure Drive

                                                                              5.   Edgewood Drive (Park & Pleasure Drive) green space
                                                                                   buffer between Edgewood Campus School and
                                                                                   Edgewood College, and the Park & Pleasure Drive.
                                                                                   Several Native American Mounds are located within
                                                                                   this buffer zone.

                                                                              6.   Lake Wingra shore lands; this natural area is
                                                                                   accessed with pathways for campus and public use.

                                                                              7.   Native wetlands; Edgewood installs and maintains
                                                                                   boardwalks that are used by the campus and the
                                                                                   public for educational and recreational purposes.



  Wetland Boardwalk at Mazzuchelli Hall

Page | 47
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 49 of 177
                                                                    Edgewood Campus Master Plan | January 8, 2014


8.   Playground area for the Edgewood Campus School.

9.   Native effigy mound: the Eagle Mound. Marked by
     plaque that dates to early 1900s, a significant
     landmark on the Edgewood College campus.

10. Courtyard on Edgewood College campus, outdoor
    seating is offered for college students, with a
    connection to the café in the Predolin Humanities
    Center.

11. Preserved woodlands on the Edgewood College
    campus. Home to contemplative spaces.

12. An open area of native effigy mounds, mapped
    during the work done by the Great Lakes
    Archaeological Research Center.

13. Storm water retention pond, with fountain. This
    storm water feature creates a focal point along the
    main entry to the campus.

14. Outdoor recreation area for Edgewood College
                                                           Playground Area at Edgewood Campus School
    students adjacent to the main dining space in Regina
    Hall, this area has outdoor tables and chairs along
    with a sand volleyball court.

15. Green space between the existing Dominican
    Residence Hall and the future Sienna Hall expansion.
    This green space has two storm water retention and
    filtration areas.




                                                           Courtyard at Edgewood College




                                                           Playground Area at Edgewood Campus School

                                                                                                        Page | 48
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 50 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 49
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 51 of 177



3.9 SUSTAINABILITY
                                                                        Edgewood has a robust recycling program as well as the one of the
Edgewood is committed to fostering campus sustainability that           most effective Transportation Demand Management Programs in
creates ecological, social, spiritual, and economic resiliency and      the city. A full time transportation coordinator, oversees a program
abundance at our home on the shores of Lake Wingra. In 2006,            that provides van pooling, free Metro bus passes to encourage
Edgewood College became the first college or university in              mass transit use, preferred parking for car pools, and shuttle buses
Wisconsin to be Green Tier Certified by the Wisconsin Department        to discourage students from bringing a car to campus. Participants
of Natural Resources for its exemplary environmental performance.       in the Alternative Transportation Program earn gym discounts,
From an operations standpoint, we are working to reduce energy          personal time off, and free meals on campus. The plan has helped
consumption and increase efficiency in all facilities. In 2011 the      to reduce the need for cars on campus and reduced the impact of
college became a founding member of the Billion Dollar Green            traffic and parking in the surrounding neighborhoods.
Challenge. We’ve committed a portion of the College’s endowment
to a revolving green loan fund to help finance energy efficiency        The College campus dining halls are Green Restaurant Certified and
upgrades. Recent accomplishments include two sustainably                use an organic campus garden to supply a portion of their food.
designed and constructed facilities. The LEED Silver Certified          Edgewood College also maintains a revolving loan fund to
Dominican Hall was the first residence hall in the state to be LEED     encourage faculty, staff and students to submit proposals for
certified. Also, The Stream, the new visual and theater arts facility   financially self-sustaining sustainability projects.
is pursuing LEED Gold level certification. The building includes a
geothermal heating and cooling system that provides over 50% in         The Campus provides education programs to encourage
energy costs savings. The site was very carefully chosen to             sustainability for future generations. An Environmental Studies
preserve campus natural habitats, a beautiful 150 year-old oak tree,    minor is offered as well as a Sustainability Leadership Graduate
and an Native American bird effigy mound. The building features         program. The College holds events where the community can learn
extensive natural lighting, a geothermal heating/cooling system,        more about sustainability and conducts research on sustainable
high-efficiency lighting fixtures, and rain gardens. Both buildings     topics.
recycled more than 75% of construction waste, and go above and
beyond required storm water measures to protect the Lake Wingra         Sustainable attributes of the master plan include; increasing density
water quality. The College also purchases renewable energy and          on an existing urban site to reduce suburban sprawl, building over
uses green cleaning products. Both the Campus School and the            existing parking lots, and building structured parking in order to
High School have made energy efficient upgrades including new           preserve green space and reduce the amount of space used for
mechanical systems, low water consuming fixtures, and energy            surface parking. Increasing the number of residential housing
efficient lighting.                                                     opportunities for students to live on campus has been shown to
                                                                        reduce the number of students who commute to campus, reducing
Edgewood strives to improve sustainability in the natural               our carbon footprint and reducing the number of car trips to
environment by managing our woodlands and wetlands, preserving          campus each day. Storm water management plans include
native species and improving storm water management. The                increasing the amount of water filtration and retention from current
campus institutions have worked together to create, install and         surface parking lots.
maintain rain gardens. The rain garden projects serve as education
for students and the community as well as effective and attractive
storm water measures.




  Rain Gardens at Campus School                                         The Stream: Pursuing LEED Gold certification
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 52 of 177
Edgewood Campus Master Plan | January 8, 2014




Page | 51
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 53 of 177
                                                 Edgewood Campus Master Plan | January 8, 2014




                                                    4
                          Neighborhood and City Process
                           4.1   Introduction
                           4.2   Memorandum of Understanding
                           4.3   Affirming Past Agreements
                           4.4   New Agreements – Master Plan 2014
                           4.5   Process for Approvals



                                                                                     Page | 52
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 54 of 177
Edgewood Campus Master Plan | January 8, 2014


4.1 INTRODUCTION

As part of its continued orderly expansion and improvement of the      The following document is the product of our work as the
Edgewood Campus, Edgewood College is proposing a formal                Edgewood Neighborhood Liaison Committee. Section two of this
update to its Campus Master Plan from 1997.                            document is an annotated version of the original “Memorandum of
                                                                       Understanding of Unresolved Issues” from April 1997 with 2013
The Edgewood Neighborhood Liaison Committee, with the support          updates. This section outlines issues and concerns raised during
and approval of the Councils of the Dudgeon-Monroe and Vilas           the 1997 Master Planning process along with the subsequent
Neighborhood Associations and Edgewood, Incorporated, submit           agreements reached through the collaborative efforts of the
this memorandum. It is intended to provide a record of issues          Edgewood Neighborhood Liaison Committee. Section Three
identified and consensus reached throughout consultations              identifies past agreements to be reaffirmed and updated as a part of
regarding the updated Campus Master Plan. It is our hope that this     the 2013 Master Plan. Section Four includes new agreements that
will be helpful to the three Edgewood Schools and to the City of       were created in response to the issues and concerns raised as part
Madison during the approval process, and beyond.                       of the 2013 Campus Master Plan approval process. Agreements
                                                                       specifically for Site One, the residence halls and for the east end of
The work of this committee was supplemented by two open public         campus can be found in Section 3.4 and 3.5 respectively. A
meetings, presentations to both neighborhood associations, plus        document submitted by the two neighborhoods Associations can
numerous sub-committee meetings sponsored by the Liaison               be found in Appendix A.4.
Committee.      Edgewood’s     Vice   President    for    Student
Development/Dean of Students, Maggie Balistreri-Clarke, managed
leadership of the committee and the process of interaction among
the Edgewood Schools, Potter Lawson, Inc. and other planners
including expert consultants, Edgewood faculty and staff, and the
neighborhoods.

The residents of the city of Madison place high value on the
established residential character of Dudgeon-Monroe and Vilas
neighborhoods, and additionally place a very high value on the
woods and other undeveloped areas that help characterize this
unique area of the city. Edgewood shares these values. With our
mutual vision of protection for our shared neighborhood and its
natural resources, and in a spirit of collaboration, we proceeded to
voice concerns, address issues and seek agreement.




Page | 53
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 55 of 177
                                                                                        Edgewood Campus Master Plan | January 8, 2014


4.2 MEMORANDUM OF UNDERSTANDING                                         1. Internal Campus Traffic Corridor
                                                                        Meetings of the Working Group did not produce consensus on the
MEMORANDUM OF UNDERSTANDING OF UNRESOLVED ISSUES                        desirability of an internal roadway which would completely connect
BETWEEN EDGEWOOD INC., EDGEWOOD COLLEGE, EDGEWOOD                       all three Edgewood entities to the central, Monroe Street entrance.
HIGH SCHOOL, THE EDGEWOOD CAMPUS SCHOOL AND THE                         Many neighborhood residents believe that such a roadway, circling
DUDGEON-MONROE AND VILAS NEIGHBORHOOD ASSOCIATIONS                      throughout the campus, is the best long-term solution to campus
                                                                        access and traffic circulation challenges. These challenges include
Whereas the three institutional entities comprising Edgewood Inc.       the current problem of excessive automobile traffic on the Park and
(Edgewood College, Edgewood High school and Edgewood                    Pleasure Drive and the possibility that the Campus School drop-off
Campus School) and the two neighborhood associations whose              at the Edgedome may not result in a desired decrease in use of the
boundaries border the Edgewood campus (Vilas Neighborhood               Park and Pleasure Drive.
Association and Dudgeon-Monroe Neighborhood Association, Inc.)
agreed to send representatives to convene as the Edgewood               As a result of the Working Group’s discussions, the Edgewood
Neighborhood Working Group during the Summer of 1996,                   entities have agreed to construct a roadway serving a new 38-car
following the Madison Plan Commission’s denial on March 18,             parking lot and drop-off/pickup circle located north of the campus
1996 of Edgewood’s Conditional Use Permit application, and              school. This roadway will be built south of the Science Facility and
                                                                        north of the Edgedome. While Edgewood has agreed to build this
Whereas the goal of this Working Group was to explore whether           roadway and relocate the Campus School parking lot, there is
consensus existed among the Edgewood entities and the                   strong opposition to extending the roadway past the western edge
neighborhoods on the specific contents of a Conditional Use Permit      of the high school gymnasium. To preserve the safety of the
application which could be submitted by Edgewood prior to March         children moving between the Campus School, the High School and
18, 1997 (the prescribed waiting period after denial of a Conditional   the new Science Facility, Edgewood believes that a walking route
Use Permit application), and                                            free of roadway crossings is needed.

Whereas discussions which occurred during Working Group                 The drop off plan developed in 1996 has resulted in greatly
meetings were pursued in good faith by all participants and were        decreased traffic on the Park and Pleasure Drive.
very detailed, and Whereas important issues and essential
understandings which were discussed are documented in Working           2. Park and Pleasure Drive Use
Group minutes, but cannot easily be retrieved, and                      The Park and Pleasure Drive is a unique treasure, having been
                                                                        designated specifically for Park and Pleasure Drive purposes in a
Whereas these issues and understandings are critical to future          1904 agreement between St. Clara College (Edgewood) and the
good relations between the Edgewood institutions and surrounding        Madison Park and Pleasure Drive Association. While strongly
neighborhoods,                                                          supportive of the purposes of the 1904 easement to provide for a
                                                                        Park and Pleasure drive, Edgewood reaffirms that, as the 1904
Now therefore all persons signing this Memorandum of                    agreement also provided that the owners of the property would
Understanding acknowledge familiarity with the issues and               have several forms of access to ensure the continuing use of their
concerns detailed below and agree to fairly and openly                  adjacent land, that right remains critical to support their educational
communicate these issues and concerns to the constituencies             mission – the purpose of the original grant of land to the Sinsinawa
these signing parties represent and when presenting information at      Dominicans.
public gatherings and to governmental bodies. The three Edgewood
educational institutions and the two neighborhood associations          There exists strong opposition by many neighbors and others
whose boundaries border the Edgewood Campus shall                       throughout the city to the number of motorized vehicles currently
acknowledge at all times those issues on which consensus does           traveling on the Drive for purposes other than those intended in the
not exist and shall continue to seek solutions to unresolved            original agreement. Continuing efforts will be made by individuals,
controversies in a forthright and open manner.                          elected officials and other groups to reduce traffic permissible on
                                                                        and attracted to the Park and Pleasure Drive.




                                                                                                                                    Page | 54
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 56 of 177
Edgewood Campus Master Plan | January 8, 2014


These efforts may be in direct opposition to continuing use of the       expenditure on structural capacity to support vertical expansion
Drive as an access point to the Campus School and other                  would not be a wise investment. All parties acknowledge that
Edgewood facilities. The redesign of the Campus School parking lot       retrofitting for vertical expansion at some time in the future will be
to the south of the school as basketball courts and a 20-car             more expensive than initially building for possible vertical
overflow parking lot with a gated entrance on the Park and Pleasure      expansion.
Drive is included in the initial application for a Conditional Use
Permit. As stated in the approved Master Plan, Edgewood is               Since 1996, each conditional use permit application has included
strongly supportive of efforts to reduce traffic volume on the Drive     an updated parking plan. A Parking and Transportation
and is interested in participating in discussions with the               Management Plan will be included in the 2013 Master Plan. The
neighborhood associations and City Traffic Engineering on                SAA Parking and Transportation Study references an additional 68
alternative traffic patterns on Edgewood Drive, while maintaining        stalls to the capability of existing parking deck.
their right to access to their property.
                                                                         4. Future Fine Arts Facility
The Edgewood Neighborhood Liaison Committee worked together              Meetings of the Working Group did not produce consensus on the
to advocate for the closing of the Park and Pleasure Drive to            building setback of the future Fine Arts Building. Many
through traffic. The City of Madison developed a plan to eliminate       neighborhood residents believe that a setback of 100 feet for the
through traffic on the Drive. The plan was implemented in 2006.          entire Woodrow Street face of the building is needed for the
                                                                         proposed building. All parties to the discussion acknowledge that
3. Parking Supply and Science Facility Ramp Expansion                    with a 100 foot setback the building may accommodate fewer
Meetings of the Working Group did not produce consensus on               parking spaces, but there is not consensus on the number of
ultimate location of all of the proposed 975 parking spaces.             parking spaces which may have to be sacrificed to obtain a 100
Neighbors recognize Edgewood’s need to project where the spaces          foot setback. Edgewood believes that a setback of 50 feet, similar
might be. However, consensus to proceed with a Phase 1                   to DeRicci Hall, would be appropriate along Woodrow Street, if the
Conditional Use Permit application shall not be construed to             future Fine Arts Facility is designed to provide a transition in
indicate concurrence with all proposed sites for future parking.         building scale from institutional to residential. During the
                                                                         Edgewood/ Neighborhood Working Group meetings, a plan was
Meetings of the Working Group did not produce consensus on the           prepared showing a minimum setback of 75 feet at the northwest
desirability of designing and building the Science Facility parking      corner and 95 feet at the southwest corner of the future Fine Arts
ramp so that vertical expansion, if needed in the future, is possible.   facility. The 203 parking spaces proposed in the Fine Arts Facility in
Neighborhood representatives believe vertical expansion may be           this plan represent approximately two thirds of the total number of
needed if parking spaces proposed by Edgewood in its Master Plan         spaces permitted in this location in the approved Master Plan.
are not authorized in future Conditional Use Permits, and if
Edgewood’s projections about future parking needs are ultimately         Neighborhood representatives would like to ensure that the
found to have underestimated actual needs. In response,                  entrance to the future Fine Arts parking ramp is located no less than
Edgewood representatives support the intent of the Master Plan to        175 feet from the Woodrow curb line. Edgewood believes that the
place as much of the Science Facility parking as possible                difference in elevation between the lower level of the parking ramp
underground.                                                             and the drive in front of DeRicci needs to be considered in
                                                                         determining the location of the ramp entrance. This entrance will be
                                                                         no closer than 120 feet from the Woodrow curb line.

Any further vertical expansion of the parking ramp would have            Edgewood representatives state that funding for this future building
negative visual impact on the nearby high school building and the        is not available and that it has not been designed. Edgewood will
proposed entry drive, as well as the views of the campus from            communicate fully and openly with neighborhood residents at all
Monroe Street and the Campus School. In addition, the Science            phases as design of the Fine Arts building is undertaken by
Facility would lose east facing windows and the slopes of the            Edgewood.
parking ramps would exceed recommended maximum grades. As a
consequence, Edgewood concludes that an additional Phase 1


Page | 55
                  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 57 of 177
                                                                                          Edgewood Campus Master Plan | January 8, 2014


The setback for the Visual and Theatre Arts Center is 70 feet from        6. Continuing Relations Between Edgewood and Surrounding
the curb of Woodrow St. This setback was determined after full                 Neighborhoods
discussions with neighborhood residents. In this Master Plan              Of continuing concern to Neighborhood residents is Edgewood’s
update, Edgewood is depicting future setbacks a minimum of 70             failure to clarify its intentions regarding the acquisition of property
feet from the curbs of both Woodrow Street and Edgewood                   beyond the campus boundaries as those boundaries are shown in
Avenue. Setbacks for the 2013 Master Plan will be addressed in            the Master Plan. In the discussions on property acquisitions
Chapter 3 of the Master Plan.                                             outside the boundaries shown in the Master Plan the Edgewood
                                                                          representatives stated clearly that there are no plans at present to
Please note that in 1997 this space was seen as a possible site for       acquire additional property in the immediate neighborhood, but
a fine arts facility. In the 2013 Master Plan other uses will be listed   considered that Edgewood’s and neighborhood property owner’s
as under consideration.                                                   right to buy or sell property should not be restricted. Neighborhood
                                                                          residents intend to pursue this issue in future discussions with
5. Campus Periphery                                                       Edgewood representatives.
Neighborhood representatives have stated their intent to seek
building setbacks for all future classroom buildings of 100 feet          The Edgewood entities and the Neighborhood Associations
from the edge of streets adjacent to the campus and at least 200          represented in the Working Group agree to continue to build upon
feet from the edge of adjacent streets for all future residence halls.    the communications and understandings which have resulted from
More than 200 feet will be requested in the case of a proposed            the Working Group meetings. One vehicle for communication shall
dormitory in the southeast corner of the Edgewood property.               be the proposed Edgewood/Neighborhood Liaison Committee.
Neighborhood representatives will request a setback of at least 50        However, the task of fostering goodwill and understanding cannot
feet from the street edge for all surface parking lots. In addition,      be left to designated representatives. It is a task to be shared by all
Edgewood is requested to develop a set of architectural guidelines        persons associated with Edgewood and all residents of the
which it will follow as it proposes future development, including         surrounding neighborhoods. Early, meaningful involvement of
building height, angle of height increase, and construction material      neighbors in Edgewood’s development plans and Edgewood’s
to be used.                                                               involvement in ongoing programming and planning in the
                                                                          neighborhoods will be essential if trust and cooperation are to
While Edgewood representatives believe that transitions in building       flourish between the Edgewood entities and their neighbors.
height and scale from neighborhood edges are important, a
minimum building setback of 100 to 200 feet is not believed to be         The ‘Working Group’ that drafted this memo proposed that an
the best approach for addressing neighborhood concerns and                Edgewood Neighborhood Liaison Committee be created to serve as
meeting Edgewood’s needs. A combination of moderate at-grade              a coordination and communication vehicle for the 3 Edgewood
setbacks (e.g., 50 feet), landscaping, and a building height              Schools and the 2 Neighborhood Associations. Since its creation in
limitation at the setback line with an agreed angle of height increase    1997, this group has met regularly to discuss and address
beyond the at-grade setback are preferred.                                concerns. Early involvement in development plans and ongoing
                                                                          programming and planning as described in this document has
Setbacks                                                                  occurred throughout the past 15 years. An updated document
A minimum setback of 70 feet is planned for any future facilities         affirming the roles and responsibilities of the Edgewood
built along Woodrow Street and Edgewood Avenue. The                       Neighborhood Liaison Committee is included in the following
architectural guidelines for the 2013 Master Plan will include            section of this chapter.
height, massing, setbacks and materials to be used for building on
the perimeter of campus. The SW corner of the building at Site #1         The issue of property acquisition in the neighborhood remains a
will have a setback of 91’.                                               concern for neighbors.




                                                                                                                                      Page | 56
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 58 of 177
Edgewood Campus Master Plan | January 8, 2014


In conclusion, despite the fact that consensus on all issues has not
been      reached    during      the    period    of     time    the
Edgewood/Neighborhood Working Group has met, the Dudgeon-
Monroe and the Vilas Neighborhood Associations agree to support
the April 1997 Conditional Use Application provided that all aspects
of the application are consistent with the understandings and
agreements reached in the 1996-1997 discussions of
Edgewood/Neighborhood Working Group as documented in the
Conditional Use Plan Notes and Operational Agreements which are
contained in the Transportation and Parking Management Plan
dated April 16, 1997, provided Edgewood complies with all other
conditions of approval of the Master Plan which relate to
submission of the first conditional use application, and provide
further discussion of issues enumerated in this Memorandum of
Understanding is not precluded.




Page | 57
                Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 59 of 177
                                                                                         Edgewood Campus Master Plan | January 8, 2014


4.3 AFFIRMING PAST AGREEMENTS                                       4. Inform their respective constituencies of on-going programs
                                                                    and planning on the Edgewood campus and in the neighborhoods
This section identifies agreements made between 1997 - 2013 to      of mutual interest.
be reaffirmed and updated as a part of the 2013 Master Plan.
                                                                    The Edgewood/Neighborhood Liaison Committee is not a policy or
1. Edgewood Neighborhood Liaison Committee – 1997 Campus            decision making body.
    Master Plan agreement
The three Edgewood Schools reaffirm their commitment to the         2.           Housing in the neighborhood – Affirm 2006 Dominican
Edgewood Neighborhood Liaison Committee as a primary vehicle                     Hall Agreement
for ensuring strong partnership and communication. The                   x        The College will not use houses in the neighborhood to
Committee representatives of the three Edgewood schools worked                    house traditional undergraduate students.
with the neighborhood representatives to update the 1997                 x        Edgewood is willing to agree not to turn currently-owned
Neighborhood Liaison Committee formation document. The                            properties into student housing.
following updated agreement was approved by the Edgewood
                                                                         x        Edgewood will implement a policy that makes it clear that
Neighborhood Liaison
                                                                                  they do not endorse students illegally occupying houses.
Committee on November 19, 2013.
                                                                                  Edgewood will work actively to inform parents and students
                                                                                  of this policy.
EDGEWOOD / NEIGHBORHOOD LIAISON COMMITTEE
                                                                         x        Edgewood shall maintain the two properties presently
Approved November 19, 2013
                                                                                  owned on Woodrow Street in a manner consistent with
Goal: The goal of the Edgewood/Neighborhood Liaison Committee
                                                                                  requirements imposed by the City of Madison.
is to facilitate cooperative working relationships between the
Edgewood Schools and their surrounding neighborhoods.
                                                                    3. Gate Closures and Campus Entryways
                                                                    Edgewood Avenue Gate –Dominican Hall – Updated 2007
Membership: The Committee will include a representative from
                                                                    agreement
each of the three Edgewood Schools and representatives from the
Vilas and Dudgeon/Monroe Neighborhood Associations. Each
                                                                             x      When the Marshall parking lot was expanded, Edgewood
Neighborhood Association may appoint up to three members. The
                                                                                    constructed a gate and a fence to prohibit pedestrian and
three Edgewood Schools and the Neighborhood Associations are
                                                                                    vehicular entry to the Edgewood campus from all access
responsible for appointing members who will work in a cooperative
                                                                                    points from Edgewood Avenue between the hours of
manner in a spirit of community.
                                                                                    11:00 pm and 5:00 am, 7 days a week. This concession
                                                                                    by Edgewood was designed to directly address concerns
Meetings: The Committee should be scheduled to meet at least
                                                                                    raised by the neighborhood representatives concerning
quarterly. The scheduled meetings will be called by the Edgewood
                                                                                    late night traffic entering the campus via Edgewood
representatives. During times when a building project is being
                                                                                    Avenue. The exiting mechanism will continue to be
developed or an issue of mutual concern has arisen, the Committee
                                                                                    configured to allow only designated users to exit.
should meet more frequently. Unscheduled meetings may be called
by either the representatives of the Neighborhood Associations or
                                                                    Center Drive/ Edgewood College Drive– Updated 1997 Campus
the Edgewood Schools.
                                                                    Master Plan agreement Edgewood affirms its agreement that the
                                                                    Center Drive, now called Edgewood College Drive, will serve as the
Responsibilities:
                                                                    principal access roadway to the Edgewood Campus, whenever
1. Receive communication from neighbors and provide a forum to
                                                                    possible, for all vehicular traffic, including school buses, service
receive Neighborhood Association concerns.
                                                                    and delivery vehicles, trucks and construction related traffic.
2. Inform neighborhoods of scheduled events, specifically those
                                                                    Edgewood, Inc. will maintain a signage plan to promote the use of
which may require the use of access and exits during restricted
                                                                    this access.
periods.
3. Act as a clearinghouse for concerns which may be referred to
appropriate decision making bodies.



                                                                                                                                  Page | 58
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 60 of 177
Edgewood Campus Master Plan | January 8, 2014


Edgewood College Drive and the secondary access road on                  Interior Lighting
Woodrow Street will continue to be named as private streets. The         Occupancy sensors are used in classrooms and offices. There is
address assignment to each building on the campus and the                no direct glare from fixtures on the south side of building facing the
signage plan will continue to be coordinated to promote, to the          Park & Pleasure Drive
maximum extent possible, vehicular use of the Edgewood College
Drive. In addition, the Edgewood Schools will continue to enhance        Access via Edgewood College Drive to The Stream
and promote the access from Edgewood College Drive to the
surface parking lot near Woodrow Street, Site #1 on the Campus           Edgewood will actively work to minimize the impact of any
Master Plan                                                              Woodrow Street traffic associated with public performances.
                                                                         Voicemails and email responses to ticket requests for productions
Woodrow Street Entry – Updated 1997 Campus Master Plan                   at the Black Box Theatre will continue to direct people to park on
Agreement                                                                campus via the central drive. If outside groups want to book the
The Woodrow Street entry will continue to be closed (by posting)         facility, they need to publicize access as coming off of the central
for the entire day during vacations, summers, holidays and               drive. Security will continue to arrange a golf cart shuttle from the
weekends, and between 6 pm and 6 am on regular school days               central parking lot for anyone needing assistance to get to the Black
except in emergencies and for concurrent activities when large           Box Theatre on performance nights.
numbers of vehicles exit all at once. If needed, the Woodrow Street
entrance will be open for larger activities or concurrent activities     Parking lot at The Stream
that will be attended by non-campus resident audiences including         Parking is for handicapped and faculty/staff who are carpooling.
graduations, concerts, tournaments, open houses, fundraising             This is enforced 24/7.
events, conferences, workshops and religious services. The
duration for use of the Woodrow access during special events is          Parking lot lighting at The Stream
intended to be the minimum necessary to deal with short periods of       No acorn-type lighting is used. Lights on poles have cut-off
congestion when many vehicles are leaving at the same time at the        housings, and bollards have shields on the west sides to prevent
conclusion of a special event.                                           glare into neighborhood.

The Edgewood members of the Liaison Committee will continue to           Alcohol at The Stream
inform the neighbors of the times when an event will require an          Alcohol, if served, will be in conjunction with events so that the
opening of the Woodrow Street entrance and the Liaison                   building is not a destination for drinking alcohol.
Committee will have the responsibility of overseeing the operation
of the agreement.                                                        Amplified Music on the Outdoor Patio at The Stream
                                                                         There will be no amplified music on the outdoor patio at The
Edgewood Campus will continue to provide signage at the                  Stream.
secondary Woodrow Street entry and notify all students, faculty
and staff of use restrictions. Notifications to students, faculty and    5. Outdoor Events on Campus
staff will include a reminder of the posted speed on residential         The Liaison Committee is notified in advance of dates, times, and
streets and urge drivers to respect the need for safety in residential   locations of outdoor music events along with name of contact
areas.                                                                   person during event. This is also true when outside groups rent
                                                                         space.
4. The Stream - Updated Agreements 2010 and 2012
Lighting of the West Side of the Building
Motorized perforated fabric shades will be maintained on the west
side of the building within the studio spaces to cut down on
nighttime spillage of internal light. The shade fabric will have 1%
transparency. The blinds will continue to be on a timer to
automatically lower in the evenings.




Page | 59
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 61 of 177
                                                                                       Edgewood Campus Master Plan | January 8, 2014


4.4 NEW AGREEMENTS – MASTER PLAN 2013

This section identifies new issues and agreements reached through      3. Phasing Plan
a collaborative process led by the Edgewood Neighborhood Liaison       At the time of the development of this Master Plan, Edgewood
Committee. Please see Section 3.0 for specific agreements on site      College is in the process of preparing for a proposed eastern
one and for the residence halls and east end of campus.                expansion of Regina Hall at Site #7. The phasing for all other
                                                                       projects for any of the 3 Edgewood Schools cannot be determined
1. Enrollment                                                          as no other building priorities are under consideration at this time.
The Edgewood Neighborhood Liaison Committee accepts the new
proposed maximum enrollments for the three Edgewood schools:           Mitigation efforts for any construction that affects the Park and
325 for Edgewood Campus School; 725 for Edgewood High                  Pleasure Drive should be addressed through the Architectural
School and 2,660 for Edgewood College.                                 Design Review process.

2. Traffic and Access                                                  4. Pole lights at east and west end of campus
The Edgewood Neighborhood Liaison Committee accepted the               Neighbors have requested that the pole lights on both the east and
2013 Parking and Transportation Study as presented by SAA at the       west end of campus be turned off at 11:00 pm. Edgewood will take
May 22 Open Meeting with updates to include a plan for campus-         reasonable steps to accommodate this request. However, because
wide coordination of traffic and parking and the High School           lighting plays a critical role in securing the safety of campus,
Parking and Transportation Plan. These updates have now been           Edgewood will not agree to limit its ability to use lighting as a safety
created; please see Chapter 3 for Transportation Plan,                 measure but will agree to discuss the timing of lighting with the
Transportation Addendum and the Edgewood High School                   Liaison Committee.
Transportation Plan.

There is no parking permitted or anticipated increase in vehicular
traffic on the Park & Pleasure Drive.

Traffic and parking update will be done when there is a planned
population change or program change that is going to affect facility
usage.

Edgewood College will work with the City and the Liaison
Committee to do all that they can to disallow resident students from
obtaining permits for on-street parking.

As a part of the Site One planning and approval process, Edgewood
will revisit and reconsider with the liaison committee the potential
for increasing the hours of closure for the Woodrow Street entry. In
1997, when these hours of closure were determined, it was feared
that Monroe Street would be so backed up that motorists would
choose to divert to West Lawn via Leonard Street to avoid the
congestion. However, the Monroe Street traffic count has since
dropped significantly by 5-6,000 cars per day, and there is now a
cul-de-sac at Leonard. Therefore, the potential for more weekday
hours of closure for the Woodrow Street entry will be explored.




                                                                                                                                    Page | 60
                 Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 62 of 177
Edgewood Campus Master Plan | January 8, 2014


4.5 PROCESS FOR APPROVALS

Architectural Design Review Committee (ADRC)                          Project Review Process
Approved by: Edgewood Neighborhood Liaison Committee                  1. Review design with the three Edgewood Schools.
November 19, 2013                                                     2. Review the design with the City of Madison Development
                                                                          Assistance Team (DAT).
Purpose of the Architectural Design Review Committee                  3. Review the design with the Edgewood Neighborhood Liaison
The ADRC is established to review the architectural and site design       Committee.
of each proposed new building on the Edgewood Campus as               4. Submit the design to the Edgewood Campus Architectural
shown in the Campus Master Plan. The Committee will review the            Design Review Committee (ADRC) for preliminary review.
proposed projects to determine if the architectural design and site   5. ADRC will host an informational meeting with notice sent to the
design follows the intent and guidelines of the approved campus            District #13 Alder, neighborhood associations and property
master plan. The Committee will review the projects with emphasis          owners and occupants living within 300 feet of the centerline
on:                                                                        of the campus perimeter streets.
  x The quality of the architectural form, exterior appearance,       6. ADRC conducts final reviews and submits the project to the
       external common space and landscape design.                         City of Madison Planning and zoning for final approval and
  x The relationship of the building design with the campus as a           building permit.
       whole, including pedestrian and vehicular circulation
       patterns, connections to open spaces and natural areas.

ADRC Membership
Edgewood Schools ADRC membership will require approval by the
City of Madison Plan Commission. The ideal ADRC member will
have a background in campus design and/or planning.

1 Campus School rep – chief executive or designee
1 High School rep – chief executive or designee
1 College rep – chief executive or designee
1 Dudgeon Monroe Neighborhood Association rep
1 Vilas Neighborhood Association rep
     The positions of Neighborhood Representatives will be
     nominated by their respective associations and will be vetted
     by a panel consisting of the District #13 Alder, a Plan
     Commission rep, a representative of the Edgewood Schools
     and the two Neighborhood Association Presidents. Up to three
     candidates will be vetted for each of the two positions. Ideal
     candidates will have design and/or planning experience.
1 City Planning and Zoning rep appointed by the City of Madison
Director of Planning
1 Outside Architect – Identified by Edgewood Schools
1 Outside Landscape or Planning Resource – Identified by
Edgewood Schools

The Committee will be chaired by the school rep whose building is
being proposed. The ADRC will focus on consensus-style decision-
making




Page | 61
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 63 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                            A
                                                      APPENDIX
                                          A.1   Campus Site Plans
                                          A.2   Transportation Plan
                                          A.3   Storm Water Management
                                          A.4   Neighborhood Perspective on the
                                                Liaison Team Process




                                                                                  Page | 62
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 64 of 177
Edgewood Campus Master Plan | January 8, 2014




                                                              A.1
                                                        Campus Site Plans




Page | 63
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 65 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 66 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 67 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 68 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 69 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 70 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                 A.2
                                         Transportation Plan




                                                                                Page | 64
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 71 of 177




Edgewood Campus Transportation Master
               Plan
         Madison, Wisconsin




                          Prepared for
                       Edgewood Campus
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 72 of 177




Edgewood Campus Transportation Master
               Plan

                 Madison, Wisconsin
                           June 2013




                           Completed by:
                          SAA Design Group
                        101 East Badger Road
                         Madison, WI 53713
                        www.saa-madison.com
         Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 73 of 177
Edgewood Campus Transportation Master Plan Study                             June 2013


Table of Contents

    1.          Introduction                                                    2
    2.          Executive Summary                                               2
    3.          Overview of Edgewood Campus                                     3
                a. Campus Population
                b. Previous Studies of Edgewood Campus
    4.          Existing Conditions                                             5
                a. Study Area
                b. Traffic Operations – External Streets
                c. Traffic Operations – Edgewood Campus
                d. Parking Operations
                e. Existing Public Transportation & Multi-Modal Routes
                f. Existing Traffic Volumes
                g. Existing Parking Occupancy Demand
    5.          Existing Transportation Demand Management Methods              20
                a. Overview of Ongoing Efforts
                b. TDM Impact (2005-2012)                                .
    6.          Characteristics of Campus Master Plan                          21
                a. Projected Trip Generation
                b. Projected Parking Generation
    7.          Future Conditions                                              23
                a. Future Roadway Improvements
                b. Traffic Impact Analysis
                c. Parking Impact Analysis
                d. Internal Circulation
    8.          Traffic Demand Management Plan                                 27
    9.          Recommendations                                                30
    10.         Conclusion                                                     31

List of Tables and Figures

Table 1:    Edgewood Campus Population Comparison                               3
Table 2:    Intersection Count Location                                        12
Table 3:    Monroe Street Average Daily Traffic                                13
Table 4:    Edgewood Avenue Average Daily Traffic                              13
Table 5:    Site Traffic Volumes – Comparative Analysis                        16
Table 6:    Off and On Street Parking Demand                                   18
Table 7:    Jefferson Street Parking                                           19
Table 8:    TDM Method Summary                                                 20
Table 9:    Intersection LOS and Delay Summary                                 25

Figure 1:   Site Location & Existing Street Network                             6
Figure 2:   Existing Traffic Operations – Weekday Morning Peak Hour             9
Figure 3:   Existing Off-street & On-street Parking                            10
Figure 4:   Existing Multi-Modal Transportation Routes                         11
Figure 5:   Year 2005 & 2012 Weekday Morning Peak Hour Traffic Volumes         15


Appendix

SAA Design Group                                                                    1
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 74 of 177
Edgewood Campus Transportation Master Plan Study                                June 2013



1.       Introduction
Edgewood Campus is a 55-acre site located in Madison, Wisconsin that is comprised of
three educational institutions: Edgewood College; Edgewood High School; and the
Edgewood Campus School, an elementary and middle school. The three entities comprising
the Edgewood Campus have completed a Campus Master Plan articulating future building
and programming. As a part of this effort, the transportation impact of the master plan was
in need of updating and analyzing. The component includes three segments; the traffic
impact, parking impact, and the development of a Transportation Demand Management
(TDM) program.

This study of Edgewood Campus serves four purposes: (1) assess the impact and extent of
improvements the campus has implemented since the last transportation study in 2006; (2)
evaluate the traffic impacts that the proposed future master plan improvement will have on
the street network and recommend any improvements needed to accommodate site traffic;
(3) assess the impact that the proposed master plan will have on parking conditions onsite
and on the adjacent streets and recommend any measures that will alleviate the parking
demand experienced presently and in the future; and (4) evaluate the campus’s existing
TDM program and make any recommendations for additional measures to reduce vehicular
demand.

2.       Executive Summary
The Master Plan Traffic Impact Analysis completed in 2005 demonstrated that as compared
to a 1992 study, traffic volumes at the campus site have significantly shifted to the
signalized Edgewood College Drive while removing traffic along Woodrow Street and
Edgewood Avenue. The updated 2012 Master Plan Transportation Study shows that an
aggressive Transportation Demand Management (TDM) has resulted in a reduction in both
parking and peak hour trip demand. In addition, the participation in the TDM elements,
such as transit ridership, remote parking, and van pooling has almost doubled since
2006/2007.

The projected enrollment increases for the campus can be accommodated with modest
increases in parking, minor improvements to the existing infrastructure, and additional TDM
measures. No additional street and/or intersection improvements are required as a direct
result of traffic generated by Edgewood Campus. The campus will continue to make a
conscious effort to increase transit ridership and promote remote parking facilities, which
should continue to be encouraged in the future. Recommended traffic demand
management (TDM) measures such as remote parking, long-term parking lots, and offsite
classes could further reduce the traffic and parking loads experienced by the campus during
peak conditions and should be considered for implementation.




SAA Design Group                                                                         2
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 75 of 177
Edgewood Campus Transportation Master Plan Study                                  June 2013


3.       Overview of Edgewood Campus
Campus Population

Discussions with staff from the three institutions were conducted to determine the existing
student, faculty, and staff populations during the 2012 / 2013 school year. For comparison
purposes, campus population data was also included from the 1993 / 1994 and 2004 /
2005 school years (as cited in previous studies of the campus, which will be discussed in
greater detail below). Table 1 illustrates a comparative analysis for the campus between the
three time periods as well as future projected enrollments and staffing for each of the three
campus institutions.

Table 1
EDGEWOOD CAMPUS POPULATION COMPARISON
                                         Year       Year         Year           Projected
                                         19941      2005         2012            10 year
Population
Edgewood College
Total Students                           1,787     2381         2,252            2,660
 Total Beds                               280       350          553              800
Faculty & Staff                            --- 2    450          468              504
Edgewood High School
Students                                  535       594          593              650
Faculty & Staff                            --- 2     88          106              125
Edgewood Campus School
Students                                  265       304          275              300
Faculty & Staff                            --- 2     30           30               33
1 Data obtained from Mead & Hunt study (1995)
2 Data not cited in study



As can be seen in Table 1, since the last study in 2005, the enrollment at the high school
has remained the same while there has been a modest increase in faculty and staff. The
enrollment at the college and campus school has decreased. The overall campus
population has decreased about 4% between 2005 and 2012. The projected enrollments
for the total campus are expected to increase by 15% over the next 10 years. Likewise the
number of student on-campus residents will increase from 553 to 800.




SAA Design Group                                                                            3
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 76 of 177
Edgewood Campus Transportation Master Plan Study                                June 2013


Previous Studies of Edgewood Campus

Three previous studies have been conducted for Edgewood Campus that evaluated traffic
and parking conditions onsite and in its vicinity. In 1995, Mead & Hunt performed a traffic
impact study to project full build out of the Campus (based on the Master Plan) and to
recommend any improvements needed to accommodate this growth. One recommendation
implemented was the construction and signalization of a primary access drive to serve the
campus (which became Edgewood College Drive) from Monroe Street. In 2006, SAA
performed a traffic and parking study of the Campus to evaluate parking conditions at and
around the site as well as recommend any parking management procedures that would
reduce the parking demand experienced in the area. Several recommendations from this
study that were implemented include a restriction of freshmen obtaining parking permits,
increased enforcement of parking violators, and event coordination between the three
institutions. This 2006 study also documented the impact of access improvements and it
found that the traffic volumes on Woodrow at Monroe Street had decreased by 50% while
the traffic volumes at the main signalized intersection at Edgewood Drive had increased by
115%.

This study also determined that off street parking on campus was at capacity (over 90%) at
peak times and on street parking in the neighborhood ranged between 53-60% of capacity.
The study also projected that construction of additional housing on campus would reduce
the overall trip demand in the campus area due to the reduction in commuting traffic
volumes.




SAA Design Group                                                                         4
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 77 of 177
Edgewood Campus Transportation Master Plan Study                                   June 2013


4.       Existing Conditions
To evaluate and compare the existing traffic and parking conditions at Edgewood Campus
with previous studies, a field review was conducted to ascertain existing traffic and parking
characteristics at and around the campus site. These included land uses surrounding the
campus; streets and intersections that will be impacted by the expansion; the supply of
parking areas onsite and offsite (on-street); existing traffic volumes that are experienced in
the vicinity of the site; and existing parking demands generated by Edgewood Campus.

Study Area

As previously stated, Edgewood Campus is a 55-acre, institutional site located in Madison,
Wisconsin. Specifically, the site is located on the southeast side of Monroe Street between
Woodrow Street and Edgewood Avenue. Land uses in the immediate vicinity of the site
comprise of residential homes to the north, east, and west, Henry Vilas Park to the east,
Lake Wingra to the south, and Wingra Park to the west. Figure 1 shows the location of
Edgewood Campus with respect to the surrounding streets.

Traffic Operations – External Streets

The following lists the principle streets that currently serve the Edgewood Campus site:

Monroe Street is a southwest-to-northeast, two-lane, undivided street that serves as the
primary travel path to and from Edgewood Campus. No exclusive turning lanes are provided
on Monroe Street at intersections in the vicinity of Edgewood Campus. Monroe Street
permits on-street parking on both sides of the street; however, parking is restricted on the
southeast side from 7:00 to 8:30 A.M. (providing two northeast bound lanes on Monroe
Street during the weekday morning peak traffic period) and on the northwest side from 4:00
to 5:30 P.M. (providing two southwest bound lanes on Monroe Street during the weekday
evening peak traffic period). Monroe Street has a posted speed limit of 25 miles per hour
and is under the jurisdiction of the city of Madison.

Woodrow Street is a north-south, two-lane street that runs from Edgewood Drive north to its
terminus at Monroe Street. No exclusive turning lanes are provided along Woodrow Street
with all movements from Woodrow Street at Monroe Street under stop-sign control. On-
street parking is permitted on the west side of Woodrow Street from an Edgewood Campus
access drive to Monroe Street while on-street parking is permitted on the east side from
Edgewood Drive to the Edgewood Campus access drive. Woodrow Street is under the
jurisdiction of the City of Madison.




SAA Design Group                                                                           5
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 78 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013




  Figure 1: Site Location and Existing Street Network




SAA Design Group                                                              6
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 79 of 177
Edgewood Campus Transportation Master Plan Study                                   June 2013


Edgewood Avenue is a northwest-to-southeast, two-lane street that runs from Henry Vilas
Park north to its terminus at Fox Avenue. North of Fox Avenue, the street is known as Allen
Street. At its unsignalized intersections with Edgewood Drive, Vilas Avenue, and Jefferson
Street, no exclusive turning lanes are provided. At its unsignalized intersection with Monroe
Street, Edgewood Avenue is offset with its north approach located southwest of its south
approach. The north approach does not provide any exclusive turning lanes while the south
approach consists of an exclusive left-turn lane and an exclusive right-turn lane. All
movements from Edgewood Avenue at the Monroe Street intersection are under stop-sign
control. On-street parking is permitted on the east side of Edgewood Avenue from Jefferson
Street to Keyes Avenue.

Edgewood Drive is a southwest-to-northeast, unimproved street that runs from Woodrow
Street to its terminus at Vilas Park Drive. At its unsignalized intersection with Edgewood
Avenue, no exclusive turning lanes are provided the street with all movements from
Edgewood Drive under stop-sign control. Parking is prohibited on both sides of Edgewood
Drive, which has a posted speed limit of fifteen miles per hour.

Jefferson Street is a southwest-to-northeast local street that runs from Edgewood Avenue to
its terminus at Regent Street. At its unsignalized intersection with Edgewood Avenue, no
exclusive turning lanes are provided with all movements from Vilas Avenue under stop-sign
control. On-street parking is permitted on both sides of Jefferson Street.

Traffic Operations – Edgewood Campus

Primary access to Edgewood Campus is served by Edgewood College Drive, a north-south,
two-lane street that connects Monroe Street to various buildings and parking areas on-site.
At its signalized intersection with Monroe Street, Edgewood College Drive provides an
exclusive left-turn lane and exclusive right-turn lane. Parking is prohibited on Edgewood
College Drive, which has a posted speed limit of fifteen miles per hour.

In the center of the campus site, Edgewood College Drive intersects an east-west circulation
drive that connects Woodrow Street to the west with various buildings and parking areas
onsite. At its unsignalized intersection with Woodrow Street, this circulation drive permits
westbound-to-northbound, right turn movements only. This condition reduces the traffic load
along Woodrow Street south of the circulation drive as well as along Edgewood Drive.

Secondary access drives to Edgewood Campus site connect Monroe Street, Edgewood
Avenue, and Edgewood Drive to ancillary parking lots located onsite. These access drives
provide one inbound lane and one outbound lane with outbound movements under stop-
sign control.


Figure 2 identifies and illustrates the existing traffic operations within Edgewood Campus as
well as in the vicinity of the site.




SAA Design Group                                                                           7
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 80 of 177
Edgewood Campus Transportation Master Plan Study                                    June 2013


Parking Operations

The Edgewood Campus site provides numerous parking areas onsite for students, faculty,
and staff of the three institutions. The parking areas for these institutions is described
below and also illustrated in Figure 3.

The Edgewood Campus provides 894 common use parking lots for students (residents and
commuters), faculty, and staff to utilize. This is an increase of 40 spaces over the 854
parking spaces provided in 2005.

Edgewood College

Edgewood College provides 596 common use parking lots for students (residents and
commuters), faculty, and staff to utilize. Two primary surface parking lots for the college are
provided along the campus’s western frontage while a parking structure for use by the
college is located in the center of the campus site. Ancillary parking lots are also located
along the eastern and southern frontage of the campus. The parking lot on the east side of
the high school is restricted for faculty parking only.

Edgewood High School

Parking for students of Edgewood High School is accommodated via two surface parking lots
located on the east side of Edgewood College Drive, south of Monroe Street. Parking for
faculty and staff of the high school is provided via two ancillary parking lots that connect to
Edgewood Avenue. The total surface parking lots comprise 261 spaces.

Edgewood Campus School

37 parking spaces for the campus school is provided by a surface parking lot located in the
center of the site and are accessed by the east-west circulation drive.

In addition, numerous streets surrounding Edgewood Campus provide on-street parking on
both sides of the street, which are shown in Figure 3.

Existing Public Transportation and Multi-Modal Routes

Currently, Monroe Street is utilized by the Madison Metro Transit System (Metro) for several
bus routes that serve the Edgewood Campus site. Bus routes 3 and 58 travel along Monroe
Street with bus stops at Edgewood Avenue and Edgewood College Drive. Based on 2012
data from the College, annual ridership to and from the campus are approximately 103,000
rides, significantly reducing the traffic and parking load to the campus. In addition, the
Wingra Park bicycle route is identified along Monroe Street, Woodrow Street, and Edgewood
Drive. The aforementioned bus and bicycle routes are shown in Figure 4.




SAA Design Group                                                                            8
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 81 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013


Figure 2




SAA Design Group                                                              9
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 82 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013


Figure 3 On and Off Site Parking




SAA Design Group                                                              10
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 83 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013


Figure 4




SAA Design Group                                                              11
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 84 of 177
Edgewood Campus Transportation Master Plan Study                                     June 2013


Existing Traffic Volumes

To determine the existing traffic volumes that are generated on the adjacent street network,
peak hour traffic counts were conducted at several intersections surrounding the Edgewood
Campus site. The location and dates of the counts is summarized below in Table 2. It
should be noted that classes at all institutions were in session at the time of the counts.
Counts were conducted from 7:00 A.M. to 8:30 A.M. to capture both peak weekday morning
commuter traffic as well as inbound trips to Edgewood Campus. Counts were not conducted
during the weekday evening peak period for the peak outbound period of the campus occurs
before the weekday evening commuter peak hour (4:30 to 5:30 P.M.), resulting in traffic
conditions that may not reflect peak traffic periods. The results of the counts indicate that
the weekday morning peak hour of traffic occurred from 7:30 to 8:30 A.M. These volumes
represent baseline conditions for analysis of existing and future traffic conditions and are
illustrated in Figure 5.

Table 2
INTERSECTION COUNT LOCATION
Location                                                            Date of Counts
Monroe Street & Edgewood Campus Drive                              November, 2012
Monroe Street & Edgewood Avenue                                    November, 2012




In addition to peak-hour turning movement counts, 24-hour daily counts were acquired to
assess the daily traffic load of roadways surrounding Edgewood Campus. Daily counts along
Monroe Street and Edgewood Avenue for various years from 1989 to 2011 were obtained
from the City of Madison traffic maps. The results of this count, as well as historical counts,
are illustrated in Table 3 (Monroe Street) and Table 4 (Edgewood Avenue).

As can be seen from these daily counts, traffic along Monroe Street peaked in the mid
1990’s and have been on a slow decline ever since resulting in a decline today of about
20% of their peak. Traffic on Edgewood Avenue (south end) peaked in 1989 and are now at
about 50% of that volume. In particular in Table 4, the timeframe for a number of the
proactive measures implemented by the campus are also shown. This includes the
introduction of student shuttle services in 2005, the closing of the Park and Pleasure Drive
to through traffic in 2006, and the addition of additional on-campus student housing in
2007.




SAA Design Group                                                                            12
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 85 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013



Table 3




Table 4




SAA Design Group                                                              13
Project #2495
        Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 86 of 177
Edgewood Campus Transportation Master Plan Study                                 June 2013


As previously mentioned, a traffic impact study for Edgewood Campus was conducted in
2005. As part of that study, traffic counts at intersections surrounding the campus during
the weekday morning peak hour were taken as shown in Figure 5. Traffic counts were again
taken on several of the major intersections in 2012. When Year 2005 and 2012
intersection counts are compared the following is a summary of the results which are also
shown in Table 5:

    x    The intersection traffic counts verify the peak hour counts on Monroe Street in the
         vicinity of the Edgewood Campus have decreased between 2005 and 2012.

    x    The morning peak hour flows on Monroe Street have increased southbound and
         decreased northbound between 2005 and 2012.

    x    Traffic counts onto Edgewood Avenue and Edgewood College Drive have both
         decreased between 2005 and 2012.

    x    While overall enrollment at the campus has decreased between 2005 and 2012,
         traffic volumes on the local streets and entering the campus have decreased even
         more.




SAA Design Group                                                                          14
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 87 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013


Figure 5




SAA Design Group                                                              15
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 88 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013


Table 5
SITE TRAFFIC VOLUMES – Edgewood Ave and Edgewood College Drive




SAA Design Group                                                              16
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 89 of 177
Edgewood Campus Transportation Master Plan Study                                    June 2013


Existing Parking Occupancy Demand

As previously stated, parking studies for Edgewood Campus were performed in 2002, 2005,
and 2012. These studies involved a parking occupancy count of all on-campus and off
campus (on-street) parking areas. Counts were conducted during the weekday midday
(11:00 A.M. to 2:00 P.M.) time period as this time period experiences the highest parking
demand for institutional land uses. To provide a comparative analysis of parking conditions
the parking occupancy count was conducted midweek during the aforementioned peak
parking period. The count locations consisted of the same on-campus and off-campus
parking locations as counted in the previous parking study. The results of these counts,
which can be found in the appendix of this study, indicate that over both the on-campus and
off-campus parking demand had been reduced from 2005 to 2012 as shown in Table 6.
The 2005 off-campus parking peaked at 59 percent occupancy while this dropped to 55% in
2012 for the areas within a 2-block radius of the campus during peak periods. The on-
campus parking demand had also dropped to below 90% in 2012 as compared to 2005.

After the parking study was conducted, Edgewood College implemented a parking policy in
which freshmen students could not obtain a parking permit for use of on-site parking
spaces. Because of this, it was assumed that freshmen students that drove to campus
would be forced to utilize parking on the surrounding streets within a two-block radius of the
campus. This may have resulted in a six percent increase in on-street parking from Year
2002 to Year 2005. It should be noted, though, the student population of Edgewood
College increased by approximately eight percent during this same time period. Given that
parking conditions within Edgewood Campus operates at capacity during both time periods,
this increase could be expected given that the increase in the student population will
generate more commuters traveling to the campus site. As such, the restriction of freshmen
parking within Edgewood Campus had a marginal impact to on-street parking
characteristics. It is more likely that the increase in parking occurred due to the increase of
the Edgewood College student population.

Following the 2005 study, the Edgewood Campus worked with the neighborhood in
restricting on street parking areas within the two block campus area that was surveyed.
These restrictions included limited time periods (e.g. 2 hr), restricted days (e.g. no parking
on Tuesday, and full parking restrictions). The college also further implemented some of its
TDM measures such as providing remote parking for its employees, off campus parking for
residence halls, and hiring a TDM coordinator to implement a more aggressive TDM
program.

For a comparison of the impact of the parking restrictions on the off campus streets, Table 6
shows the occupancy demand if the streets with parking restrictions were removed from the
parking supply which would increase the parking demand on the remaining streets to close
to 70%. The implication being that the parking restrictions have pushed more of the parking
onto the streets that do not have parking restrictions.

The overall maximum peak demand for off-campus parking has actually decreased by about
14% between 2005 and 2012.


SAA Design Group                                                                            17
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 90 of 177
Edgewood Campus Transportation Master Plan Study                                  June 2013


To address concerns that overnight parking was occurring on the streets closest to the
campus, an overnight parking survey was done on the first block of Jefferson Street. The
results of that survey are shown on Table 7. This survey indicates that parking peaks mid
morning and drops off during the day, picks up again in the early evening, and then falls off
overnight.


Table 6 - Off and On-Street Parking Demand




SAA Design Group                                                                           18
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 91 of 177
Edgewood Campus Transportation Master Plan Study                       June 2013



Table 7




SAA Design Group                                                              19
Project #2495
        Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 92 of 177
Edgewood Campus Transportation Master Plan Study                                                                  June 2013



5.        Existing Transportation Demand Management (TDM) Methods

Overview of Ongoing Efforts
Transportation Demand Management (TDM) strategies represent a relatively new, but ever
evolving, approach to transportation planning. TDM seeks to address transportation
challenges, such as the need for adequate parking, with projects and programs that manage
travel demand rather than respond with the supply of additional infrastructure. Research
increasingly shows that TDM and parking management have had demonstrable and cost-
effective success in influencing people’s core travel choices and behaviors, thereby reducing
vehicle trips, congestion, and vehicle emissions All the while, TDM plays a critical role in
improving mobility, accessibility, and the efficiency of local and regional transportation
networks.

Beginning with Edgewood’s 2005 master planning process, Edgewood College has made a
substantial effort to implement TDM practices on its campus and is committed to continuing
these and similar efforts as a matter of practice. Edgewood College’s “Alternative
Transportation Program” is a relatively comprehensive, institutionalized TDM approach that
has grown since 2005 to be an increasingly effective contributor to reduced traffic and
parking demand on and around the Edgewood Campus. On the next page, Table 8
summarizes existing TDM/Alternative Transportation programs in place at Edgewood as of
May 2013.

Table 8
TDM METHOD SUMMARY
Program/Policy/Practice                         Description
First-year resident parking restriction         Resident students are not eligible for an on-campus parking pass their first year
                                                on campus; must participate in Alternative Transportation Program
New-hire parking restriction                    Newly hired employees are not immediately eligible for an on-campus parking
                                                permit; are expected to participate in Alternative Transportation Program
Parking & Transportation Coordinator            In 2008, the college added full-time administrative staff to oversee and grow
                                                the college’s Alternative Transportation Program
Commuter Shuttle/Off-site Parking               Since 2006, the college has offered a free shuttle to remote parking lots for
                                                students, faculty and staff
Safe Ride Shuttle                               Since 2007, the college has provided a free shuttle on weekend evenings
                                                (Thurs – Sat) between campus and nearby commercial, dining, and
                                                entertainment areas
Shopping Shuttle                                The college provides a free shuttle to shopping destinations (West Towne Mall,
                                                Hilldale, Target) on designated days
Increased enforcement of parking violators      The college continues working with the Madison Police Department to bolster
                                                enforcement of on-street parking regulations around the campus
Provide Metro transit passes to all students,   All valid Edgewood ID’s can be used as a Metro transit pass and is paid for by
faculty, and staff of Campus                    the college
Carpool Program                                 The college offers reduced-cost parking permits and preferential parking
                                                location for registered carpool participants
Incentive Program                               All users of shuttle, carpool, and registered walkers/bikers eligible for a “punch
                                                card” which can be redeemed for gift cards, movie passes, and other benefits
Continued bike/pedestrian encouragement         The college continues to expand bike and moped parking on-site, and has a
                                                registered walker and biker program that ties to the incentive program above


SAA Design Group                                                                                                               20
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 93 of 177
Edgewood Campus Transportation Master Plan Study                                      June 2013


TDM Impacts (2005 – 2012)

Edgewood College’s efforts at accommodating and encouraging alternatives to the single-
occupant vehicle for travel to and from its campus have had measurable success, as
evidenced in the previous section of this report. The following data further illustrate the
success of the college’s program, and offer rationale for continued support and
enhancement of the Alternative Transportation Program:
                y   Peak hour trips to campus decreased by 10% between 2005 and 2012
                y   The number of commuter student parking passes issued by the college
                    decreased from 860 passes in 2007 to 736 passes in 2012 ; resident
                    parking passes remained stable at 123 total
                y   The number of free Madison Metro bus passes issued almost doubled from
                    1,442 in 2005 - 2006 to 2,173 in 2011 - 2012
                y   Metro trips utilizing the Edgewood pass program more than doubled from
                    40,000 in 2005 to 103,000 in 2012
                y   In five years, Commuter Shuttle registration increased by more than 75%,
                    from 84 registered riders in 2007 to 150 registered riders in 2012
                y   Safe Ride Shuttle usage has more than doubled, from a total of 7,047 rides in
                    2008 to 14,096 rides in 2012; the program now averages over 500 riders per
                    weekend
While the college has utilized TDM to realize success in reducing demand for parking and
peak hour traffic, Edgewood High School and Campus School have so far been less involved
in TDM implementation. The primary concern at the high school and campus school level is
indicated as being the broad geographic distribution of both institutions’ populations
throughout southern Wisconsin. Still, both schools were engaged in this process and
expressed an interest in exploring TDM measures in the near future.

6.       Characteristics of the Campus Master Plan
Projected Trip Generation

The amount of site traffic to be generated by a particular site is based upon the land use
and size of the site. Projected trip generation rates were estimated based on the ITE Trip
Generation Manual in Appendix A for each of the three institutions on campus. It is
estimated that the additional enrollment (TTable 1) over the next 10 years based on the
Master Plan will increase by 78 trips or 7% over current estimated campus peak hour trip
generation. This projection is less than the projected increase in enrollment due to the
additional residence halls that will be added as well as the continued success of the TDM
program.



SAA Design Group                                                                               21
Project #2495
        Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 94 of 177
Edgewood Campus Transportation Master Plan Study                                   June 2013


Projected Parking Generation

In addition to the traffic impacts that the proposed Master Plan will have on Edgewood
Campus, consideration was given to analyze the parking impact that the additional student
enrollment will demand. Several sources were utilized to project the amount of parking
needed to accommodate the residence halls, which are described below:

    x    Parking rates published in the ITE Parking Generation Manual, 3rd Edition and shown
         in Appendix B for each of the three institutions. This would result in the need for
         161 additional parking spaces. This would include 133 additional spaces for the
         college and 28 additional spaces for the high school and campus school.

    x    Parking supply ratios developed in the 2002 parking study of the campus which state
         that a ratio of 0.22 parking spaces per student/faculty/staff exists onsite; with the
         addition of 548 additional students and faculty, this would result in 120 additional
         parking spaces over the current supply. This ratio reflects the parking supply ratio
         upon full build-out of the Campus, as cited in the Master Plan.




From the aforementioned sources, a range of projected parking demand from 120 to 161
parking spaces was derived. For purposes of this study, it was assumed that the parking
demand generated by the increase in student population will be similar to existing demand
ratios already experienced onsite. Therefore, the provision demand for an additional 161
parking spaces will result in the need to increase the existing parking supply by 18%.




SAA Design Group                                                                            22
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 95 of 177
Edgewood Campus Transportation Master Plan Study                                      June 2013



7.       Future Conditions
In order to evaluate the traffic and parking impacts of the proposed residence halls, the
adjacent intersections and streets were analyzed based on the estimated volumes of
existing background traffic and ambient growth on the street network. In addition, the
parking supplies were analyzed based on existing parking demands of the campus as well
as the projected parking demand of the residence halls.           From these analyses,
recommendations were developed for street improvements and onsite parking facilities.

Future Roadway Improvements

Based on discussions with MDOT staff, there are no improvements to streets and
intersections in the vicinity of Edgewood Campus that are currently under consideration.

Edgewood Drive

Edgewood Drive is a two-lane, unimproved street that runs along the southern frontage of
Edgewood Campus. Currently, Edgewood Drive has trees and vegetation that grow just
outside the traveled way, creating narrow travel lanes and restricting traffic flow. In addition,
bicyclists and pedestrians frequently use the travel lanes due to the lack of sidewalks or
other adequate paths along Edgewood Drive. Historical traffic counts indicate that traffic
volumes on Edgewood Drive East have decreased and at their current volumes do not
warrant any further improvements.

Monroe Street & Edgewood Avenue Intersection

Based on MDOT’s Year 2012 Traffic Signal Priority List, the intersection of Monroe Street
with Edgewood Avenue is currently ranked twelfth among similar intersections for
consideration of installing traffic signals for traffic control. However, all intersections must
meet minimum traffic requirements (warrants) to be considered for traffic signalization.
Currently, volumes at this location do not meet any of the required warrants necessary to be
considered for signalization. There were also no recorded accidents at this intersection that
would have been preventable if a traffic signal were in place. In addition, the existing
geometric design of this intersection would need to be modified to accommodate traffic
signals as well as the dedication of land by the campus to align the approaches of
Edgewood Avenue. Future studies of this intersection can continue to be conducted to
determine whether volumes at this location will require traffic signals.

Because it is unknown if these improvements will be constructed, if even at all, these
improvements will not be assumed under analysis of future conditions for this study.




SAA Design Group                                                                              23
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 96 of 177
Edgewood Campus Transportation Master Plan Study                                  June 2013


Monroe Street & Edgewood Drive Intersection

This intersection is currently signalized. MDOT has reviewed traffic operations, particularly
the southbound left hand turn movement and the possible removal of additional parking
during the afternoon peak hour to better accommodate turning movements. To date these
analysis have not shown that there is a turning movement problem at this intersection nor
that the removal of additional parking would result in any operational improvement of the
intersection.

Traffic Impact Analysis

To determine the impacts that the proposed Edgewood College Master Plan will have on the
adjacent street network, as well as any subsequent street and/or intersection improvements
needed to accommodate site traffic, intersection capacity analyses were conducted at
impacted intersections under existing and future conditions. Table 9 illustrates the
intersection level of service (LOS) and projected intersection delay under 2005, 2012 and
future (2022) traffic conditions at intersections in the immediate vicinity of the Edgewood
Campus. Intersection LOS is a letter designation that describes traffic operations at a given
intersection. These designations range from LOS ‘A’ (unimpeded traffic flow) to LOS ‘F’
(extreme delays). Intersection delay is the projected amount of time that a vehicle would
need to travel through the intersection. Intersection delay is measure in seconds of time.
To analyze the impacted intersections, the software package Synchro was utilized.

It should be noted, though, that the intersection level of service and delay considers all
movements conducted at a particular intersection. While an intersection may have an
overall satisfactory level of service, an approach or movement may still operate poorly.
Likewise, an intersection may have a poor level of service because only one or two
movements operate unsatisfactorily. For further explanation of intersection level of service
and delay, as well as the capacity analysis worksheets, please refer to Appendix.




SAA Design Group                                                                           24
Project #2495
         Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 97 of 177
  Edgewood Campus Transportation Master Plan Study                                              June 2013


  Table 9
  INTERSECTION LOS AND DELAY SUMMARY – WEEKDAY MORNING PEAK HOUR
                                Previous Conditions
                                   (Year 2005)
                                 NEastbound SWestbound NWestbound                               SEastbound
     Intersection    LOS Delay LT TH RT LT TH RT LT TH RT                                       LT TH RT
Monroe Street &                            -     B     B     C     C     -     D     -     B     -     -      -
                               B   19.8
Edgewood College Drive1                    -    13    13    32    32     -     48    -    11     -     -      -
Monroe Street &                            -     A     A    B      A     -     D     -     D     -     -      -
                               A   0.3
Woodrow Street2                            -     0     0    13     0     -     32    -    32     -     -      -
Monroe Street &                            A     A     A    B     B      A      F    F     F     E     E      E
                               A   4.6
Edgewood Avenue2                          8.6   8.6   0.6   11    11     0    167   81    81    47    47     47
Edgewood Avenue &                          B     B     B    B     B      B      A    A     A     A     A      A
                               A   2.5
Jefferson Street2                         10    10    10    11    11    11    3.8   3.8   3.8   0.7   0.7    0.7
Monroe Street & Site                       -     A     A    B      A     -      -    -     C     -     -      -
                               A   1.6
Access Drive2                              -     0     0    13     0     -      -    -    15     -     -      -
Woodrow Street & Site                      -     -     -     -     -     A      -    A     A     A     A      -
                               A   7.2
Access Drive2                              -     -     -     -     -    6.6     -   6.8   6.8   7.5   7.5     -

                                        Existing Conditions
                                            (Year 2012)
                                        NEastbound SWestbound                 NWestbound        SEastbound
      Intersection            LOS Delay LT TH RT LT TH RT                     LT TH RT          LT TH RT
Monroe Street &                            -     B     B     B     B    -      A     -     A     -     -      -
                               B   11.7
Edgewood College Drive1                    -    12    12    12    12    -     9.5    -    8.3    -     -      -
Monroe Street &                            -     A     A     B     A    -      D     -     D     -     -      -
                               A   0.3
Woodrow Street2                            -     0     0    13    0.1   -     27     -    27     -     -      -
Monroe Street &                            A     A     A     A     A    A      F     F     B    D     D      D
                               A   3.1
Edgewood Avenue2                          9.4   9.4   0.7   9.9   9.9   0     74    74    12    34    34     34
Monroe Street & Site                       -     A     A     B     A    -      -     -     B     -     -      -
                               A   1.8
Access Drive2                              -     0     0    11     1    -      -     -    13     -     -      -

                                        Future Conditions
                                          (Year 2022)
                                        NEastbound SWestbound                 NWestbound        SEastbound
      Intersection            LOS Delay LT TH RT LT TH RT                     LT TH RT          LT TH RT
Monroe Street &                            -     B     B     B     B     -     A     -     A     -     -      -
                               B   11.9
Edgewood College Drive1                    -    12    12    12    12     -    9.7    -    8.4    -     -      -
Monroe Street &                            -     A     A     B     A     -     D     -     D     -     -      -
                               A   0.3     -     0     0    13    0.1    -    27     -    27     -     -      -
Woodrow Street2
Monroe Street &                            A     A     A     A     A     A     F     F     B     E     E      E
                               A   3.4
Edgewood Avenue2                          9.4   9.4   0.7   9.9   9.9   0.1   80    80    12    36    36     36
Monroe Street & Site                       -     A     A     B     A     -     -     -     B     -     -      -
                               A   1.8
Access Drive2                              -     0     0    11     1     -     -     -    14     -     -      -
1 Signalized Intersection                             LOS – Level of Service
2 Unsignalized Intersection                           Delay – Measured in Seconds



  SAA Design Group                                                                                          25
  Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 98 of 177
Edgewood Campus Transportation Master Plan Study                                    June 2013


The results of the intersection capacity analyses indicate that all impacted intersections
currently, and will continue to, operate adequately during the weekday morning peak hour
with the exception of the intersections of Monroe Street with Woodrow Street and Edgewood
Avenue. At these locations, outbound movements from the minor streets (Woodrow Street
and Edgewood Avenue) experience longer than desired delays due to the high volume of
traffic on Monroe Street not providing adequate gaps for turning movements to occur. This
is not an uncommon situation, though, especially when minor streets intersect high-volume
arterials, such as Monroe Street, under stop-sign control. In addition, a field review of these
locations indicate that during the weekday morning peak period, vehicles from the minor
streets did not experience significant delays to perform their turning movements; this
observation, coupled with the low volumes of traffic projected at these minor streets during
the weekday morning peak hour, indicate that no external roadway improvements are
needed to accommodate future traffic conditions.


Parking Impact Analysis

Based on the aforementioned parking generation analyses, the full build of the Master Plan
is projected to increase the off campus parking demand by 161 parking spaces. The Master
Plan shows the potential to add an additional 198 spaces as a part of future constructing.
These new spaces include a 30 space addition to the high school parking lot near Monroe
Street, a vertical expansion of the existing parking deck to accommodate another 68
spaces, the construction of a two story parking ramp over the existing De Ricci surface lot
with 95 additional spaces, and the reconfiguration of the Campus lot to accommodate
another 5 parking spaces.

Internal Circulation

To accommodate pedestrian traffic and facilitate loading and emergency vehicles for the
proposed residence halls, an internal circulation drive was constructed to connect the
Edgewood Avenue surface parking lot with the existing circulation drive that serves
Edgewood Campus School. To discourage the use of non-authorized vehicles, gates were
installed at entry points of the drive. The gates can be opened to allow for loading purposes,
emergency use, and the moving in and out of students from the residence halls. Refuse
collection for the esidence halls was centralized at a location that does not require the use
of the circulation drive. These locations include the refuse collection area for the high
school and by Siena Apartments.




SAA Design Group                                                                            26
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 99 of 177
Edgewood Campus Transportation Master Plan Study                                        June 2013


Based on a field review of the campus, coupled with the results of the traffic counts, a
significant number of student drop-offs occur at the high school and campus school during
the weekday morning peak hour. Parents dropping off children at the campus school utilize
Edgewood College Drive for direct access between the school and Monroe Street; however,
parents dropping off children at the high school have a more convoluted route to access
Monroe Street. While an access drive is provided to the high school from Monroe Street,
this access drive prohibits left-turns onto Monroe Street from 7:00 to 9:00 A.M. Therefore,
motorists at the high school drop-off area wishing to travel southwest on Monroe Street have
to travel through the high school parking lot to access Edgewood College Drive for access to
southwest Monroe Street. These motorists interact with vehicles using the parking lot as
well as pedestrians walking from the parking lot to the high school, creating many conflict
points between parked vehicles and cut-through traffic as well as between cut-through
traffic and pedestrians. Therefore, consideration should be given to provide a more direct
route to Edgewood College Drive from the high school drop-off area that will reduce or
eliminate interaction between cut-through traffic and vehicles and pedestrians using the
parking lot.


8.       Traffic Demand Management (TDM) Plan

Anticipated Benefits

Edgewood College has committed to reducing parking demand and parking – both on
campus and in their neighborhood - as a central theme in its future growth and development
strategy. Furthermore, TDM aligns to the college’s sustainability principles perfectly, and
advances the college’s goals and objectives in several ways, as highlighted below:


         x      Congestion and Trip Reduction: The data in this report indicate that TDM has
                been demonstrated to effectively reduce vehicle trips and associated impacts on
                campus and in the neighborhood. Reduced congestion and trip reduction equals
                reduced vehicle emissions, reduced commute times, improved quality of life, and
                end-user cost savings among other things.


         x      Cost-effective – TDM programs and parking reform have relatively low up-front
                capital costs and ongoing operating costs, when measured against capital costs
                such as roads and parking lots and structures. Additionally, the TDM proposed for
                Edgewood College largely seeks to leverage existing infrastructure, such as transit
                service, bicycle facilities, and shuttle buses. Effective parking management can
                serve as a component of funding for TDM, providing additional cost-effectiveness.




SAA Design Group                                                                                 27
Project #2495
        Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 100 of 177
Edgewood Campus Transportation Master Plan Study                                         June 2013


         x      Quick results, long-term impacts – capital projects – in addition to being costly –
                often take years to design, acquire permits, and construct. TDM can be
                implemented on a comparably fast timeline, and the impacts from TDM initiatives
                are often immediate and lasting. A comprehensive and well-integrated TDM
                positively influences travel behavior and mode choice by providing travelers with
                a reliable, affordable, and comfortable alternative to driving alone to and from
                their daily destinations.


         x      Market and Political Viability – large numbers of people within the region and at
                Edgewood College in particular already “participate” in TDM by choosing to ride a
                bike, taking a shuttle or bus, or carpooling. Increasingly, many private and public
                institutions and employers celebrate their TDM and other sustainability efforts
                and benefits as a means to attract quality employees and students. Couple the
                increasing acceptance (or even expectation) of alternative transportation choices
                with the benefits outlined above and it’s reasonable to say that TDM is a
                politically viable and market-savvy initiative for Edgewood College.

         x      Regional Leadership – Edgewood College has emerged as an innovative and
                responsive leader with respect to its contribution to regional sustainability, air
                quality, traffic congestion, livability, and quality-of-life.

Proposed TDM Program

The proposed TDM program is introduced with the dual purpose of bringing up-to-date
previously completed plans for Edgewood College as well as to expand upon
recommendations found in past plans and studies - specifically focusing on
recommendations that are most viable for the entire Edgewood community and can
leverage existing assets and investments.

Parking Measures

    x    Increase remote parking for residents – explore opportunities to expand off-campus
         parking to accommodate the projected growth in on-campus residents. Align shuttle
         service to accommodate needed resident access to their vehicle for work
         commitments and weekend trips.
    x    Preferential car-free housing – incentivize resident commitment to not having a car
         on campus by offering first choice of residential units on campus.

Transit/Shuttle Measures

    x    Expand Metro pass program – engage the Campus School and High School to
         participate in the free Metro pass program for its faculty, staff, and students. Explore


SAA Design Group                                                                                 28
Project #2495
        Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 101 of 177
Edgewood Campus Transportation Master Plan Study                                     June 2013


         cost implications and the feasibility of financing through parking or other existing
         fees.
    x    Expand commuter shuttle –shuttle ridership has increased since its introduction, and
         indications are that an east or south shuttle/parking location is needed. Additionally,
         the three schools should explore the possibility of accommodating faculty and staff at
         the high school and campus school on the shuttle, and/or offering the shuttle on
         Fridays.

Carpooling Measures

    x    Free carpool permit – consider offering a free parking permit to any car that agrees
         to carry 3 or more riders to park in designated carpool lots. Continue the reduced
         cost carpool permit for 2 riders.
    x    Preferred carpool parking – the high school has expressed an interest in offering
         “preferred parking” for students who choose to carpool.
    x    Shared Car service – explore the potential to host an on-campus shared car service,
         whether operated through a commercial provider such as ZipCar or as an
         institutionally owned and operated service. A shared car could be used by those who
         don’t bring a car to campus for incidental trips such as off-site meetings, personal
         appointments, etc.

Bicycling and Walking Measures

    x    Bike Parking – increase the availability and convenience of bike parking as the
         Master Plan is implemented. Consider providing covered bike parking to provide
         formalize and prioritize biker comfort and offer protection of bikes from the elements.
    x    Lockers/Showers – provide dedicated lockers and showers accessible only to bicycle
         and other “human-powered” commuters.
    x    BikeShare – consider an on-campus shared bicycle service. This would work similarly
         to a shared car service (i.e., could be used for incidental trips). On some campuses,
         this type of program is run as a “recycle-a-bicycle” service, where individuals can
         donate a used bike to the institution which is then repaired as needed and offered
         for “check-out” by the campus population.
    x    Bicycle Assistance Program – provide conveniently located, free (or at least,
         inexpensive) bicycle maintenance, repairs, and parts on campus for bike commuters.
    x    B-Cycle – work with Madison B-Cycle to explore establishment of a B-Cycle station on
         campus. B-Cycle is a bike sharing service that allows users to check out bicycles for a
         certain period of time for a fee. Currently, B-Cycle has stations at Knickerbocker and
         Monroe and at Harrison and Monroe.

Other Measures

    x    Incentive programs – follow the college’s lead and establish an incentive program for
         the high school and campus school populations.



SAA Design Group                                                                              29
Project #2495
         Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 102 of 177
Edgewood Campus Transportation Master Plan Study                                     June 2013


     x    Mopeds – mopeds are becoming increasingly popular commute options, and take up
          much less “real estate” to park than do automobiles. Proactively provide convenient,
          safe, dedicated moped and motorcycle parking throughout the campus.
     x    Hours/scheduling – where feasible, offer flexible work schedules for staff and faculty
          throughout the campus to minimize peak traffic and parking demand, and consider
          balancing the college’s class schedules (such as increasing the number of Friday
          classes). Coordination among schools with respect to special events, programming,
          and class scheduling must continue to be a priority in order to minimize spikes in
          parking and traffic demand to the extent possible.
     x    Online learning/teaching – especially at the college, on-line classes will only
          continue to increase in number and popularity. While there is no substitute for an in-
          person learning experience, some courses may lend themselves well to remote
          learning.

9.        Recommendations
Edgewood College has committed to an aggressive TDM program to reduce vehicle trips and
parking on campus. The addition of housing on campus will reduce the amount of site
traffic that will be generated particularly during the peak hour. Given the adequate traffic
operations currently experienced surrounding the site, these conditions will likely continue
with the addition of the residence halls and the student population as shown in the Master
Plan. The reduction in overall traffic both on Monroe Street and Edgewood Avenue also
provide additional capacity for campus growth. Finally, the Master Plan also shows the
potential for adding more parking supply to the campus than will be created by the
additional school enrollments further reducing the demand of off street parking.




SAA Design Group                                                                              30
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 103 of 177
Edgewood Campus Transportation Master Plan Study                                June 2013


10.      Conclusion
This study examined the traffic and parking impacts of the proposed master plan which is
projected to add 490 students to the campus and 247 student beds to Edgewood College
Campus. The study analyzed the existing and future traffic and parking conditions upon
buildout of the Master Plan. Modifications and improvements were developed to mitigate
existing conditions and the impact that the proposed projected will have on traffic and
parking conditions in the area.

Based on the data collected and the analyses performed, the following conclusions were
reached regarding the impact that proposed project would have on the adjacent street
system:

    1. The street and access recommendations cited in the previous Edgewood Campus
       Master Plan successfully reduced site traffic on the surrounding neighborhood
       streets and shifted this traffic to the main signalized Monroe Street access drive.

    2. The addition of residence halls to Edgewood Campus will not adversely impact traffic
       operations on the adjacent street network. Conversely, the amount of site traffic
       projected to enter and exit the campus during the weekday morning peak hour will
       likely decrease as the future residents will no longer commute to campus.

    3. Although construction of the residence halls and an increase in the on campus
       parking supply will likely reduce the parking demand on surrounding streets, other
       measures must be implemented to further reduce the traffic and parking demand
       within Edgewood Campus.

    4. The implementation of a remote parking area for faculty and staff should continue to
       be encouraged as this may be more convenient for those who commute long
       distances.

    5. The provision of a long-term parking area for students will allow residents to have
       vehicles onsite, but moves them away from high-turnover parking areas that are
       more accommodating for commuters and visitors.

    6. The restriction of on-street parking areas has removed vehicles parked over long
       periods of time from on-street parking supplies.




SAA Design Group                                                                         31
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 104 of 177
Edgewood Campus Transportation Master Plan                             June 2013




                               Appendix

         x Appendix A - Traffic Projections

         x Appendix B - Parking Projections

         x Appendix C - Parking Demand

                o 2005 On-street and Off-street Parking Counts
                o 2013 On-street and Off-street Parking Counts
                  Projections

         x Appendix D – Explanation of Level of Service and
           Delay




SAA Design Group
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 105 of 177
Edgewood Campus Transportation Master Plan                                      June 2013


                         Appendix A: Traffic Projections



Based on ITE Trip Generation Model 8th Addition
College
2660-2252 =408 additional students
Subtract 247 additional on campus for 408 additional students for trips (161 students
X .21 trips) is 34 additional trips during the morning peak hour
High School
650 – 593 =57 additional students at .42 trips per student during the morning peak
24 additional peak hour trips
Campus School
300- 275 =25 additional students at .81 trips per student during the morning peak
20 additional peak hour trips
Total additional am peak hour trips 78 trips
As a check assume .308 trips per student (all schools)
With 243 students that would mean 75 additional trips




Estimated existing peak hour trips generation
College
2252 x .21 trips= 473 trips during the morning peak hour
High School
593 x .42= 249 trips
Campus School
275 x .81 =223 trips
Total current trips
945 trips
Which corresponds with our existing trip count of 960 am peak hour trips




SAA Design Group
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 106 of 177
Edgewood Campus Transportation Master Plan                                     June 2013


                              Appendix B: Parking Projections
Based on ITE Parking Manual, 3rd Addition
College
National average parking demand is .3 spaces per school population
Target parking space demand-2720 x .3=816 spaces
Existing spaces= 596
Existing parking ratio- 596 spaces/2720 population=.22 spaces per population
Deficit= 220 stalls
Students
2252
Faculty and Staff
468
High School
Ave national parking demand is .26 spaces per student
593 x .26 =154 spaces
Existing spaces= 261 stalls
Existing parking ratio-261 spaces/593 students=.44 spaces per student
Surplus of = 79 spaces
Students
593
Faculty and Staff
106
Grade School
Parking Demand is .11 spaces per student
275 x .11 spaces=30 spaces
Existing stalls= 37 spaces
Existing Parking ratio-37/275=.13 spaces per student
Surplus of 7 spaces
Students
275
Faculty and Staff
30
Overall Parking Demand
1114 spaces
Overall Campus Supply
894
Current overall campus deficit = 220 parking stalls




SAA Design Group
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 107 of 177
Edgewood Campus Transportation Master Plan                                     June 2013

Appendix B continued


Edgewood Campus Projected Parking Demand
Based on projected enrollment, the following is the projected parking demand based on the
master plan:
Edgewood College
444 additional students, faculty and staff
444 x .3 spaces= 133 additional parking spaces
High School
 62 additional students
57 x .44 spaces per student= 25 spaces
Grade School
25 additional students
25 x .11 spaces= 3 additional spaces
Total projected additional spaces 161 parking spaces




SAA Design Group
Project #2495
                                    APPENDIX C: ONSTREET & OFFSTREET PARKING COUNTS
                                                                      EDGEWOOD CAMPUS
                                                                      MADISON, WISCONSIN
                                                                    WEDNESDAY, APRIL 27, 2005

ONSTREET PARKING LOCATIONS
          1    2    3     4         5    6        7    8    9      10     11    12     13    14        15    16     17     18     19     20     21     22     23   24   25   26   27   28   29   Total
Time      8    24   23   17         8    11       31   6    13     20     20    18     29    7         11    7      7       7      7      8      9      7      7    7    7    7    7    7    7   347
 11:00 AM 5    7    16    1         8    7        29   0    9      16     12    15     29    6         11    5      8       4      5      7      9      4      1    0    1    0    6    2    4   227
 12:00 PM 5    7    15    1         7    7        29   0    7      16     10    16     29    6         9     5      9       4      4      8      8      4      2    0    1    0    7    1    4   221
  1:00 PM 3    7    13    0         7    6        30   1    12     16     10    16     28    7         9     6      8       4      4      7      7      3      2    0    1    0    7    1    3   218
  2:00 PM 3    5    11    0         6    6        29   0    12     15     10    16     28    7         9     7      8       4      3      6      7      3      2    0    1    1    6    1    3   209


            30   31    32    33    34    35       36   37   38     39     40    41     42    43        44    45     46     47     48     49     50     51     52   53   54   55   56   57   58   Total Grand   % Occ
Time        7    7     13    8     14    8        14   8    14     14     13    10     11    12        14    14     14     25     26     12     25     24     12    7    5    7    5    7    8   358     705
 11:00 AM   0    2     6     2     3      5       13    2   12      8      3     3      7     3         3     5      2     17     20      5     22     18      5    6    0    5    4    5    7   193     420   59.6%
 12:00 PM   0    3     7     1      3     6       13    4   12      5      3     2      5     2         3     1      0     17     20      4     23     20      7    6    0    7    3    5    5   187     408   57.9%
  1:00 PM   0    1     7      1     2     5       12    4    9      4      3     4      5     2         2     0      0     14     22      7     22     20      7    6    0    7    3    4    5   178     396   56.2%
  2:00 PM   0    1      5     2     3     4       11    5   10      3      3     2      6     2         2     0      0     17     17      7     22     17      5    5    0    5    2    4    6   166     375   53.2%


OFFSTREET PARKING LOCATIONS
           A   B     C    D         E     F       G    H     I      J     K      L     M     N     Total    % Occ
Time      146  74   291   9         1     9       16   27   183    20     27    20     18    37    587
 11:00 AM 140  65    ---  9         1     7       11   27   171    16     26    18     14    37    542      92.3%
 12:00 PM 140  68    ---  9         1     6       14   26   178    17     26    17     17    34    553      94.2%
  1:00 PM 146  68    ---  9         1     7       14   25   174    12     26    16     17    27    542      92.3%
  2:00 PM 141  73    ---  9         1     7       14   22   144    17     26    19     18    37    528      89.9%


COUNT LOCATIONS
   1    NW Monroe (Terry - Woodrow)                         26    NE Van Buren (Adams - Vilas)                      51   SE West Lawn (Leonard - Edgewood)
   2    NW Monroe (Woodrow - Edgewood College)              27    SW Van Buren (Monroe - Madison)                   52   SE West Lawn (Edgewood - Prospect)
   3    NW Monroe (Edgewood-College - Edgewood)             28    SW Van Buren (Madison - Jefferson)                53   NE Leonard (Keyes - West Lawn)
   4    NW Monroe (Edgewood - Van Buren)                    29    SW Van Buren (Jefferson - Adams)                  54   NE Leonard (West Lawn - Monroe)
   5    SE Monroe (Terry - Woodrow)                         30    SW Van Buren (Adams - Vilas)                      55   SW Leonard (Keyes - West Lawn)
   6    SE Monroe (Woodrow - Edgewood College)              31    NW Madison (Edgewood - Lincoln)                   56   SW Leonard (West Lawn - Monroe)
   7    SE Monroe (Edgewood College - Edgewood)             32    NW Madison (Lincoln - Van Buren)                  57   NE Edgewood (Keyes - West Lawn)
   8    SE Monroe (Edgewood - Lincoln)                      33    SE Madison (Edgewood - Lincoln)                   58   NE Edgewood (West Lawn - Monroe)
   9    SE Monroe (Lincoln - Van Buren)                     34    SE Madison (Lincoln - Van Buren)
  10    W Terry                                             35    NW Jefferson (Edgewood - Lincoln)
  11    E Terry                                             36    NW Jefferson (Lincoln - Van Buren)
  12    W Woodrow (Access - Monroe)                         37    SE Jefferson (Edgewood - Lincoln)                 A    College Lot along Woodrow
  13    E Woodrow (Edgewood - Access)                       38    SE Jefferson (Lincoln - Van Buren)                B    College Lot in center of Campus
  14    NE Edgewood (Monroe - Madison)                      39    NW Adams (Edgewood - Lincoln)                     C    College Parking Garage
  15    NE Edgewood (Madison - Jefferson)                   40    NW Adams (Lincoln - Van Buren)                    D    College Lot along Woodrow
  16    NE Lincoln (Monroe - Madison)                       41    SE Adams (Edgewood - Lincoln)                     E    College Lot along Woodrow
  17    NE Lincoln (Madison - Jefferson)                    42    SE Adams (Lincoln - Van Buren)                    F    College Lot along Woodrow
  18    NE Lincoln (Jefferson - Adams)                      43    NW Vilas (Edgewood - Lincoln)                     G    Siena Apartments
  19    NE Lincoln (Adams - Vilas)                          44    NW Vilas (Lincoln - Van Buren)                    H    College Lot along Jefferson
  20    SW Lincoln (Monroe - Madison)                       45    SE Vilas (Edgewood - Lincoln)                     I    High School Student Parking Lot
  21    SW Lincoln (Madison - Jefferson)                    46    SE Vilas (Lincoln - Van Buren)                    J    High School Drop-Off/Pick-Up Area
  22    SW Lincoln (Jefferson - Adams)                      47    NW West Lawn (Monroe - Leonard)                   K    High School Staff Parking Lot
                                                                                                                                                                                                                       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 108 of 177




  23    SW Lincoln (Adams - Vilas)                          48    NW West Lawn (Leonard - Edgewood)                 L    High School Staff Parking Lot
  24    NE Van Buren (Madison - Jefferson)                  49    NW West Lawn (Edgewood - Prospect)                M    High School Staff Parking Lot
  25    NE Van Buren (Jefferson - Adams)                    50    SE West Lawn (Monroe - Leonard)                   N    Campus School Parking Lot
                                    APPENDIX C: ONSTREET & OFFSTREET PARKING COUNTS
                                                                      EDGEWOOD CAMPUS
                                                                      MADISON, WISCONSIN
                                                                  WEDNESDAY, NOVEMBER 28, 2012

ONSTREET PARKING LOCATIONS
           1    2    3    4         5    6        7    8    9       10    11    12     13    14        15    16     17     18     19      20      21        22        23     24   25    26   27   28   29   Total          Total
Time       9    7    23   17        8    11       31   6    13      20    20    18     29    7         4      7     7      7      7       8       9          7        7      7    7     7    7    7    7    324            310
 11:00 AM  9    7    16   3         8    11       31   3    9       18    15    19     15    2         4      6     6      4      4       3       6          3        2      0    1     2    6    2    4    219            217
 12:00 PM  7    7    14   4         5    8        29   2    12      19    15    21     16    3         4      7     6      2      4       5       7          2        2      1    1     3    7    1    6    220            218
  1:00 PM  5    6    16   3         7    11       28   2    11      17    15    21     16    3         4      6     6      5      2       6       7          2        3      0    2     3    7    1    6    221            220
  2:00 PM  4    4    10   2         5    9        25   2    11      16    15    19     16    3         4      5     5      6      3       6       7          3        4      0    2     3    7    1    6    203            202
 10:00 AM                                                                                    2         4
  2:00 PM                                                                                    4         4
  5:00 PM                                                                                    3         1
  7:00 PM                                                                                    2         2
 10:00 PM                                                                                    2         2
  2:00 AM                                                                                    2         2
           30  31    32   33       34    35       36   37   38      39    40    41     42    43        44    45     46     47     48      49      50        51        52     53   54    55   56   57   58   Total Grand   % Occ    Grand % Occ
Time       7    7    13   8        14    8        14   8    14      14    13    10     11    12        14    14     14     25     26      12      25        24        12     7    5     7    5    7    8    358     682             461
 11:00 AM  5    2    2    3        0     5        2    6    1       1     1     1      2     2         10     0     6      18     16      0       21        18        0      0    0     3    0    2    4    131     350   51.3%     319     69.2%
 12:00 PM  5    1    4    3        2     6        2    4    2       2     0     1      2     1         8      0     6      17     15      0       22        18        1      0    0     4    0    1    5    132     352   51.6%     315     68.3%
  1:00 PM  5    1    5    4        2     4        3    5    1       1     1     2      2     0         10     0     4      19     16      2       23        17        2      0    0     3    0    1    5    138     359   52.6%     340     73.8%
  2:00 PM  4    0    3    2        2     5        4    3    1       1     1     2      4     2         8      0     4      18     19      4       20        15        2      0    0     3    2    1    5    135     338   49.6%     304     65.9%
 10:00 AM                                7             7
  2:00 PM                                6             7
  5:00 PM                                4             3
  7:00 PM                                9             5
 10:00 PM                                3             3
  2:00 AM                                3             3
OFFSTREET PARKING LOCATIONS
           A   B     C    D        E      F       G    H     I       J    K     L      M     N    Total     % Occ            College total                 596
Time      146  71   267   9        3      6       19   17   183     18    83    17     18    37   627
 11:00 AM 143  66     -   9        2      4       16   5    180     9     72    16     18    37   577       92.0%          High School total               261
 12:00 PM 136  64     -   8        2      4       16   7    183     8     73    12     17    32   562       89.6%
  1:00 PM 143  61     -   7        2      4       16   7    175     5     75    12     0     27   534       85.2%         Grade School total                37
  2:00 PM 137  64     -   5        2      4       16   4    163     12    73    13     17    37   547       87.2%
                                                                                                                                         Total             894                    894

COUNT LOCATIONS
   1    NW Monroe (Terry - Woodrow)                         26    NE Van Buren (Adams - Vilas)                      51   SE West Lawn (Leonard - Edgewood)
   2    NW Monroe (Woodrow - Edgewood College)              27    SW Van Buren (Monroe - Madison)                   52   SE West Lawn (Edgewood - Prospect)
   3    NW Monroe (Edgewood-College - Edgewood)             28    SW Van Buren (Madison - Jefferson)                53   NE Leonard (Keyes - West Lawn)
   4    NW Monroe (Edgewood - Van Buren)                    29    SW Van Buren (Jefferson - Adams)                  54   NE Leonard (West Lawn - Monroe)
   5    SE Monroe (Terry - Woodrow)                         30    SW Van Buren (Adams - Vilas)                      55   SW Leonard (Keyes - West Lawn)
   6    SE Monroe (Woodrow - Edgewood College)              31    NW Madison (Edgewood - Lincoln)                   56   SW Leonard (West Lawn - Monroe)
   7    SE Monroe (Edgewood College - Edgewood)             32    NW Madison (Lincoln - Van Buren)                  57   NE Edgewood (Keyes - West Lawn)
   8    SE Monroe (Edgewood - Lincoln)                      33    SE Madison (Edgewood - Lincoln)                   58   NE Edgewood (West Lawn - Monroe)
   9    SE Monroe (Lincoln - Van Buren)                     34    SE Madison (Lincoln - Van Buren)
   10   W Terry                                             35    NW Jefferson (Edgewood - Lincoln)                          Streets with restricted parking (1 or 2 hour)
   11   E Terry                                             36    NW Jefferson (Lincoln - Van Buren)                             Counts that were done on 4/3/2013
   12   W Woodrow (Access - Monroe)                         37    SE Jefferson (Edgewood - Lincoln)                 A    College Lot along Woodrow
   13   E Woodrow (Edgewood - Access)                       38    SE Jefferson (Lincoln - Van Buren)                B    College Lot in center of Campus
   14   NE Edgewood (Monroe - Madison)                      39    NW Adams (Edgewood - Lincoln)                     C    College Parking Garage
   15   NE Edgewood (Madison - Jefferson)                   40    NW Adams (Lincoln - Van Buren)                    D    College Lot along Woodrow
   16   NE Lincoln (Monroe - Madison)                       41    SE Adams (Edgewood - Lincoln)                     E    College Lot along Woodrow
   17   NE Lincoln (Madison - Jefferson)                    42    SE Adams (Lincoln - Van Buren)                    F    College Lot along Woodrow
   18   NE Lincoln (Jefferson - Adams)                      43    NW Vilas (Edgewood - Lincoln)                     G    Siena Apartments
   19   NE Lincoln (Adams - Vilas)                          44    NW Vilas (Lincoln - Van Buren)                    H    College Lot along Jefferson
   20   SW Lincoln (Monroe - Madison)                       45    SE Vilas (Edgewood - Lincoln)                     I    High School Student Parking Lot
   21   SW Lincoln (Madison - Jefferson)                    46    SE Vilas (Lincoln - Van Buren)                    J    High School Drop-Off/Pick-Up Area
   22   SW Lincoln (Jefferson - Adams)                      47    NW West Lawn (Monroe - Leonard)                   K    College and High School Staff Parking Lot
                                                                                                                                                                                                                                                    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 109 of 177




   23   SW Lincoln (Adams - Vilas)                          48    NW West Lawn (Leonard - Edgewood)                 L    High School Staff Parking Lot
   24   NE Van Buren (Madison - Jefferson)                  49    NW West Lawn (Edgewood - Prospect)                M    High School Staff Parking Lot
   25   NE Van Buren (Jefferson - Adams)                    50    SE West Lawn (Monroe - Leonard)                   N    Campus School Parking Lot
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 110 of 177
Edgewood Campus Transportation Master Plan                                                  June 2013


                Appendix D: Explanation of Level of Service and Delay

         Level of Service Conditions for Signalized Intersections
                                                                                 Delay per Vehicles
Level of Service                          Definition
                                                                                     (seconds)

                     Very short delay, with extremely favorable
         A           progression. Most vehicles arrive during the green                 10.0
                     phase and do not stop at all.

                     Good progression, with more vehicles stopping than
         B           for Level of Service A, causing higher levels of                >10 and 20.0
                     average delay.

                     Light congestion, with individual cycle failures
                     beginning to appear. Number of vehicles stopping is
         C                                                                       >20.0 and 35.0
                     significant at this level, though many still pass
                     through the intersection without stopping.

                     Congestion is more noticeable, with longer delays
                     resulting from a combination of unfavorable
         D           progression, long cycle lengths, or high v/c ratios.        >35.0 and 55.0
                     Many vehicles stop and the proportion of vehicles not
                     stopping declines.

                     Limit of acceptable delay, high delays result from
         E           poor progression, high cycle lengths, and high v/c          >55.0 and 80.0
                     ratios.

         F           Unacceptable delay occurring, with oversaturation.                 >80.0
Source: Highway Capacity Manual, 2000.

         Level of Service Conditions for Unsignalized Intersections
                   Level of Service                      Average Total Delay (seconds/vehicle)

                          A                                                  10.0

                          B                                         >10.0 and 15.0

                          C                                         >15.0 and 25.0

                          D                                         >25.0 and 35.0

                          E                                         >35.0 and 50.0



SAA Design Group
Project #2495
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 111 of 177
Edgewood Campus Transportation Master Plan                             June 2013

                       F                                  >50.0
Source: Highway Capacity Manual, 2000.




SAA Design Group
Project #2495
            Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 112 of 177
HCM 2010 TWSC
14: Monroe St & Driveway                                                                                   3/14/2013



Intersection
Intersection Delay, s/veh      1.8

Movement                     NWL               NWR               NET     NER      SWL      SWT
Vol, veh/h                       0              100              750      100      100      610
Conflicting Peds, #/hr           0                0                0        0        0        0
Sign Control                 Stop              Stop             Free     Free     Free     Free
RT Channelized               None              None             None     None     None     None
Storage Length                   0                0                         0        0
Median Width                    12                                  0                            0
Grade, %                       0%                                 0%                           0%
Peak Hour Factor              0.92              0.92             0.92     0.92     0.92       0.92
Heavy Vehicles, %                2                 2                2        2        2          2
Mvmt Flow                        0              109              815      109      109        663
Number of Lanes                  1                 0                2        0        0          2

Major/Minor                                                   Major 1                     Major 2
Conflicting Flow All          1419              462                 0        0     924          0
         Stage 1               870                 -                -        -        -         -
         Stage 2               549                 -                -        -        -         -
Follow-up Headway              3.52             3.32                -        -     2.22         -
Pot Capacity-1 Maneuver        128              547                 -        -     735          -
         Stage 1               370                 -                -        -        -         -
         Stage 2               542                 -                -        -        -         -
Time blocked-Platoon, %           0                0                -        -        0         -
Mov Capacity-1 Maneuver          98             547                 -        -     735          -
Mov Capacity-2 Maneuver          98                -                -        -        -         -
         Stage 1               370                 -                -        -        -         -
         Stage 2               415                 -                -        -        -         -

Approach                      NW                                  NE               SW
HCM Control Delay, s          13.2                                 0               2.4
HCM LOS                          B                                 -                 -

Minor Lane / Major Mvmt                NET     NER NWLn1    SWL          SWT
Cap, veh/h                               -        -  547     735           -
HCM Control Delay, s                     -        -  13.2 10.746           1
HCM Lane V/C Ratio                       -        -  0.20   0.15           -
HCM Lane LOS                             -        -     B      B           A
HCM 95th-tile Q, veh                     -        -   0.7    0.5           -
Notes
~ : Volume Exceeds Capacity; $ : Delay Exceeds 300 Seconds; Error : Computation Not Defined




Edgewood Campus 2012 Existing AM Peak 7:00 am 12/11/2012 Baseline                                    Synchro 8 Report
KAM                                                                                                           Page 1
            Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 113 of 177
HCM 2010 TWSC
4: Monroe St & Edgewood Ave                                                                                              3/14/2013



Intersection
Intersection Delay, s/veh      3.1

Movement                      SEL       SET     SER    NWL       NWT      NWR      NEL      NET      NER    SWL      SWT      SWR
Vol, veh/h                      5        16       57     15         1        2      67      720       112      8      638       20
Conflicting Peds, #/hr          0         0        0      0         0        0       0        0         0      0        0        0
Sign Control                 Stop      Stop     Stop   Stop      Stop     Stop    Free     Free      Free   Free     Free     Free
RT Channelized               None      None     None   None      None     None    None     None      None   None     None     None
Storage Length                  0                  0      0                100       0                  0      0                 0
Median Width                               0                         0                           0                       0
Grade, %                                 0%                        0%                          0%                      0%
Peak Hour Factor              0.92      0.92    0.92    0.92      0.92    0.92     0.92       0.92   0.92   0.92      0.92    0.92
Heavy Vehicles, %                2         2       2       2         2       2        2          2      2      2         2       2
Mvmt Flow                        5        17      62      16         1       2       73        783    122      9       693      22
Number of Lanes                  0         1       0       0         1       1        0          2      0      0         2       0

Major/Minor                           Minor 2                   Minor 1                   Major 1                  Major 2
Conflicting Flow All          1260      1772    358     1362      1722    452      715          0       0   904          0       0
         Stage 1               722       722       -     989       989       -        -         -       -      -         -       -
         Stage 2               538      1050       -     373       733       -        -         -       -      -         -       -
Follow-up Headway              3.52      4.02   3.32     3.52      4.02   3.32     2.22         -       -   2.22         -       -
Pot Capacity-1 Maneuver        127         82   638      107         88   555      881          -       -   748          -       -
         Stage 1               384       429       -     265       323       -        -         -       -      -         -       -
         Stage 2               495       302       -     620       424       -        -         -       -      -         -       -
Time blocked-Platoon, %           0         0      0        0         0      0        0         -       -      0         -       -
Mov Capacity-1 Maneuver        107         67   638        67        71   555      881          -       -   748          -       -
Mov Capacity-2 Maneuver        107         67      -       67        71      -        -         -       -      -         -       -
         Stage 1               318       420       -     220       268       -        -         -       -      -         -       -
         Stage 2               407       250       -     526       416       -        -         -       -      -         -       -

Approach                       SE                        NW                         NE                       SW
HCM Control Delay, s          33.7                      68.9                        1.3                      0.2
HCM LOS                         D                          F                          -                        -

Minor Lane / Major Mvmt                 NEL     NET     NER NWLn1 NWLn2 SELn1               SWL      SWT    SWR
Cap, veh/h                               881       -       -    70  555   208                748        -      -
HCM Control Delay, s                   9.454     0.7       -  73.5  11.5  33.7             9.869      0.1      -
HCM Lane V/C Ratio                      0.08       -       -  0.26  0.00  0.41              0.01        -      -
HCM Lane LOS                               A       A       -     F     B     D                 A        A      -
HCM 95th-tile Q, veh                     0.3       -       -   0.9   0.0   1.8               0.0        -      -
Notes
~ : Volume Exceeds Capacity; $ : Delay Exceeds 300 Seconds; Error : Computation Not Defined




Edgewood Campus 2012 Existing AM Peak 7:00 am 12/11/2012 Baseline                                                  Synchro 8 Report
KAM                                                                                                                         Page 1
           Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 114 of 177
HCM Signalized Intersection Capacity Analysis
5: Monroe St & Edgewood College Dr                                                                3/14/2013



Movement                     NWL     NWR      NET     NER     SWL     SWT
Lane Configurations
Volume (vph)                  132       66     736     204     136     353
Ideal Flow (vphpl)           1900    1900     1900    1900    1900    1900
Total Lost time (s)            4.5     4.5      4.5                     4.5
Lane Util. Factor            1.00     1.00    0.95                     0.95
Frt                           1.00    0.85     0.97                    1.00
Flt Protected                0.95     1.00    1.00                     0.99
Satd. Flow (prot)            1770    1583     3424                    3491
Flt Permitted                0.95     1.00    1.00                     0.57
Satd. Flow (perm)            1770    1583     3424                    2016
Peak-hour factor, PHF         0.92    0.92     0.92   0.92    0.92     0.92
Adj. Flow (vph)               143       72     800    222      148     384
RTOR Reduction (vph)             0      45       46      0       0        0
Lane Group Flow (vph)         143       27     976       0       0     532
Turn Type                      NA    Perm       NA           pm+pt      NA
Protected Phases                 8                2              1        6
Permitted Phases                        8                        6
Actuated Green, G (s)        16.0    16.0     17.0                    17.0
Effective Green, g (s)       16.0    16.0     17.0                    17.0
Actuated g/C Ratio           0.38    0.38     0.40                    0.40
Clearance Time (s)            4.5     4.5      4.5                     4.5
Vehicle Extension (s)         3.5     3.5      4.0                     3.0
Lane Grp Cap (vph)            674     603    1385                      816
v/s Ratio Prot              c0.08            c0.29
v/s Ratio Perm                       0.02                             0.26
v/c Ratio                    0.21    0.05     0.70                    0.65
Uniform Delay, d1             8.8     8.2     10.4                    10.1
Progression Factor           1.00    1.00     1.00                    1.00
Incremental Delay, d2         0.7     0.1      1.8                     1.9
Delay (s)                     9.5     8.3     12.2                    12.0
Level of Service                A       A        B                       B
Approach Delay (s)            9.1             12.2                    12.0
Approach LOS                    A                B                       B
Intersection Summary
HCM 2000 Control Delay                         11.7      HCM 2000 Level of Service     B
HCM 2000 Volume to Capacity ratio              0.53
Actuated Cycle Length (s)                      42.0      Sum of lost time (s)        13.0
Intersection Capacity Utilization            60.1%       ICU Level of Service           B
Analysis Period (min)                            15
c Critical Lane Group




Edgewood Campus 2012 Existing AM Peak 7:00 am 12/11/2012 Baseline                           Synchro 8 Report
KAM                                                                                                  Page 1
            Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 115 of 177
HCM 2010 TWSC
9: Monroe St & Woodrow St                                                                                  3/14/2013



Intersection
Intersection Delay, s/veh      0.3

Movement                     NWL               NWR               NET     NER      SWL      SWT
Vol, veh/h                       5               10             1240       70        5      455
Conflicting Peds, #/hr           0                0                0        0        0        0
Sign Control                 Stop              Stop             Free     Free     Free     Free
RT Channelized               None              None             None     None     None     None
Storage Length                   0                0                         0        0
Median Width                    12                                  0                            0
Grade, %                       0%                                 0%                           0%
Peak Hour Factor              0.92              0.92             0.92     0.92     0.92       0.92
Heavy Vehicles, %                2                 2                2        2        2          2
Mvmt Flow                        5                11             1348       76        5       495
Number of Lanes                  1                 0                2        0        0          2

Major/Minor                                                   Major 1                     Major 2
Conflicting Flow All          1644              712                 0        0    1424          0
         Stage 1              1386                 -                -        -        -         -
         Stage 2               258                 -                -        -        -         -
Follow-up Headway              3.52             3.32                -        -     2.22         -
Pot Capacity-1 Maneuver          90             375                 -        -     474          -
         Stage 1               197                 -                -        -        -         -
         Stage 2               761                 -                -        -        -         -
Time blocked-Platoon, %           0                0                -        -        0         -
Mov Capacity-1 Maneuver          89             375                 -        -     474          -
Mov Capacity-2 Maneuver          89                -                -        -        -         -
         Stage 1               197                 -                -        -        -         -
         Stage 2               750                 -                -        -        -         -

Approach                      NW                                  NE               SW
HCM Control Delay, s          26.8                                 0               0.2
HCM LOS                         D                                  -                 -

Minor Lane / Major Mvmt                NET     NER NWLn1    SWL          SWT
Cap, veh/h                               -        -  181     474            -
HCM Control Delay, s                     -        -  26.8 12.683          0.1
HCM Lane V/C Ratio                       -        -  0.09   0.01            -
HCM Lane LOS                             -        -     D      B            A
HCM 95th-tile Q, veh                     -        -   0.3    0.0            -
Notes
~ : Volume Exceeds Capacity; $ : Delay Exceeds 300 Seconds; Error : Computation Not Defined




Edgewood Campus 2012 Existing AM Peak 7:00 am 12/11/2012 Baseline                                    Synchro 8 Report
KAM                                                                                                           Page 1
            Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 116 of 177
HCM 2010 TWSC
14: Monroe St & Driveway                                                                                   3/14/2013



Intersection
Intersection Delay, s/veh      1.9

Movement                     NWL               NWR               NET     NER      SWL      SWT
Vol, veh/h                       0              110              750      111      110      610
Conflicting Peds, #/hr           0                0                0        0        0        0
Sign Control                 Stop              Stop             Free     Free     Free     Free
RT Channelized               None              None             None     None     None     None
Storage Length                   0                0                         0        0
Median Width                    12                                  0                            0
Grade, %                       0%                                 0%                           0%
Peak Hour Factor              0.92              0.92             0.92     0.92     0.92       0.92
Heavy Vehicles, %                2                 2                2        2        2          2
Mvmt Flow                        0              120              815      121      120        663
Number of Lanes                  1                 0                2        0        0          2

Major/Minor                                                   Major 1                     Major 2
Conflicting Flow All          1447              468                 0        0     936          0
         Stage 1               876                 -                -        -        -         -
         Stage 2               571                 -                -        -        -         -
Follow-up Headway              3.52             3.32                -        -     2.22         -
Pot Capacity-1 Maneuver        122              542                 -        -     727          -
         Stage 1               368                 -                -        -        -         -
         Stage 2               529                 -                -        -        -         -
Time blocked-Platoon, %           0                0                -        -        0         -
Mov Capacity-1 Maneuver          90             542                 -        -     727          -
Mov Capacity-2 Maneuver          90                -                -        -        -         -
         Stage 1               368                 -                -        -        -         -
         Stage 2               391                 -                -        -        -         -

Approach                      NW                                  NE               SW
HCM Control Delay, s          13.5                                 0               2.5
HCM LOS                          B                                 -                 -

Minor Lane / Major Mvmt                NET     NER NWLn1    SWL          SWT
Cap, veh/h                               -        -  542     727           -
HCM Control Delay, s                     -        -  13.5 10.924           1
HCM Lane V/C Ratio                       -        -  0.22   0.16           -
HCM Lane LOS                             -        -     B      B           A
HCM 95th-tile Q, veh                     -        -   0.8    0.6           -
Notes
~ : Volume Exceeds Capacity; $ : Delay Exceeds 300 Seconds; Error : Computation Not Defined




Edgewood Campus 2022 AM Peak 7:30 am 12/11/2012 Baseline                                             Synchro 8 Report
KAM                                                                                                           Page 1
            Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 117 of 177
HCM 2010 TWSC
4: Monroe St & Edgewood Ave                                                                                              3/14/2013



Intersection
Intersection Delay, s/veh      3.4

Movement                      SEL       SET     SER    NWL       NWT      NWR      NEL      NET      NER    SWL      SWT      SWR
Vol, veh/h                      5        17       57     16         2        3      67      720       118      9      638       20
Conflicting Peds, #/hr          0         0        0      0         0        0       0        0         0      0        0        0
Sign Control                 Stop      Stop     Stop   Stop      Stop     Stop    Free     Free      Free   Free     Free     Free
RT Channelized               None      None     None   None      None     None    None     None      None   None     None     None
Storage Length                  0                  0      0                100       0                  0      0                 0
Median Width                               0                         0                           0                       0
Grade, %                                 0%                        0%                          0%                      0%
Peak Hour Factor              0.92      0.92    0.92    0.92      0.92    0.92     0.92       0.92   0.92   0.92      0.92    0.92
Heavy Vehicles, %                2         2       2       2         2       2        2          2      2      2         2       2
Mvmt Flow                        5        18      62      17         2       3       73        783    128     10       693      22
Number of Lanes                  0         1       0       0         1       1        0          2      0      0         2       0

Major/Minor                           Minor 2                   Minor 1                   Major 1                  Major 2
Conflicting Flow All          1262      1781    358     1368      1727    455      715          0       0   911          0       0
         Stage 1               724       724       -     992       992       -        -         -       -      -         -       -
         Stage 2               538      1057       -     376       735       -        -         -       -      -         -       -
Follow-up Headway              3.52      4.02   3.32     3.52      4.02   3.32     2.22         -       -   2.22         -       -
Pot Capacity-1 Maneuver        127         81   638      106         88   552      881          -       -   743          -       -
         Stage 1               383       429       -     264       322       -        -         -       -      -         -       -
         Stage 2               495       300       -     617       424       -        -         -       -      -         -       -
Time blocked-Platoon, %           0         0      0        0         0      0        0         -       -      0         -       -
Mov Capacity-1 Maneuver        105         66   638        64        71   552      881          -       -   743          -       -
Mov Capacity-2 Maneuver        105         66      -       64        71      -        -         -       -      -         -       -
         Stage 1               317       420       -     218       266       -        -         -       -      -         -       -
         Stage 2               404       248       -     521       415       -        -         -       -      -         -       -

Approach                       SE                        NW                         NE                       SW
HCM Control Delay, s          35.9                        73                        1.3                      0.2
HCM LOS                          E                         F                          -                        -

Minor Lane / Major Mvmt                 NEL     NET     NER NWLn1 NWLn2 SELn1                 SWL    SWT    SWR
Cap, veh/h                               881       -       -    68  552   200                  743      -      -
HCM Control Delay, s                   9.454     0.7       -  79.5  11.5  35.9                9.91    0.1      -
HCM Lane V/C Ratio                      0.08       -       -  0.30  0.00  0.43                0.01      -      -
HCM Lane LOS                               A       A       -     F     B     E                   A      A      -
HCM 95th-tile Q, veh                     0.3       -       -   1.1   0.0   2.0                 0.0      -      -
Notes
~ : Volume Exceeds Capacity; $ : Delay Exceeds 300 Seconds; Error : Computation Not Defined




Edgewood Campus 2022 AM Peak 7:30 am 12/11/2012 Baseline                                                           Synchro 8 Report
KAM                                                                                                                         Page 1
           Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 118 of 177
HCM Signalized Intersection Capacity Analysis
5: Monroe St & Edgewood College Dr                                                                      3/14/2013



Movement                      NWL     NWR       NET      NER     SWL      SWT
Lane Configurations
Volume (vph)                   145       73      736     225      150      353
Ideal Flow (vphpl)            1900    1900      1900    1900     1900     1900
Total Lost time (s)             4.5     4.5       4.5                       4.5
Lane Util. Factor             1.00     1.00     0.95                       0.95
Frt                            1.00    0.85      0.96                      1.00
Flt Protected                 0.95     1.00     1.00                       0.99
Satd. Flow (prot)             1770    1583      3415                      3487
Flt Permitted                 0.95     1.00     1.00                       0.58
Satd. Flow (perm)             1770    1583      3415                      2036
Peak-hour factor, PHF          0.92    0.92      0.92    0.92    0.92      0.92
Adj. Flow (vph)                158       79      800     245      163      384
RTOR Reduction (vph)              0      49        52       0       0         0
Lane Group Flow (vph)          158       30      993        0       0      547
Turn Type                       NA    Perm        NA            pm+pt       NA
Protected Phases                  8                 2               1         6
Permitted Phases                          8                         6
Actuated Green, G (s)          16.0    16.0     17.0                       17.0
Effective Green, g (s)         16.0    16.0     17.0                       17.0
Actuated g/C Ratio             0.38    0.38     0.40                       0.40
Clearance Time (s)              4.5     4.5      4.5                        4.5
Vehicle Extension (s)           3.5     3.5      4.0                        3.0
Lane Grp Cap (vph)              674     603    1382                         824
v/s Ratio Prot                c0.09            c0.29
v/s Ratio Perm                         0.02                                0.27
v/c Ratio                      0.23    0.05     0.72                     0.92dl
Uniform Delay, d1               8.8     8.2     10.5                       10.2
Progression Factor             1.00    1.00     1.00                       1.00
Incremental Delay, d2           0.8     0.2      1.9                        2.0
Delay (s)                       9.7     8.4     12.4                       12.2
Level of Service                  A       A        B                          B
Approach Delay (s)              9.2             12.4                       12.2
Approach LOS                      A                B                          B
Intersection Summary
HCM 2000 Control Delay                          11.9           HCM 2000 Level of Service     B
HCM 2000 Volume to Capacity ratio               0.55
Actuated Cycle Length (s)                       42.0           Sum of lost time (s)        13.0
Intersection Capacity Utilization             61.2%            ICU Level of Service           B
Analysis Period (min)                             15
dl Defacto Left Lane. Recode with 1 though lane as a left lane.
c Critical Lane Group




Edgewood Campus 2022 AM Peak 7:30 am 12/11/2012 Baseline                                          Synchro 8 Report
KAM                                                                                                        Page 1
            Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 119 of 177
HCM 2010 TWSC
9: Monroe St & Woodrow St                                                                                  3/14/2013



Intersection
Intersection Delay, s/veh      0.3

Movement                     NWL               NWR               NET     NER      SWL      SWT
Vol, veh/h                       5               11             1240       76        6      455
Conflicting Peds, #/hr           0                0                0        0        0        0
Sign Control                 Stop              Stop             Free     Free     Free     Free
RT Channelized               None              None             None     None     None     None
Storage Length                   0                0                         0        0
Median Width                    12                                  0                            0
Grade, %                       0%                                 0%                           0%
Peak Hour Factor              0.92              0.92             0.92     0.92     0.92       0.92
Heavy Vehicles, %                2                 2                2        2        2          2
Mvmt Flow                        5                12             1348       83        7       495
Number of Lanes                  1                 0                2        0        0          2

Major/Minor                                                   Major 1                     Major 2
Conflicting Flow All          1649              715                 0        0    1430          0
         Stage 1              1389                 -                -        -        -         -
         Stage 2               260                 -                -        -        -         -
Follow-up Headway              3.52             3.32                -        -     2.22         -
Pot Capacity-1 Maneuver          90             373                 -        -     471          -
         Stage 1               196                 -                -        -        -         -
         Stage 2               760                 -                -        -        -         -
Time blocked-Platoon, %           0                0                -        -        0         -
Mov Capacity-1 Maneuver          88             373                 -        -     471          -
Mov Capacity-2 Maneuver          88                -                -        -        -         -
         Stage 1               196                 -                -        -        -         -
         Stage 2               745                 -                -        -        -         -

Approach                      NW                                  NE               SW
HCM Control Delay, s          26.5                                 0               0.3
HCM LOS                         D                                  -                 -

Minor Lane / Major Mvmt                NET     NER NWLn1    SWL          SWT
Cap, veh/h                               -        -  185     471            -
HCM Control Delay, s                     -        -  26.5 12.751          0.1
HCM Lane V/C Ratio                       -        -  0.09   0.01            -
HCM Lane LOS                             -        -     D      B            A
HCM 95th-tile Q, veh                     -        -   0.3    0.0            -
Notes
~ : Volume Exceeds Capacity; $ : Delay Exceeds 300 Seconds; Error : Computation Not Defined




Edgewood Campus 2022 AM Peak 7:30 am 12/11/2012 Baseline                                             Synchro 8 Report
KAM                                                                                                           Page 1
           Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 120 of 177
HCM Signalized Intersection Capacity Analysis
5: Monroe St & Edgewood College Dr                                                                3/14/2013



Movement                     NWL     NWR      NET     NER     SWL     SWT
Lane Configurations
Volume (vph)                  145       73     736     225      150    353
Ideal Flow (vphpl)           1900    1900     1900    1900    1900    1900
Total Lost time (s)            4.5     4.5      4.5             4.0     4.5
Lane Util. Factor            1.00     1.00    0.95             1.00   0.95
Frt                           1.00    0.85     0.96            1.00    1.00
Flt Protected                0.95     1.00    1.00             0.95    1.00
Satd. Flow (prot)            1770    1583     3415            1770    3539
Flt Permitted                0.95     1.00    1.00             0.19    1.00
Satd. Flow (perm)            1770    1583     3415              345   3539
Peak-hour factor, PHF         0.92    0.92     0.92   0.92     0.92    0.92
Adj. Flow (vph)               158       79     800    245       163    384
RTOR Reduction (vph)             0      53       57      0        0       0
Lane Group Flow (vph)         158       26     988       0      163    384
Turn Type                      NA    Perm       NA           pm+pt      NA
Protected Phases                 8                2               1       6
Permitted Phases                        8                         6
Actuated Green, G (s)        16.1    16.1     17.1             24.7   24.2
Effective Green, g (s)       16.1    16.1     17.1             24.7   24.2
Actuated g/C Ratio           0.33    0.33     0.35             0.50   0.49
Clearance Time (s)            4.5     4.5      4.5              4.0    4.5
Vehicle Extension (s)         3.5     3.5      4.0              3.0    3.0
Lane Grp Cap (vph)            578     516    1184               262   1737
v/s Ratio Prot              c0.09            c0.29            c0.04   0.11
v/s Ratio Perm                       0.02                      0.27
v/c Ratio                    0.27    0.05     0.83             0.62   0.22
Uniform Delay, d1            12.3    11.4     14.8             16.2    7.2
Progression Factor           1.00    1.00     1.00             1.00   1.00
Incremental Delay, d2         1.2     0.2      5.4              4.5    0.1
Delay (s)                    13.4    11.5     20.2             20.7    7.2
Level of Service                B       B        C                C      A
Approach Delay (s)           12.8             20.2                    11.3
Approach LOS                    B                C                       B
Intersection Summary
HCM 2000 Control Delay                         16.6      HCM 2000 Level of Service     B
HCM 2000 Volume to Capacity ratio              0.58
Actuated Cycle Length (s)                      49.3      Sum of lost time (s)        13.0
Intersection Capacity Utilization            55.0%       ICU Level of Service           B
Analysis Period (min)                            15
c Critical Lane Group




Edgewood Campus 2022 AM Peak Improved 7:30 am 12/11/2012 Baseline                           Synchro 8 Report
KAM                                                                                                  Page 1
  Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 121 of 177

                            EDGEWOOD SCHOOLS
                   CAMPUS TRANSPORTATION PLAN ADDENDUM
Current College Procedures
• During the academic year the college limits events that take place on campus Monday
   Thursday 7am-3pm. Limiting events ensures guests are not using parking spaces needed for
   faculty, staff and students.
• Any event taking place during a high volume class time is first approved through
   Transportation Services. Approval is based on campus parking needs and any other events
   taking place.
• The Deming Way Campus, located in Middleton, WI, is utilized as an auxiliary site, if we
   cannot accommodate the group on the main campus.
• Friday-Sunday and after 3pm during the week, we do not see high volumes of traffic,
   therefore event guests are welcomed to campus and parking is available.
• The need for parking is greatly reduced in the summer due to limited class offerings. Like
   many colleges and universities, Edgewood College offers event space and services for camps
   and conferences. These groups are provided with ample parking on campus. Groups who bus
   their participants to campus are instructed to drop off students in front of Regina Hall.
• All groups, including those using busses, are instructed to enter campus using the main
   Edgewood College Drive.
• Events staff work directly with Transportation Services to ensure spaces are blocked if
   necessary and appropriate signage is provided.
• The Woodrow gate will close 24/7 beginning the day after the College’s Commencement and
   will open on the first day of school for whichever of the 3 Edgewood Schools opens earliest.
• Departments hosting large events are directed to provide specific instruction to guests to use
   the central drive when arriving to campus. Visitor parking is currently free to all guests.
• The three schools will take city events into account, such as Badger Football Saturdays, when
   planning events on each campus.

Potential Process Improvements
• Steps are being taken to add verbiage to campus maps directing all traffic down the central
   drive.
• Transportation Services is working with the city of Madison to find strategies to redirect
   traffic down the central drive on electronic mapping services such as Mapquest and Google
   Maps.

Current Three School Communication
• If any of the three schools (Edgewood Campus School, Edgewood High School, Edgewood
  College) is planning a large event that will impact another school, communication is sent from
  the event host school liaison to the impacted school liaison. Use of facilities is approved by the
  liaisons at each school. Liaisons for each school are listed below. o
     o Joyce Wodka, Campus School
     o Carol Anzelmo, High School
     o Samantha Tiller, Events Services Coordinator and Erin Bykowski, Assistant Director
         Transportation Services; Edgewood College.

October 21, 2013
    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 122 of 177

                            EDGEWOOD SCHOOLS
                   CAMPUS TRANSPORTATION PLAN ADDENDUM
• Requests are confirmed or denied based on the facility needs of each school
    o Clients are required to submit a minimum of two weeks’ notice
    o Cancellation of events must be submitted no later than 72 hours in advance

• The communication chain prevents the schools from booking multiple large events on the same
  day and also allows the schools to utilize parking availability over the entire campus to its
  fullest potential.

Future Procedures with Growth
• The College will continue with the procedures outlined above with the addition of the
   following procedures to ensure successful management of parking and transportation needs
   with growth.
• When needed, the Three Schools will form a communications committee to regularly discuss
   event and transportation management.
   o The Communications Committee will include:
      Samantha Tiller, Edgewood College, Events and Conferences Services Coordinator
      Erin Bykowski, Edgewood College, Assistant Director Transportation Services
      Carol Anzelmo, High School Support Staff
      Joyce Wodka, Campus School Business Manager
      Suann Saltzberr, Edgewood College, Assistant Director of Athletics

     o Any events that will directly affect the neighborhood will then be communicated via the
          neighborhood liaison to the neighborhood.
x    Staff will continue to accommodate groups by continually seeking alternative parking and
     transportation arrangements.
x    Events requiring the use of multiple busses will be scheduled around peak class times and/or
     will be parked at alternative locations such as our Campus Shuttle Program parking lots off
     campus.
x    Groups requesting event space beyond capacity will be asked to use alternative
     transportation or




October 21, 2013
              Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 123 of 177
Edgewood Campus Master Plan | January 8, 2014




                                                                 A.3
                                                               Storm Water
                                                               Management



Page | 65
    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 124 of 177
                                                                          



                   
EdgewoodCampusMasterPlanStormWater
      ManagementConceptReport
                   
    (Addendumto1997SWMReport)
          Madison,Wisconsin









                                                                                




                              Preparedfor
                           EdgewoodCampus

     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 125 of 177




                                       
                                       
                                       
                                       
                                       


                                                                             


                       
                       
    EdgewoodCampusMasterPlanStormWater
          ManagementConceptReport
        (Addendumto1997SWMReport)
                       
              Madison,Wisconsin
                       
                               January2014
                                      
                                      
                                      
                                      
                                      
                                      
                                      
                                 Completedby:
                               SAADesignGroup
                              101EastBadgerRoad
                               Madison,WI53713
                             www.saamadison.com


    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 126 of 177




TABLE OF CONTENTS:

Introduction…………………………………………………………………………..                          Page 1
Standards…………………………………………………………………………….                             Page 2
Storm Water Management Concepts……………………………………………..                  Page 3
Potential Results..…………………………………………………………………..                      Page 4
Conclusions………………………………………………………………………….                            Page 5

EXHIBITS:

  1. 1997 JJR Stormwater Master Plan
  2. Existing & Proposed Master Plan with Drainage Basins
  3. First half-inch infiltration standard exhibit

APPENDICES:

  A. WINSLAMM Summaries and Input Data
     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 127 of 177
EdgewoodCampusMPStormWaterManagementConceptReport                     January2014


INTRODUCTION:

This stormwater management concept report for the proposed 2013 Campus Master
Plan is an addendum to the 1997 JJR Stormwater Management Report (Exhibit #1). It
incorporates changes to the campus since that time. The campus has a current
impervious area surface ratio (ISR) of 38%.

Edgewood Campus is on the shores of Lake Wingra and is a part of the Lake Wingra
watershed per the WisDNR’s Surface Water Data Viewer. The general drainage pattern
of the campus is to the southeast towards Lake Wingra. The campus is separated from
the shore of Lake Wingra by the Park & Pleasure Drive. On the inland side of the drive
there are a series of Native American burial sites and established trees that provide a
buffer between the campus buildings, the drive and the shores of the lake. There is
continual effort by the Edgewood Campus and the Dudgeon Monroe Neighborhood
Association to improve water quality in the watershed and help clean up Lake Wingra.

Prior to beginning the research and analysis for this report, SAA Design Group walked
the entire site with Professor Jim Lorman to determine the effectiveness of the existing
stormwater measures. As of the time of this report, approximately 15,550 square feet of
the campus is dedicated to stormwater management either through infiltration/bio-
filtration systems or as a wet detention pond.

We understand that the existing wet detention basin, on campus has overflowed the
basin several times since it was installed. The overflow was safely conveyed down the
access drive by Predolin and DeRicci Halls and ultimately to Lake Wingra. It was also
noted that during dry periods, the campus has to pump water into the wet basin in order
to keep the fountain running. As stated in the 1997 JJR report, the outflow from the
campus to the storm sewer in Woodrow Street is 28.1 cubic feet per second (cfs).
Considering the basin has overflowed its banks, it can safely be assumed that the basin
is operating at its design capacity as outlined in JJR’s report.

What was most remarkable was the condition of the infiltration/rain garden areas on the
campus. All of them appear to be functioning quite effectively and are a minimum of 3
years old. Most notable was the 5,000 square foot (sf) rain garden area just to the north
of the campus school. Professor Lorman stated that when he, some students and area
residents installed them, they had to use pick axes to break up the ground and install
the plants. No engineered fill or underdrain system was used in the installation. There is
a storm sewer pipe that was installed to drain this area that has a barrier put in it to
block the direct flow of stormwater into the pipe and promote pooling and infiltrating of
water into the rain garden. Professor Lorman stated that he has not seen the barrier
overflow, water does not pond for excessively long periods of time and the plants in the
rain garden are healthy and thriving.





SAADesignGroup                                                                       1
Project#2495

     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 128 of 177
EdgewoodCampusMPStormWaterManagementConceptReport                           January2014





STANDARDS:

The development as proposed for the campus can effectively be considered as a
redevelopment project based on city standards. In almost each redevelopment area,
existing impervious areas such as sidewalk, pavement and buildings must be removed
in order to construct the new amenities. In addition, each new amenity does not
cumulatively add more than 20,000 sf of impervious area at any one time. Over the
span of this campus master plan, there will be a cumulative addition of approximately
127,000 sf of additional impervious area with the 17 proposed additions.

Erosion Control
Applicable erosion control requirements will apply to each construction site and will be
detailed at the time of the preparation of the construction plans to limit total off-site
permissible annual aggregate soil loss for exposed areas to an annual cumulative soil
loss rate not to exceed 5.0 tons per acre per year.

Sediment Control
Design stormwater management practices for development to retain soil particles
greater than the 20-micron particle (40% reduction) on the site resulting from the 1 year,
24-hour storm event.

Run-off Rate Control
This site will be subject to run-off rate control per redevelopment standards. The
stormwater management concept has been developed that will not only decrease peak
run-off, but will infiltrate 91% of the stormwater increase from the total additional
impervious area.

Outlets
All discharges from the proposed development must have stable outlets capable of
carrying the 1, 2, & 10-year 24-hour proposed design flow at a non-erosive velocity.

Infiltration
Infiltration has proven itself to work well on this site and will be utilized to the fullest
extent to potentially exceed infiltration practice standards for a redevelopment site.

Oil & Grease Control

 Oil & grease control does not apply to this site because they will not be adding more than
40 new open surface parking stalls to the site with the development of the master plan.

Thermal Control
This site is exempt from thermal control requirements because it is not in the Sugar
River Watershed.


SAADesignGroup                                                                              2
Project#2495

     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 129 of 177
EdgewoodCampusMPStormWaterManagementConceptReport                       January2014





STORMWATER MANAGEMENT CONCEPT:

Because of the layout of this site and the proposed additions, the majority of the
buildings are downslope nearer the shores of Lake Wingra near the existing high quality
trees and documented Native American burial sites. There is much more open space on
the upland side of the site near the existing surface parking lots to address stormwater
practices.

Acceptable, widely used stormwater practices for building additions generally place the
stormwater feature (a bio-swale) in close proximity to the new construction that will
captures the clean roof run-off and filter/infiltrate it.

Because of the Master Plan process and in order to gain a maximum in stormwater
treatment effectiveness, this site lends itself to a more aggressive approach to
stormwater management.

Instead of following current practices for placement of stormwater management
facilities, the concept will be to take an equivalent area that would be required for the
building additions and place it elsewhere on the site to maximize collection, treatment
and infiltration. Roof run-off which is considered clean water will be connected to
existing storm sewer where feasible and allowed to drain directly to the lake while an
equivalent (or greater) amount of dirtier surface run-off will be collected, treated and
infiltrated in a non-related area of the site. (Upland Concept)

Per the attached Exhibit #2, the Master Plan has been annotated with potential upland
bio-swale infiltration areas that will compensate for the majority of the building additions
in the downslope areas of the site.

Another added benefit to incorporating this type of stormwater management concept
into the master planning process is that the Campus has advance knowledge of the
locations of the potential bio-swales and can implement them prior to any construction
occurring through the use of student and neighborhood projects: This will allow them to
have the areas online and functioning prior to the requirement as it is triggered by
construction.

Determining the equivalent amount of stormwater management areas was performed by
utilizing “The First Half-Inch Infiltration Standard” as authored by the Waukesha County
Land Conservation Department (Exhibit #3)

WINSLAMM 9.4.0 was used to determine water quality treatment rates and infiltration
volumes.



SAADesignGroup                                                                           3
Project#2495

         Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 130 of 177
EdgewoodCampusMPStormWaterManagementConceptReport                      January2014


POTENTIAL RESULTS:
The following table summarizes the proposed amount of impervious area that is to be
added to the site as well as the amount of existing impervious area that is to be
removed as a result of the construction activities:

                              CampusMasterPlan
                                                   Proposed Removed
                                                      Impervious Imp.
    Addition Description                               Area   Area
        1    FutureFacility&StructuredParking    55,000 sf    48,184
        2    DeRecciHallExpansion                   5,500 sf        740
        3    LibraryExpansion                        6,700 sf          0
        4    ChapelExpansion                         5,300 sf        740
        5    ReginaHallWesternExpansion            4,000 sf        980
        6    DiningExpansion                         6,000 sf     4,120
        7    ReginaHallEasternExpansion           19,727 sf     9,922
        8    EdgedomeExpansion                      22,500 sf    15,444
        9    SondereggerExpansion                    9,100 sf        700
       10    CampusSchoolExpansion                 26,000 sf     6,000
       11    HighSchoolSouthernExpansion           3,400 sf     1,380
       12    HighSchoolEasternExpansion           10,300 sf     3,740
       13    SienaHallReplacement                  19,400 sf     4,400
       14    NewNonresidentialBuilding            14,000 sf          0
       15    MarshallHallExpansion                  9,600 sf    10,390
       16    NewNonResidentialBuilding             9,300 sf          0
       17    AdditionalParking(30)                  7,900 sf          0
                  TotalProposedImperviousArea= 233,727 sf 106,740
        CumulativeTotalAdditionalImperviousArea= 126,987 sf          
                             MaximumbuildoutISR=    43%              

The following table summarizes the existing and proposed storm water management
areas for the campus: (Volumes are calculated using a minimum 1-foot depth of
storage)

Proposed Storage req'd by "first 1/2" method"         9,329 cf
                                             =
  Existing amount of site dedicated to SWM =         15,550 sf
Existing stormwater features to be removed =          2,290 sf
 Ultimate Total Site Area dedicated to SWM =         22,589 cf
                            *Total Site Area =    2,121,210 sf
          Total area for SWM as a % of site =        1.06%
*Excludes area between south property line and Park & Pleasure Drive.

SAADesignGroup                                                                        4
Project#2495

        Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 131 of 177
EdgewoodCampusMPStormWaterManagementConceptReport                            January2014


The following table summarizes the results of implementing the proposed stormwater
management concept in comparison to standard the standard concept:

                        1981Rainfalltotalbetween3/1212/2=     28.81 in
        *Yearlyrainfallvolumeon223,900sfofnewimpervious
                                                          areas=   537,547   cf
     *Yearlyvolumestored&infiltratedwithstandardpractice=   339,638   cf
            *Yearlyvolumestored&infiltrateduplandconcept=     490,907   cf
                UplandConceptPercentgreatereffectiveness=         45%    
    *Baseduponrequiredstoragevolumeof9,329cf

The following *table summarizes the comparison of the effectiveness of treatment with
the upland concept vs standard practice:

                     StandardPractice                UplandConcept
   ParticulateSolids     82.62lbs                       853.8lbs
     Phosphorous          0.22mg/L                      0.89mg/L
  AmmoniumNitrates      1.53mg/L                       4.21mg/L
         Lead              0.05lbs                        0.18lbs
*WINSLAMM 9.4.0 (see appendix #1)

As referenced by the table above, using the upland method there is the potential to treat
stormwater run-off over standard practice:

10 times more particulate solids
4 times more phosphorous
3 times more ammonium nitrates
3.5 times more lead

CONCLUSION:

Even though the Edgewood campus will be providing the same area/volume required,
using the upland concept provided, it is possible to greatly exceed the requirements.
The added benefit of having bio-swale areas not being directly connected to each
individual construction will give the campus the opportunity to educate students, involve
area residents and proactively approach the stormwater plan to achieve the overall goal
of using the minimum storm water requirements as a starting point and not a goal and
surpass expectations.

Details and calculations will be created for each individual bio-swale construction at the
time of actual installation.





SAADesignGroup                                                                              5
Project#2495

Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 132 of 177




                     
                     
                     
                     
                EXHIBIT#1
                     
                     
                     
                     
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 133 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 134 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 135 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 136 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 137 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 138 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 139 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 140 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 141 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 142 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 143 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 144 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 145 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 146 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 147 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 148 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 149 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 150 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 151 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 152 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 153 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 154 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 155 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 156 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 157 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 158 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 159 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 160 of 177




                     
                     
                     
                     
                EXHIBIT#2
                     
                     
                     
                     
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 161 of 177
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 162 of 177




                     
                     
                     
                     
                EXHIBIT#3
                     
                     
                     
                     
          Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 163 of 177
Daniel P. Vrakas                                                                                    Dale R. Shaver
County Executive                                                                                            Director



                                       Waukesha
                                         COUNTY
                                               DEPARTMENT OF
                                             PARKS AND LAND USE




                                First Half Inch Infiltration Standard
                   Waukesha County Storm Water Management and Erosion Control Ordinance


     Background and Standards:
     Infiltration Standards. The 2005 update to the Waukesha County Storm Water Management and
     Erosion Control Ordinance contains the following standards for storm water infiltration:

                                      Minimum Infiltration Volumes (%)                         Maximum
                                                                                                Required
                                   Option #1                          Option #2
         Land Use                                                                              “Effective
                                Percent of Annual               Percent of 2-Year, 24-
                                                                                               Infiltration
                             Predevelopment Runoff                hr. Storm Runoff
                                                                                                 Area”
      Residential                       90%                              25%                   1% of Site
      Nonresidential                    60%                              10%                   2% of Site

     The ordinance requires that modeling involving average annual rainfall or runoff volumes shall
     use rainfall data from the Milwaukee area between March 28 and December 6, 1969. It also
     requires that separate runoff curve numbers be used for pervious and impervious surfaces, rather
     than composite curve numbers, when calculating runoff from the 2-year storm event.

     Water Quality Standards. By design, each storm water management plan must meet the
     following post-development total suspended solids (TSS) reduction targets, based on average
     annual rainfalls, as compared to no runoff management controls:
            A.   For new land development, 80% TSS reduction;
            B.   For redevelopment, 40% TSS reduction;
            C.   For in-fill development prior to October 1, 2012, 40 % TSS reduction;
            D.   For in-fill development after October 1, 2012, 80% TSS reduction.

     First Half-Inch Alternative. To meet these requirements it is normally necessary to utilize
     modeling tools such as SLAMM or a TR-55-based program. Modeling is a time-consuming and
     expensive process. As an alternative to modeling the hydrology, the Land Resources Division
     will presume that any site complies with both the infiltration and water quality requirements of
     the ordinance if the first ½ inch of runoff from the site is infiltrated. The purpose of the
     following discussion is to show that infiltrating the first half-inch of runoff meets or exceeds the
     ordinance infiltration and water quality requirements.
                             Land Resources Division x 515 W. Moreland Blvd. x Room 260
                     Waukesha, Wisconsin 53188-3868 x Phone: (262) 896-8300 x Fax: (262) 896-8298
     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 164 of 177
                                                  First Half Inch Infiltration Standard
                                                                             Page 2 of 3


Infiltration
Volume Calculation for ½ Inch of Runoff. Calculation of the runoff volume is simply the area of
the site multiplied by the runoff depth (1/2 inch). For example:

       (11 acres)(43,560 sq. ft./acre)(1/2 inch)(1 foot/12 inches) = 19,965 cubic feet

To meet the infiltration requirement, an infiltration basin with 19,965 cubic feet of dead storage
(storage below the outlet) must be constructed. This assumes there is no infiltration in dynamic
routing (of water passing through basin). A half-acre basin one foot deep would meet this
requirement. Construction details, soils, and peak discharge must still be addressed, but the
infiltration dead storage sizing has been determined in two minutes, as opposed to eight hours.

Comparison with Ordinance Standards. Infiltration of the first ½ inch of runoff meets and
exceeds the ordinance standards for infiltration based on the two-year storm. The attached
spreadsheet and graph illustrate that, for the two-year storm:
   x For residential development, where the percent impervious surface is typically about 25-
      38% (and a composite TR-55 runoff curve number (RCN) on a site with type B soils is
      typically about 70-75), 25% of the runoff is 0.20-0.28 inches. This is 40-56% of the first
      ½ inch of runoff.
   x For commercial development, it is impossible for 10% of the 2-year storm runoff to
      exceed the first ½ inch of runoff. The 2-year storm is 2.7 inches of rain, per Natural
      Resources Conservation Service (NRCS) Technical Publication 40. Even if 100% of the
      storm runs off, 10% of 2.7 inches is only 0.27 inches, which is less than 0.50 inches. At
      50-65% impervious surface (typical for commercial, and comparable to a composite RCN
      of 80-85 in B soils), the runoff depth is 1.4-1.7 inches, of which 10% is 0.14-0.17 inches.

Water Quality
Treatment Through Infiltration. Similarly, it is assumed that the water quality requirement is met
if the first ½ inch of runoff is infiltrated. The rationale for this assumption is that the vast
majority of rain events are relatively small storms, that these storms remove the bulk of the TSS
from the surfaces, and infiltration of the first ½ inch of runoff will result of the deposition of the
TSS in the infiltration basins.

Comparison with NRCS Methodology. A review of the 1969 Milwaukee rain file indicates that,
of the 116 recorded rain events, none had a depth greater than 2 inches, 3 were between 1.5 and 2
inches, 6 were between 1 and 1.5 inches, 11 were between 0.5 and 1 inches, and the rest were all
smaller. The largest event is 1.96 inches of rain, which is smaller than the NRCS 1-year design
storm (2.3 inches) for Waukesha County.

Using the NRCS curve number methodology, if a site has a composite curve number of 70, the
initial abstraction is 0.86 inches, and the greatest predicted runoff depth is 0.23 inches. If the
composite curve number is 80, the initial abstraction is 0.5 inches, and the greatest predicted
runoff depth is 0.54 inches. For the 1969 rain year, then, a basin or system of BMPs designed to
infiltrate the first ½ inch of runoff would discharge the equivalent of 0.04 inches of runoff depth
in a single event, and no more for the remainder of the year. Assuming that TSS is uniformly
distributed in the runoff and that there is no re-suspension of particles, 99.8% of the TSS would
therefore be removed, exceeding the 80% requirement.
                                                                                           LRD 4/3/07
     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 165 of 177
                                                  First Half Inch Infiltration Standard
                                                                             Page 3 of 3


Comparison with SLAMM Methodology.               The NRCS methodology is criticized for
underpredicting runoff in small storm events. Use of the Source Loading and Management
Model (SLAMM) is an alternate method of simulating infiltration and sediment removal
performance that is designed to give a more accurate prediction of small storm hydrology.

WinSLAMM does not permit the specification of infiltration basin dead storage. Infiltration
basins are described solely as a function of area and infiltration rate. Therefore, it is not possible
to directly describe an infiltration basin that has dead storage equal to ½ inch of runoff from the
site. However, by post-processing the output files in a spreadsheet, it is possible to determine the
volume of runoff that, on an average annual basis, would exceed the dead storage capacity of the
basin. The assumptions made in this modeling and processing include:
    x No infiltration by dynamic routing (only the water in the dead storage is infiltrated).
    x All pervious areas are silty soil.
    x All impervious areas are directly connected to the drainage system, and do not drain to
       previous areas, first.
    x All TSS in the infiltrated/stored water is removed and TSS in the excess water is
       discharged.
The results of this analysis show that, for a basin designed to dead-store the first ½ inch of
runoff, for the 1969 Milwaukee rain file:

  Percent Impervious       Percent TSS Removal             Equivalent
       Surface            On Average Annual Basis     B Soil Composite CN
            0                       100                        61
           26                       100                        71
           57                        80                        82
          100                        62                        98

As some infiltration does occur in dynamic routing, these percent removal numbers are likely
conservative.

Conclusions

   1. For residential development, infiltration of the first ½ inch of runoff infiltrates about 3
      times as much water as is required by the 25% of the 2-year storm runoff criterion.
   2. For commercial development, infiltration of the first ½ inch of runoff exceeds the 10% of
      the 2-year storm runoff criterion for all levels of imperviousness.
   3. For the rain file prescribed by the ordinance, infiltration of the first ½ inch of runoff
      meets the water quality requirement of 80% TSS removal up to 57% impervious surface.




                                                                                           LRD 4/3/07
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 166 of 177




                   
                   
                   
                   
              APPENDIXA
                   
                   
                   
                   
       Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 167 of 177



                                     New Roofs
Data file name: P:\2400\2495-EdgewoodTrans\Doc\Reports\Stormwater\SLAMM\New
Roofs.dat
SLAMM Version 9.4.0
Rain file name: C:\Program Files (x86)\WinSLAMM\Rain Files\WisReg - Madison WI
1981.RAN
Particulate Solids Concentration file name: C:\Program Files
(x86)\WinSLAMM\WI_AVG01.psc
Runoff Coefficient file name: C:\Program Files (x86)\WinSLAMM\WI_SL06 Dec06.rsv
Particulate Residue Delivery file name: C:\Program Files
(x86)\WinSLAMM\WI_DLV01.prr
Residential Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst
Indust Dec06.std
Institutional Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com
Inst Indust Dec06.std
Commercial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst
Indust Dec06.std
Industrial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst
Indust Dec06.std
Other Urban Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst
Indust Dec06.std
Freeway Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst
Indust Dec06.std
Apply Street Delivery Files to Adjust the After Event Load Street Dirt Mass Balance:
 False
Pollutant Relative Concentration file name: C:\Program Files
(x86)\WinSLAMM\WI_GEO01.ppd
Seed for random number generator: -42
Study period starting date: 01/01/81        Study period ending date: 12/31/81
Start of Winter Season: 12/02               End of Winter Season: 03/12
Date: 06-06-2013                            Time: 13:22:46
Fraction of each type of Drainage System serving study area:
      1. Grass Swales 0
      2. Undeveloped roadside 0
          Curb and Gutters, `valleys', or sealed swales in:
           3. Poor condition (or very flat) 0
           4. Fair condition 0
           5. Good condition (or very steep) 1
Site information:
Edgewood College
                             |<===== Areas for each Source (acres) =====>|
                             Resi-   Institu- Commercial Industrial Other
                            dential   tional     Areas      Areas   Urban
Source Area                  Areas    Areas                          Areas
Roofs 1                      0.000     4.420     0.000     0.000     0.000
Roofs 2                      0.000     0.000     0.000     0.000     0.000
Roofs 3                      0.000     0.000     0.000     0.000     0.000
Roofs 4                      0.000     0.000     0.000     0.000     0.000
Roofs 5                      0.000     0.000     0.000     0.000     0.000
Paved Parking/Storage   1    0.000     0.200     0.000     0.000     0.000
Paved Parking/Storage   2    0.000     0.000     0.000     0.000     0.000
Paved Parking/Storage   3    0.000     0.000     0.000     0.000     0.000
Unpaved Prkng/Storage   1    0.000     0.000     0.000     0.000     0.000
Unpaved Prkng/Storage   2    0.000     0.000     0.000     0.000     0.000
Playground 1                 0.000     0.000     0.000     0.000     0.000
Playground 2                 0.000     0.000     0.000     0.000     0.000
Driveways 1                  0.000     0.000     0.000     0.000     0.000
Driveways 2                  0.000     0.000     0.000     0.000     0.000
Driveways 3                  0.000     0.000     0.000     0.000     0.000
Sidewalks/Walks 1            0.000     0.520     0.000     0.000     0.000
Sidewalks/Walks 2            0.000     0.000     0.000     0.000     0.000
Street Area 1                0.000     0.000     0.000     0.000     0.000
Street Area 2                0.000     0.000     0.000     0.000     0.000
                                         Page 1
          Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 168 of 177



                                       New Roofs
Street Area 3              0.000       0.000     0.000       0.000      0.000
Large Landscaped Area 1    0.000       0.000     0.000       0.000      0.000
Large Landscaped Area 2    0.000       0.000     0.000       0.000      0.000
Undeveloped Area           0.000       0.000     0.000       0.000      0.000
Small Landscaped Area 1    0.000       0.000     0.000       0.000      0.000
Small Landscaped Area 2    0.000       0.000     0.000       0.000      0.000
Small Landscaped Area 3    0.000       0.000     0.000       0.000      0.000
Isolated/Water Body Area   0.000       0.000     0.000       0.000      0.000
Other Pervious Area        0.000       0.000     0.000       0.000      0.000
Other Dir Cnctd Imp Area   0.000       0.000     0.000       0.000      0.000
Other Part Cnctd Imp Area 0.000        0.000     0.000       0.000      0.000
                        --------    -------- --------     --------   --------
Total                    0.000         5.140     0.000       0.000      0.000

Freeway Source Area          Area (acres)

Pavd Lane & Shldr Area 1       0.000
Pavd Lane & Shldr Area 2       0.000
Pavd Lane & Shldr Area 3       0.000
Pavd Lane & Shldr Area 4       0.000
Pavd Lane & Shldr Area 5       0.000
Large Turf Areas               0.000
Undeveloped Areas              0.000
Other Pervious Areas           0.000
Other Directly Conctd Imp      0.000
Other Partially Conctd Imp     0.000
                             --------
Total                          0.000

Total of All Source Areas                   5.140
                                            ---------
Total of All Source Areas
     less All Isolated Areas                5.140
                                            =========

                   Source Area Control Practice Information
Land Use: Institutional
   Roofs 1    Source area number: 31
         The roof is flat
         The Source Area is draining to a pervious area (partially connected
impervious area)
         The SCS Hydrologic Soil Type is Silty
   Paved Parking/Storage 1    Source area number: 36
         The Source Area is draining to a pervious area (partially connected
impervious area)
         The SCS Hydrologic Soil Type is Silty
   Sidewalks/Walks 1    Source area number: 46
         The Source Area is draining to a pervious area (partially connected
impervious area)
         The SCS Hydrologic Soil Type is Silty
Drainage System

Outfall
Pollutants to be Analyzed and Printed:
         Pollutant Name                  Pollutant Type
         --------------                  --------------
          Solids                         Particulate
          Solids                         Filterable
          Solids                         Total
          Phosphorus/Phosphate           Particulate
                                         Page 2
    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 169 of 177



                                  New Roofs
      Phosphorus/Phosphate          Filterable
      Phosphorus/Phosphate          Total
      Nitrate                       Filterable
      Total Kjeldahl Nitrogen       Particulate
      Total Kjeldahl Nitrogen       Filterable
      Total Kjeldahl Nitrogen       Total
      Copper                        Particulate
      Copper                        Filterable
      Copper                        Total
      Lead                          Particulate
      Lead                          Filterable
      Lead                          Total
      Zinc                          Particulate
      Zinc                          Filterable
      Zinc                          Total
      Other 1                       Particulate
      Other 1                       Filterable
      Other 1                       Total
      Other 2                       Particulate
٧




                                   Page 3
                                            New Roofs - Output Summary
SLAMM for Windows Version 9.4.0
(c) Copyright Robert Pitt and John Voorhees 2003
All Rights Reserved
Data file name: P:\2400\2495-EdgewoodTrans\Doc\Reports\Stormwater\SLAMM\New Roofs.dat
Data file description: Edgewood College
Rain file name: C:\Program Files (x86)\WinSLAMM\Rain Files\WisReg - Madison WI 1981.RAN
Particulate Solids Concentration file name: C:\Program Files (x86)\WinSLAMM\WI_AVG01.psc
Runoff Coefficient file name: C:\Program Files (x86)\WinSLAMM\WI_SL06 Dec06.rsv
Particulate Residue Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_DLV01.prr
Residential Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Institutional Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Commercial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Industrial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Other Urban Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Freeway Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Pollutant Relative Concentration file name: C:\Program Files (x86)\WinSLAMM\WI_GEO01.ppd
Apply Street Delivery Files to Adjust the After Event Load Street Dirt Mass Balance: False
Model Run Start Date: 01/01/81     Model Run End Date: 12/31/81
Date of run: 06-06-2013     Time of run: 13:22:57
Total Area Modeled (acres):   5.14
Years in Model Run: 1.00

                                                      Runoff     Percent Particulate Particulate     Percent
                                                      Volume      Runoff      Solids      Solids Particulate
                                                     (cu ft)      Volume       Conc.       Yield      Solids
                                                               Reduction      (mg/L)       (lbs)   Reduction

Source Area Total without Controls:                    32264         0 %      41.02       82.63           0 %
Total Before Drainage System:                          32264       0.00%      41.02       82.62         0.01%
Total After Drainage System:                           32264       0.00%      41.02       82.62         0.01%
Total After Outfall Controls:                          32264       0.00%      41.02       82.62         0.01%
Annualized Total After Outfall Controls:               32353                              82.85
                                                                                                                Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 170 of 177




                                                     Page 1
    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 171 of 177


                               Existing Parking
Data file name:
P:\2400\2495-EdgewoodTrans\Doc\Reports\Stormwater\SLAMM\Existing Parking.dat
SLAMM Version 9.4.0
Rain file name: C:\Program Files (x86)\WinSLAMM\Rain Files\WisReg - Madison
WI 1981.RAN
Particulate Solids Concentration file name: C:\Program Files
(x86)\WinSLAMM\WI_AVG01.psc
Runoff Coefficient file name: C:\Program Files (x86)\WinSLAMM\WI_SL06
Dec06.rsv
Particulate Residue Delivery file name: C:\Program Files
(x86)\WinSLAMM\WI_DLV01.prr
Residential Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com
Inst Indust Dec06.std
Institutional Street Delivery file name: C:\Program Files
(x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Commercial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com
Inst Indust Dec06.std
Industrial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com
Inst Indust Dec06.std
Other Urban Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com
Inst Indust Dec06.std
Freeway Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com
Inst Indust Dec06.std
Apply Street Delivery Files to Adjust the After Event Load Street Dirt Mass
Balance: False
Pollutant Relative Concentration file name: C:\Program Files
(x86)\WinSLAMM\WI_GEO01.ppd
Seed for random number generator: -42
Study period starting date: 01/01/81        Study period ending date:
12/31/81
Start of Winter Season: 12/02               End of Winter Season: 03/12
Date: 06-06-2013                            Time: 13:22:40
Fraction of each type of Drainage System serving study area:
      1. Grass Swales 0
      2. Undeveloped roadside 0
          Curb and Gutters, `valleys', or sealed swales in:
           3. Poor condition (or very flat) 0
           4. Fair condition 0
           5. Good condition (or very steep) 1
Site information:
Edgewood College

                             |<===== Areas for each Source (acres) =====>|
                             Resi-   Institu- Commercial Industrial Other
                            dential   tional     Areas      Areas   Urban
Source Area                  Areas    Areas                          Areas
Roofs 1                      0.000     1.380     0.000     0.000     0.000
Roofs 2                      0.000     0.000     0.000     0.000     0.000
Roofs 3                      0.000     0.000     0.000     0.000     0.000
Roofs 4                      0.000     0.000     0.000     0.000     0.000
Roofs 5                      0.000     0.000     0.000     0.000     0.000
Paved Parking/Storage   1    0.000     3.860     0.000     0.000     0.000
Paved Parking/Storage   2    0.000     0.000     0.000     0.000     0.000
Paved Parking/Storage   3    0.000     0.000     0.000     0.000     0.000
Unpaved Prkng/Storage   1    0.000     0.000     0.000     0.000     0.000
Unpaved Prkng/Storage   2    0.000     0.000     0.000     0.000     0.000
Playground 1                 0.000     0.000     0.000     0.000     0.000
Playground 2                 0.000     0.000     0.000     0.000     0.000
Driveways 1                  0.000     0.000     0.000     0.000     0.000
Driveways 2                  0.000     0.000     0.000     0.000     0.000
Driveways 3                  0.000     0.000     0.000     0.000     0.000
Sidewalks/Walks 1            0.000     2.140     0.000     0.000     0.000
Sidewalks/Walks 2            0.000     0.000     0.000     0.000     0.000
Street Area 1                0.000     0.000     0.000     0.000     0.000
Street Area 2                0.000     0.000     0.000     0.000     0.000
Street Area 3                0.000     0.000     0.000     0.000     0.000
                                     Page 1
    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 172 of 177


                               Existing Parking
Large Landscaped Area 1    0.000     6.480      0.000          0.000      0.000
Large Landscaped Area 2    0.000     0.000      0.000          0.000      0.000
Undeveloped Area           0.000     0.000      0.000          0.000      0.000
Small Landscaped Area 1    0.000     0.000      0.000          0.000      0.000
Small Landscaped Area 2    0.000     0.000      0.000          0.000      0.000
Small Landscaped Area 3    0.000     0.000      0.000          0.000      0.000
Isolated/Water Body Area   0.000     0.000      0.000          0.000      0.000
Other Pervious Area        0.000     0.000      0.000          0.000      0.000
Other Dir Cnctd Imp Area   0.000     0.000      0.000          0.000      0.000
Other Part Cnctd Imp Area 0.000      0.000      0.000          0.000      0.000
                        -------- -------- --------          --------   --------
Total                    0.000       13.860     0.000          0.000      0.000

Freeway Source Area          Area (acres)

Pavd Lane & Shldr Area 1       0.000
Pavd Lane & Shldr Area 2       0.000
Pavd Lane & Shldr Area 3       0.000
Pavd Lane & Shldr Area 4       0.000
Pavd Lane & Shldr Area 5       0.000
Large Turf Areas               0.000
Undeveloped Areas              0.000
Other Pervious Areas           0.000
Other Directly Conctd Imp      0.000
Other Partially Conctd Imp     0.000
                             --------
Total                          0.000

Total of All Source Areas                   13.860
                                            ---------
Total of All Source Areas
     less All Isolated Areas                13.860
                                            =========

                   Source Area Control Practice Information
Land Use: Institutional
   Roofs 1    Source area number: 31
         The roof is flat
         The Source Area is draining to a pervious area (partially connected
impervious area)
         The SCS Hydrologic Soil Type is Silty
   Paved Parking/Storage 1    Source area number: 36
         The Source Area is draining to a pervious area (partially connected
impervious area)
         The SCS Hydrologic Soil Type is Silty
   Sidewalks/Walks 1    Source area number: 46
         The Source Area is draining to a pervious area (partially connected
impervious area)
         The SCS Hydrologic Soil Type is Silty
   Large Landscaped Area 1    Source area number: 51
         The SCS Hydrologic Soil Type is Silty
Drainage System
Outfall

Pollutants to be Analyzed and Printed:
         Pollutant Name                    Pollutant Type
         --------------                    --------------
          Solids                           Particulate
          Solids                           Filterable
          Solids                           Total
          Phosphorus/Phosphate             Particulate
          Phosphorus/Phosphate             Filterable
          Phosphorus/Phosphate             Total
                                        Page 2
    Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 173 of 177


                              Existing Parking
         Nitrate                      Filterable
         Total Kjeldahl Nitrogen      Particulate
         Total Kjeldahl Nitrogen      Filterable
         Total Kjeldahl Nitrogen      Total
         Copper                       Particulate
         Copper                       Filterable
         Copper                       Total
         Lead                         Particulate
         Lead                         Filterable
         Lead                         Total
         Zinc                         Particulate
         Zinc                         Filterable
         Zinc                         Total
         Other 1                      Particulate
         Other 1                      Filterable
         Other 1                      Total
         Other 2                      Particulate
٧




                                   Page 3
                                     Existing Parking - Output Summary
SLAMM for Windows Version 9.4.0
(c) Copyright Robert Pitt and John Voorhees 2003
All Rights Reserved
Data file name: P:\2400\2495-EdgewoodTrans\Doc\Reports\Stormwater\SLAMM\Existing Parking.dat
Data file description: Edgewood College
Rain file name: C:\Program Files (x86)\WinSLAMM\Rain Files\WisReg - Madison WI 1981.RAN
Particulate Solids Concentration file name: C:\Program Files (x86)\WinSLAMM\WI_AVG01.psc
Runoff Coefficient file name: C:\Program Files (x86)\WinSLAMM\WI_SL06 Dec06.rsv
Particulate Residue Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_DLV01.prr
Residential Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Institutional Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Commercial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Industrial Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Other Urban Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Freeway Street Delivery file name: C:\Program Files (x86)\WinSLAMM\WI_Com Inst Indust Dec06.std
Pollutant Relative Concentration file name: C:\Program Files (x86)\WinSLAMM\WI_GEO01.ppd
Apply Street Delivery Files to Adjust the After Event Load Street Dirt Mass Balance: False
Model Run Start Date: 01/01/81     Model Run End Date: 12/31/81
Date of run: 06-06-2013     Time of run: 13:23:09
Total Area Modeled (acres):   13.86
Years in Model Run: 1.00

                                                     Runoff     Percent Particulate Particulate     Percent
                                                     Volume      Runoff      Solids      Solids Particulate
                                                    (cu ft)      Volume       Conc.       Yield      Solids
                                                              Reduction      (mg/L)       (lbs)   Reduction

Source Area Total without Controls:                   87000         0 %       157.2       853.8           0 %
Total Before Drainage System:                         86999       0.00%       157.2       853.8         0.00%
Total After Drainage System:                          86999       0.00%       157.2       853.8         0.00%
Total After Outfall Controls:                         86999       0.00%       157.2       853.8         0.00%
Annualized Total After Outfall Controls:              87238                               856.2
                                                                                                                Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 174 of 177




                                                  Page 1
Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 175 of 177
                                            Edgewood Campus Master Plan | January 8, 2014




                                                  A.4
                                   Neighborhood Perspective
                                      he Liaison Team Process
                                  on the




                                                                                Page | 66
     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 176 of 177



NEIGHBORHOOD PERSPECTIVES ON THE LIAISON TEAM PROCESS
January 7, 2014


The following was submitted by the Dudgeon Monroe and Vilas Neighborhood Association
members of the Edgewood Neighborhood Liaison Committee for inclusion into the Appendix
of the Edgewood Master Plan.

The Edgewood/Neighborhood Liaison Committee, the DMNA and VNA representatives to the
Committee, and other concerned neighbors have had numerous meetings throughout 2013
regarding the proposed Master Plan. It is important to note that at the outset there were
numerous objections from neighbors regarding almost all aspects of the plan. Both the
neighborhoods and Edgewood were determined to try to avoid the stalemates and acrimony
that resulted from development disputes in the past, most recently before the construction of
Dominican Hall dormitory. Over time, and as a result of the meetings, and in a spirit of
neighborliness and compromise borne of the willingness of all parties to negotiate, the
neighbors have chosen to accept many things that they didn’t want regarding growth of the
Edgewood Campus operation. The items neighbors have agreed not to oppose are described
below.

Edgewood has proposed to add an additional 247 students to the on campus dorm population.
This represents a 44% increase. Many neighbors thought that this was too large a number. The
College provided data supporting its need for the increase and, in return for the neighbors’
agreement not to oppose the increase in on-campus enrollment, the College recommitted to
continuing its efforts to mitigate the impact of these additional students on the neighborhood.

There also was significant opposition to the size, scale and possible uses of the four new
buildings proposed for the edges of the campus adjacent to the neighborhoods and the Park
and Pleasure Drive. It was feared that the buildings would be incompatible with residential
character of the rest of the neighborhood. The neighbors agreed to not oppose these
structures once detail was provided in the plan regarding these buildings, with design elements
for buildings and landscaping that would respect the residential nature and quality of the
adjacent neighborhoods.

With the exception of site 1 which has a 91 foot setback at the southwest corner, buildings
planned for the perimeter of the campus are shown with 70 foot setbacks instead of the 100
feet neighbors remembered as the promised setback from previous master plans. After details
regarding the 70 foot setback and landscaped buffer zones were agreed on, the neighbors
withdrew their opposition. And although the neighbors also had significant opposition to the
lack of any setback along the Park and Pleasure Drive, the neighbors dropped their opposition
based on the legal status of the Park and Pleasure Drive, including that it must be maintained as
having a park-like quality.
     Case: 3:19-cv-00683-wmc Document #: 4 Filed: 08/22/19 Page 177 of 177




There were significant initial concerns about increased traffic from the planned expansion. The
Traffic Plan addressed most of these concerns and opposition to the Master Plan based on
increased traffic was dropped.

A first look at the building footprint map shows an approximate doubling of the footprint of
structures on the campus. Many neighbors expressed a fear that this much expansion would
not be sustainable. The neighbors realize that this statement is difficult to quantify and
therefore will not oppose the proposed expansion of building footprint.

Lastly, in reference to the newly-created Architectural Design Review Committee, the Dudgeon-
Monroe and Vilas Neighborhood Association representatives respectfully request that the City
of Madison be receptive to reassessing the success of this new approval process. We
recommend that the City of Madison staff meet with the Edgewood Neighborhood Liaison
Committee at the end of the first building project to which it is applied to determine the
effectiveness of this process.
